Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 1 of 71   PageID 4741




                    EXHIBIT A
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 2 of 71   PageID 4742


                                                                          Page 1
  1                  WILLIAM J. VIGILANTE, JR.
  2      IN THE UNITED STATES DISTRICT COURT FOR THE
  3    WESTERN DISTRICT OF TENNESSEE WESTERN DIVISION
  4                               -    -        -
  5    GARY BRYAN BRACKIN,                       :
       individually and in his                   :
  6    capacity as Surviving                     :
       Spouse of PAMELA W. BRACKIN,:
  7    Deceased,                                 :
                     Plaintiff,                  :
  8                                              :
              vs.                                :
  9                                              :
       MEDTRONIC, INC., et al.,                  :
 10                  Defendants.                 :   No. 2:17-cv-2101
 11                               -    -        -
 12                        September 14, 2018
 13                               -    -        -
 14           Videotape deposition of WILLIAM J.
 15    VIGILANTE, JR. taken pursuant to notice held at
 16    the Law Offices of Williams Cedar, LLC, 1515
 17    Market Street, Suite 1300, Philadelphia,
 18    Pennsylvania        19102, commencing at 10:07 a.m.,
 19    on the above date, before Jennifer P. Miller,
 20    RPR, CCR, CRR #30XI00235100 and Notary Public.
 21

 22

 23    Job Number: 147847
 24

 25


                    TSG Reporting - Worldwide        877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 3 of 71                       PageID 4743

                                           Page 2                                                 Page 3
  1         WILLIAM J. VIGILANTE, JR.                   1       WILLIAM J. VIGILANTE, JR.
  2   A P P E A R A N C E S:                            2          THE VIDEOGRAPHER: This is the
  3   KEVIN HAVERTY, ESQUIRE                            3   start of DVD number one of the video
  4   WILLIAMS CEDAR                                    4   recorded deposition of William Vigilante
  5   8 Kings Highway West                              5   in the matter of Gary Bryan Brackin, et
  6   Haddonfield, NJ 08033                             6   al. versus Medtronic, Inc., et al. in the
  7   Counsel for Plaintiff                             7   United States District Court for the
  8                                                     8   Western District of Tennessee, Western
  9                                                     9   Division, the docket number is
 10                                                    10   217-CV-2101.
 11   CLIFF MERRELL, ESQUIRE                           11          This deposition is being held at
 12   GREENBERG TRAURIG                                12   William Cedar, LLC in Philadelphia on
 13   Terminus 200                                     13   9/14/18 at approximately 10:07. My name
 14   333 Piedmont Road, NE                            14   is Dan Dickerson. I'm the Legal
 15   Atlanta, GA 30305                                15   Videographer Specialist from TSG
 16   Counsel for Defendants                           16   Reporting. The Court Reporter is Jennifer
 17                                                    17   Billstein-Miller in association with TSG
 18                                                    18   Reporting. Will counsel please introduce
 19                                                    19   yourselves.
 20   ALSO PRESENT: Dan Dickerson, Videographer        20          MR. HAVERTY: Good morning.
 21                                                    21   Kevin Haverty, William Cedar, for the
 22                                                    22   Plaintiff.
 23                                                    23          MR. MERRELL: Cliff Merrell on
 24                                                    24   behalf of Defendants Medtronic, Inc. and
 25                                                    25   Medtronic MiniMed, Inc.

                                           Page 4                                                 Page 5
  1           WILLIAM J. VIGILANTE, JR.                 1          WILLIAM J. VIGILANTE, JR.
  2               THE VIDEOGRAPHER: Will the            2       A. I think over 40.
  3       Court Reporter please swear in the            3       Q. Okay. So I can probably dispense and
  4       witness.                                      4   skip most of the preliminary things I might do
  5                 - - -                               5   in a deposition. But you understand if you
  6                WILLIAM J. VIGILANTE, JR.,           6   don't understand my question, just ask me to
  7         after having been first duly sworn,         7   repeat it or rephrase it; does that make sense?
  8         was examined and testified as follows:      8       A. Yes.
  9                 - - -                               9       Q. And if at any time you need a break,
 10             EXAMINATION                            10   obviously, let me know and we can take a break
 11                 - - -                              11   at any time.
 12   BY MR. MERRELL:                                  12       A. Okay.
 13       Q. Good morning, Dr. Vigilante. How are      13       Q. What did you do to prepare for your
 14   you?                                             14   deposition today?
 15       A. Good. Good morning.                       15       A. Multiple things.
 16       Q. We met off the record. I just wanted      16       Q. And what were those things?
 17   to ask a few preliminary questions: First, I     17       A. I put together the -- I think you
 18   understand you've had your deposition taken in   18   guys requested documents in the Notice of
 19   the past, correct?                               19   Deposition, so I put that together. I reviewed
 20       A. I have.                                   20   my file. I spoke to my client, Mr. Haverty.
 21       Q. About how many times have you been        21              I think that's generally it.
 22   deposed in the deposition?                       22              MR. MERRELL: Okay. I'm going
 23       A. Over 150 times.                           23       to go ahead and mark as Exhibit 1 the
 24       Q. And how many times have you testified     24       Notice of Videotape Deposition and hand a
 25   at trial?                                        25       copy of that to you.



                                                                                                          2
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 4 of 71                        PageID 4744

                                            Page 6                                                 Page 7
  1         WILLIAM J. VIGILANTE, JR.                    1          WILLIAM J. VIGILANTE, JR.
  2                - - -                                 2       Q. And what have you brought with you
  3              (Whereupon, Exhibit 1 was               3   today?
  4        marked for identification.)                   4       A. I brought a disc that contains the
  5                - - -                                 5   responses for -- from the -- the notice.
  6   BY MR. MERRELL:                                    6       Q. Anything in addition to the disc?
  7      Q. I should have a copy of everything,          7       A. I brought a copy of everything that's
  8   Mr. Vigilante. But if I don't I'll let you         8   on the disc except for the medical records on
  9   know, Mr. Haverty.                                 9   my laptop.
 10             And this document, Exhibit 1, is        10       Q. Okay. And I have a, which I'll mark
 11   the Notice of Videotape Deposition. I believe     11   in a moment, I have a thumb drive of materials
 12   you just referenced it. Is this a document you    12   that were provided to us along with your expert
 13   reviewed in preparation for your deposition?      13   report.
 14      A. Yes.                                        14             Do you know whether or not the
 15      Q. Okay. And there are a number of             15   materials you were provided, the date your
 16   document requests beginning on page six; do you   16   report was issued on July 31st, 2018, are those
 17   see that?                                         17   the same materials that are on the disc, or do
 18      A. Yes.                                        18   you think there are some materials on the disc
 19      Q. And they're itemized one through 26         19   in addition to that?
 20   with various letter subparts; do you see that?    20       A. I'm not sure what's on the thumb
 21      A. Yes.                                        21   drive, but I'm going to guess that there's
 22      Q. And have you endeavored to collect          22   additional documents on the disc.
 23   and bring with you today the materials            23       Q. Do you know whether or not that
 24   requested in the deposition notice?               24   you've been provided with any documents or
 25      A. Yes.                                        25   depositions following the issuance of your

                                            Page 8                                                 Page 9
  1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
  2   expert report on July 31st, 2018?                  2      A. Not that I can recall.
  3       A. Yes.                                        3      Q. Now, you mentioned several -- several
  4       Q. And what depositions or documents do        4   depositions and I want to start with each one.
  5   you believe you've been provided since then?       5   The Luci Brackin deposition, have you reviewed
  6       A. I know I received the deposition of a       6   that deposition since receiving it?
  7   Luci Brackin, a Kristin Bettis and a Rita          7      A. Yes.
  8   Weaver.                                            8      Q. The Kristin Bettis deposition, have
  9       Q. Have you been provided any other            9   you reviewed that deposition?
 10   depositions or documents you see there on your    10      A. Yes.
 11   laptop?                                           11      Q. And the Rita Weaver Goidel, have you
 12       A. The only one that's -- may not be on       12   read her deposition as well?
 13   the USB drive that's on here is the deposition    13      A. Yes.
 14   of I believe Antatoly Aleksandrovich. I           14             MR. MERRELL: I'm going to mark
 15   initially had that deposition and then somehow    15      as Exhibit 2 a copy of the CD. If you
 16   or another I lost it in the file and I was sent   16      just hand it to me, I'll get a copy made
 17   another copy of it recently.                      17      of this for part of the exhibits. During
 18       Q. Okay. Any other documents or               18      the break, I'll see if I can access it,
 19   depositions you can think of that you have        19      although I don't have a CD drive.
 20   received since July 31st, 2018?                   20             Not everyone has switched to
 21       A. I believe I received the affidavit of      21      thumb drives, Kevin.
 22   Jane Hartley after writing -- after drafting my   22                - - -
 23   report.                                           23               (Whereupon, Exhibit 2 was
 24       Q. Okay. Anything else you can think of       24        marked for identification.)
 25   that you received since July 31st, 2018?          25                - - -



                                                                                                           3
                          TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 5 of 71                        PageID 4745

                                          Page 10                                                Page 11
  1         WILLIAM J. VIGILANTE, JR.                    1         WILLIAM J. VIGILANTE, JR.
  2   BY MR. MERRELL:                                    2      A. I did.
  3      Q. You mentioned your preparation for           3      Q. You said yes?
  4   the deposition. A couple of follow-up              4      A. Yes.
  5   questions about the notice.                        5      Q. And are those on a CD or are they
  6            We have a copy of your CV from            6   hard copy?
  7   your expert report on July 31st. Has your CV       7      A. I brought a copy on the CD. I
  8   been updated at all since then?                    8   brought a copy on my computer.
  9      A. Do you have a date on the CV?                9      Q. Okay. And would you be able to
 10            MR. MERRELL: Why don't we go             10   access a copy of those billing records if I
 11      ahead and mark it as an exhibit. Mark as       11   need to ask you questions later?
 12      Exhibit 3 a copy of the Curriculum Vitae       12      A. Sure.
 13      we have for Dr. Vigilante.                     13      Q. Okay. Outside of the CD you
 14                - - -                                14   provided, are there any other materials that
 15              (Whereupon, Exhibit 3 was              15   you've relied upon or reviewed in coming to
 16        marked for identification.)                  16   your opinions in this case?
 17                - - -                                17      A. Yes.
 18   BY MR. MERRELL:                                   18      Q. What would those be?
 19      Q. I'll hand that to you. It appears to        19      A. Number one off the top of my head is
 20   be dated February 25th, 2018.                     20   my experience during my investigation of the
 21            Do you have any more up-to-date          21   Dennert matter, Rachel Dennert matter; number
 22   CV than the one that's been provided here?        22   two, my general education, training and
 23      A. That's my current CV.                       23   background with respect to human factors,
 24      Q. Have you brought with you any               24   product design and to design an assessment of
 25   invoices or billing materials at all?             25   product warnings and instructions.

                                          Page 12                                                Page 13
  1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
  2      Q. Anything else you can think of, the          2      A. I think the only other specific
  3   documents or literature or guidances?              3   reference that I included in the CD was the
  4      A. Not offhand.                                 4   2016 version of the FDA's medical applying
  5      Q. You do have a number of references in        5   human factors and usability engineering to
  6   your report, which we'll get to later in the       6   medical devices. I think that's the only other
  7   deposition, of guidances and literature. Are       7   specific references -- reference that I
  8   those on the CD you provided as Exhibit 2 today    8   included that's not noted in my report.
  9   as well?                                           9      Q. Okay. And we'll get to this later.
 10      A. Yes.                                        10   But in your report, the guidance you relied
 11      Q. Is there any other literature or            11   upon, was it the 2000 version for human factors
 12   guidances or other documents you relied upon in   12   that the FDA issued?
 13   coming to your opinions outside of those that     13      A. I believe it's 2000.
 14   are referenced in your CV -- I'm sorry, those     14      Q. Did you --
 15   that are referenced in your report and those      15      A. Yes, I'm sorry.
 16   that are on the CD Exhibit No. 2?                 16      Q. I'm sorry, I didn't mean to cut you
 17      A. I'm not sure I understand what you're       17   off.
 18   asking me.                                        18      A. It's okay.
 19      Q. Okay. I'll try to ask it a different        19      Q. Was it the 2000?
 20   way.                                              20      A. Yes.
 21             Are you -- are you relying upon         21      Q. Did you -- and you since provided the
 22   any other literature or guidances at all in       22   2016 guidance, are you relying upon that in any
 23   coming to your opinions here that would not       23   respect in coming to your opinions here?
 24   appear on your expert report or on the CD you     24      A. Not necessarily.
 25   provided today which we marked as Exhibit 2?      25      Q. Have you conducted any sort of



                                                                                                           4
                         TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 6 of 71                        PageID 4746

                                          Page 14                                                Page 15
  1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
  2   testing or experimentation at all in this case     2   infusion set regarding the hazard associated
  3   to come to your opinions?                          3   with the potential lockage of the P-Cap
  4       A. I did.                                      4   connector vent. And then the last hypothesis
  5       Q. What sort of testing experimentation        5   was whether Medtronic, whether their failure to
  6   did you conduct?                                   6   provide adequate instructions and warnings
  7       A. I tested my opinions.                       7   regarding the hazard associated with the
  8       Q. And how did you do that?                    8   potential blockage of its P-Cap connector vent
  9       A. What I did was, I started with              9   was improper in the manner which caused or
 10   essentially applying the scientific method to     10   contributed to Ms. Brackin's injury and death.
 11   the different questions I was asked to address.   11             So for the first, I looked at
 12   So after talking with Mr. Haverty, we agreed on   12   whether or not there was a hazard associated
 13   certain areas that I would look into.             13   with the use -- foreseeable use, I should say,
 14             I had done preliminary research,        14   of the P-Cap connector, the infusion set, the
 15   again, based upon my prior experience in the      15   reservoir, et cetera. Based upon information
 16   matter. Using that and some other preliminary     16   from discovery information provided in the
 17   investigation I created, I came up with three     17   case, specifically Randy Adair and some of the
 18   questions that I wanted to address. They are      18   other information that was produced, I
 19   listed in my report. The first is whether or      19   concluded that there was, in fact, a hazard
 20   not Medtronic conducted an adequate human         20   associated with the unattended delivery of
 21   factors analysis of its product and whether its   21   insulin resulting from the blockage of P-Cap
 22   failure to do so caused or contributed to         22   connector vents.
 23   Pamela Brackin's injury and death; whether        23             The second thing I looked at is
 24   Medtronic provided adequate instructions and      24   whether Medtronic conducted a proper risk and
 25   warnings with its Paradigm reservoir and          25   human factors analysis. So one of the first

                                          Page 16                                                Page 17
  1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
  2   things I did was I looked at the standard of       2   section E3 in my report.
  3   care for both product design, development and      3             What I looked at again was the
  4   the design development of medical devices to       4   standard of care for the design and development
  5   see what was the standard of care for product      5   of warnings and instructional material. I
  6   designers such as Medtronic and designing and      6   looked at the information provided by
  7   developing a product such as the P-Cap             7   Medtronic, both pre and post-2013, including
  8   connector, the reservoir and -- and the            8   the Getting Started Guide that was relied upon
  9   infusion set.                                      9   by the Brackins in using the -- using the
 10             So I lay out those specific             10   product.
 11   steps and specific requirements in my report      11             I tested what Medtronic had done
 12   under section E2. Then using the discovery        12   based upon their records, deposition testimony,
 13   material provided in the case, I looked at what   13   to the standard of care, and came to my
 14   Medtronic had done both when they were            14   opinions with respect to that topic.
 15   developing the product in the 1990s, late '90s,   15             I then looked to see whether or
 16   early 2000s and up to Mrs. Brackin's event, and   16   not adequate instructions and warnings could
 17   compared them, tested them against the standard   17   have and should have been designed in
 18   of care, and found that they were, in fact,       18   development, and I addressed that in section E4
 19   deficient. Again, that's noted through section    19   in my report. To do that, I looked at what the
 20   E2 in my report.                                  20   standard of care was for the design and
 21             Based upon my testing of my             21   development again of warnings and instructions,
 22   apotheosis, I came to my opinions with respect    22   and developed an alternative warning and
 23   to that topic. I then looked at questions         23   instructions set based upon those standards,
 24   related to -- issues related to failure to warn   24   guidelines and recommendations, and then came
 25   and instructions. Again, that's laid out in       25   to my conclusions with respect to that topic.



                                                                                                           5
                          TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 7 of 71                        PageID 4747

                                           Page 18                                                Page 19
  1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
  2       Q. Okay. And that information you just         2   another question. Have you handled an exemplar
  3   provided in your testimony, is that all            3   of the reservoir at issue in this case?
  4   included in your expert report?                    4       A. I have examined an exemplar of the
  5       A. Yes.                                        5   reservoir infusion set. I don't know that they
  6       Q. Have you ever handled a Medtronic 523       6   were the specific batch or model number of the
  7   insulin pump?                                      7   one used by Mrs. Brackin.
  8       A. I don't know if I handled the 523           8       Q. And when did you -- when did you do
  9   insulin pump, but I handled a similar insulin      9   that?
 10   pump in my investigation of the Dennert matter.   10       A. Through my investigation of the
 11   And I don't recall exactly which model number     11   Dennert matter.
 12   it was, but it was a similar pump.                12       Q. So since the Dennert matter, have you
 13       Q. Since handling the insulin pump            13   handled an insulin pump infusion set or
 14   involved in the Dennert case, have you handled    14   reservoir?
 15   another insulin pump at all?                      15       A. I have not.
 16       A. I have not.                                16       Q. In this specific case, did you
 17       Q. Have you handled the reservoir at          17   conduct any sort of experimentation with an
 18   issue in this case?                               18   insulin pump or reservoir or infusion set -- I
 19       A. The specific reservoir issue in this       19   assume not since you haven't handled them since
 20   case, I was not provided with.                    20   then?
 21       Q. Have you handled the specific              21       A. The only experimentation I do is look
 22   infusion set at issue in this case?               22   through the user guides, Getting Started Guides
 23       A. I have not. I'm not aware of them          23   and IFUs to understand how they worked to
 24   being available.                                  24   ensure that they were similar to my experiences
 25       Q. All right. And I'll probably ask           25   in the Dennert case.

                                           Page 20                                                Page 21
  1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
  2      Q. Okay. And when you went through              2   used in the past?
  3   those, I take it, though, in this particular       3      A. For the user pump, I did. I did
  4   case you didn't utilize an insulin pump,           4   not -- I do not recall having a Getting Started
  5   reservoir, infusion set?                           5   Guide in the Dennert matter.
  6      A. I did not physically interact with or        6      Q. And when you reviewed the Getting
  7   handle a reservoir, infusion set or pump in my     7   Started Guide, did you utilize the version that
  8   investigation of this case. I relied upon my       8   Plaintiff actually had and produced with
  9   experience in the Dennert matter.                  9   highlighting in it?
 10              I need to append that answer.          10      A. I had a copy, but I don't believe I
 11   Also, I relied upon my review of the relevant     11   have the original, but I had a copy of it.
 12   Getting Started Guide, pump User Guide and IFUs   12      Q. I asked you earlier about what you
 13   for the infusion set and reservoir to ensure      13   did to prepare for your deposition. I wanted
 14   that they, with respect to the topics I was       14   to break that down a little bit.
 15   addressing, were the same.                        15             Part of the preparation you did
 16      Q. And just kind of break that down, did       16   for this deposition was speaking with
 17   you -- are you saying that you looked at the      17   Mr. Haverty; is that correct?
 18   specific infusion set and reservoir IFU in this   18      A. Yes.
 19   case and compared them to ones you reviewed in    19      Q. When did you speak with Mr. Haverty
 20   the past?                                         20   in preparation for the deposition?
 21      A. I did.                                      21      A. Yesterday.
 22      Q. Okay. And did you look at and review        22      Q. How long did you speak with
 23   the User Guide and Getting Started Guide for      23   Mr. Haverty?
 24   the insulin pump here to compare it to prior      24      A. I'm going to approximate between 15
 25   getting started guides and user guides you've     25   minutes and a half hour.



                                                                                                           6
                          TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 8 of 71                      PageID 4748

                                         Page 22                                               Page 23
  1           WILLIAM J. VIGILANTE, JR.                1          WILLIAM J. VIGILANTE, JR.
  2       Q. Was that the only time you spoke with     2              (Whereupon, Exhibit 4 was
  3   Mr. Haverty to prepare for this deposition?      3        marked for identification.)
  4       A. I believe -- I believe so.                4                 - - -
  5       Q. Did you speak with anyone else to         5   BY MR. MERRELL:
  6   prepare for the deposition today?                6      Q. Do you understand you were disclosed
  7       A. I did not.                                7   as an expert on behalf of the Plaintiffs on
  8       Q. And did you spend any time reviewing      8   July 31st, 2018?
  9   materials or documents to prepare for the        9      A. I don't know what date I was
 10   deposition today?                               10   disclosed, but it was my understanding that I
 11       A. Yes.                                     11   would be.
 12       Q. How long do you think you spent to do    12      Q. Do you recall when you were first
 13   that?                                           13   contacted regarding this case by Plaintiff's
 14       A. In total, yesterday I probably spent     14   case?
 15   a little over three hours.                      15      A. Not offhand.
 16       Q. Did you spend any time prior to          16      Q. Do you know who initially contacted
 17   yesterday preparing for the deposition?         17   you about this case for Plaintiffs?
 18       A. I don't recall.                          18      A. I think it was Mr. Haverty, I'm
 19              MR. MERRELL: I'm going to mark       19   pretty sure it was.
 20       as Exhibit No. 4 and hand to you an email   20      Q. Do you know if it was this calendar
 21       and letter provided by Mr. Haverty on       21   year, was it in 2018?
 22       July 31st, 2018 disclosing you as an        22      A. Offhand, I don't know.
 23       expert.                                     23      Q. Do you have your billing records
 24              I have a copy for you.               24   available?
 25                  - - -                            25      A. Yes.

                                         Page 24                                               Page 25
  1          WILLIAM J. VIGILANTE, JR.                 1          WILLIAM J. VIGILANTE, JR.
  2       Q. When is the first notation you have       2   the inquiry for the case was in June of 2018.
  3   for time you spent on this case?                 3       Q. And what do you mean by "inquiry"?
  4       A. It looks like July 23rd, 2018.            4       A. When Mr. Haverty called to speak
  5       Q. And how much time did you bill that       5   specifically to me about the case.
  6   day?                                             6       Q. So you were first contacted about
  7       A. Just about an hour.                       7   this case in June of 2018; is that accurate?
  8       Q. Do you know if that was reviewing the     8       A. Yes.
  9   file or speaking with somebody?                  9       Q. And you were contacted by
 10       A. Both.                                    10   Mr. Haverty?
 11       Q. And who did you speak with that day?     11       A. Specifically, regarding this case,
 12       A. Mr. Haverty.                             12   yes.
 13       Q. So prior to July 23rd, 2018, you did     13       Q. How much time did you spend on this
 14   not perform or conduct any work in this case;   14   case between July 23rd and July 31st to prepare
 15   is that accurate?                               15   your expert report?
 16       A. Nothing that I billed for.               16       A. One more time?
 17       Q. Do you believe that you conducted any    17       Q. How much time did you spend to
 18   activities or work prior to July 23rd, 2018     18   prepare your expert report between July 23rd,
 19   that you did not bill for?                      19   2018 and July 31st, 2018?
 20       A. I would have spoken with Mr. Haverty     20       A. So it looks like the total time I
 21   about the case prior to that.                   21   billed for is 7.75 hours or thereabouts.
 22       Q. Okay. What amount of time, if any,       22       Q. Okay. So the total time you spent in
 23   do you believe you would have spent on this     23   preparing your expert report in this case was
 24   case prior to July 23rd, 2018?                  24   about 7.75 hours; is that correct?
 25       A. I don't know. I can tell you that        25       A. No.



                                                                                                         7
                         TSG Reporting - Worldwide           877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 9 of 71                         PageID 4749

                                           Page 26                                                Page 27
  1           WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
  2        Q. Okay. And can you explain that.             2       A. I do not.
  3        A. That's the time I billed.                   3       Q. Do you have an estimate of about how
  4        Q. Okay. So the total time that you            4   much time you spent on this case since that
  5    billed in preparation for your expert report in    5   bill on July 31st, 2018?
  6    this case is 7.75 hours; is that correct?          6       A. I know it's more than a little over
  7        A. As of July 31st, 2018, that's               7   three hours, but I don't know where the high
  8    correct.                                           8   end is.
  9        Q. What is the -- in your -- in your           9       Q. Is it less than ten hours; do you
 10    billing information that you have in front of     10   think?
 11    you, what is the last date that you have there    11       A. I don't know.
 12    for time you've either billed or time that        12       Q. Following the issuance of your report
 13    you've noted as time to bill?                     13   on July 31st, 2018, what work did you do in
 14        A. Bill time, the last entry was              14   this case?
 15    7/31/2018.                                        15       A. There were additional depositions
 16        Q. And did you send that bill to              16   that were provided to me. I think I mentioned
 17    Mr. Haverty?                                      17   them a little earlier in the deposition. Those
 18        A. Yes.                                       18   included exhibits. So other than reviewing
 19        Q. After July 31st, 2018, have you kept       19   those documents and preparing for the
 20    records of how much time you spent in this        20   deposition, I don't have a specific
 21    case?                                             21   recollection of what other work I may have
 22        A. I would have logged time that I spent      22   done.
 23    on this case since then.                          23       Q. And your review of information and
 24        Q. Do you have those in front of you or       24   depositions since the issuance of your report
 25    available to you?                                 25   on July 31st, 2018, has that changed or altered

                                           Page 28                                                Page 29
  1           WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
  2   anything that you put in your expert report         2   the Luci Brackin deposition, the Weaver
  3   initially?                                          3   deposition and the Bettis deposition?
  4       A. It did not.                                  4       A. A complete list of what?
  5              MR. MERRELL: I'm going to mark           5       Q. Of the materials that were available
  6       as Exhibit 5 the copy I have of your            6   for you to review to provide your opinions.
  7       expert report.                                  7       A. Specifically, for this case, I
  8                 - - -                                 8   believe so.
  9               (Whereupon, Exhibit 5 was               9       Q. I notice your -- the list of
 10        marked for identification.)                   10   deposition transcripts, I don't see the
 11                 - - -                                11   deposition transcript of Afshin Bazargan; is
 12   BY MR. MERRELL:                                    12   that a deposition you reviewed as part of this
 13       Q. And I'll ask you a few questions and        13   case?
 14   then I want to turn to your CV and I'll come       14       A. I don't believe so.
 15   back to this, but I'm just trying to cover and     15       Q. I also don't see Suzanne
 16   address all of the materials you reviewed as       16   McConnell-Montalvo; is that one you reviewed as
 17   part of this case.                                 17   part of your review in this case?
 18              Can you look at page three of           18       A. I don't know if that one was -- I've
 19   your report.                                       19   included it in my file. I had reviewed her
 20       A. Sure.                                       20   deposition dated June 23rd, 2015. I don't know
 21       Q. There's a list of available materials       21   why I didn't include it in my material
 22   on page three; do you see that?                    22   available.
 23       A. Yes.                                        23       Q. Okay. So although it's not included
 24       Q. Is this list a complete list if you         24   in the available materials, that is one you
 25   add the more recent depositions you received,      25   have reviewed?



                                                                                                            8
                          TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 10 of 71                           PageID
                                    4750
                                         Page 30                                                Page 31
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2       A. I had reviewed, yes.                        2      Q. Do you know about how much time you
 3       Q. Have you reviewed the deposition of         3   spent looking at medical records?
 4   Dr. Gosmanov?                                      4      A. I do not.
 5       A. I don't believe I have.                     5      Q. Do you think it was less than three
 6       Q. You also list under Available               6   hours?
 7   Materials, various medical records; do you see     7      A. I would imagine so.
 8   that?                                              8      Q. Do you think it was less than an
 9       A. Yes.                                        9   hour?
10       Q. Do you have -- do you know if you          10      A. I -- probably.
11   have a complete set of medical records in this    11      Q. Were you given any guidance at all as
12   case?                                             12   to particular materials, depositions to focus
13       A. I do not know that.                        13   on in this case?
14       Q. Which medical records do you believe       14      A. Well, I imagine that the ones that
15   you've reviewed?                                  15   were provided with I was supposed to -- well, I
16       A. I don't recall exactly what medical        16   don't know what Mr. Haverty's intent was.
17   records there were. I did not include them on     17             But the material that I was
18   my laptop because they were rather -- there was   18   provided with is the stuff I looked at. Other
19   a lot of them, but I did include them on the      19   than the various medical records, I typically
20   disc.                                             20   don't get involved in pinnacle issues related
21       Q. Sorry, keep going.                         21   to pre and post-treatment.
22       A. So I don't recall spending any great       22      Q. With respect to the deposition, did
23   amount of time and energy going through all of    23   you read every page of the depositions you were
24   her medical records regarding pre and             24   provided?
25   post-incident treatment.                          25      A. I skimmed Antatoly's current

                                         Page 32                                                Page 33
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   deposition, so I can't say that I got every        2       A. I have.
 3   page.                                              3       Q. Have you reviewed all of Randy
 4       Q. What about the Vardi deposition, did        4   Adair's deposition?
 5   you -- have you reviewed every page of that?       5       A. Yes.
 6       A. I don't recall at this point.               6       Q. Now, with respect to the medical
 7       Q. And the -- this recent Anthony              7   records, were there certain ones that you were
 8   Vicente's deposition, did you review every page    8   asked to focus on or look at?
 9   of that?                                           9       A. I don't recall being asked to look at
10       A. I can't recall if I had done that          10   or focus on any specific medical records.
11   either.                                           11       Q. How did you determine which medical
12       Q. Do you know if you reviewed all of         12   records to look at or review?
13   Mr. Brackin's deposition?                         13       A. I opened the files to see what they
14       A. Yes.                                       14   were addressing, and if I didn't find them
15       Q. Do you know if you read all of             15   relevant, I didn't spend a great time --
16   Mr. Duarte's deposition?                          16   great -- great amount of time looking at them.
17       A. John Duarte, I had.                        17       Q. Were there any particular medical
18       Q. Okay. Have you reviewed all of Karen       18   records that were important to your opinions
19   Fisk's deposition?                                19   that you reviewed that you can think of?
20       A. I have.                                    20       A. I don't recall certainly everything
21       Q. And have you reviewed all Mark             21   that was in there. I recall either between the
22   Curtis's deposition?                              22   depositions and maybe some of the medical
23       A. I have.                                    23   records identifying when Mrs. Brackin was
24       Q. And have you reviewed all of the Rabi      24   recommended to use the subject pump, when she
25   Gharabli deposition?                              25   began using the subject pump, but other than



                                                                                                          9
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 11 of 71                          PageID
                                    4751
                                         Page 34                                                Page 35
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2   that, I don't recall seeing anything relevant.     2       Q. I wanted to turn back to your CV. I
 3       Q. Have you reviewed the testing that          3   forgot what we marked it as an exhibit. I
 4   Medtronic conducted on the insulin pump, the       4   think it may be four.
 5   reservoir and the infusion set in this case at     5       A. Three.
 6   all?                                               6       Q. And first of all, what is your hourly
 7       A. What kind of testing?                       7   rate you're charging?
 8       Q. Well, I'll represent to you that            8       A. My current hourly rate is 395 an hour
 9   Medtronic conducted testing specifically           9   for all case-related work, except for
10   looking at the functionality of the insulin       10   videotaped testimony, which is I charge at 495
11   pump at issue here, Ms. Brackin's insulin pump,   11   an hour.
12   the reservoir and the infusion set. And I'm       12       Q. And the videotape deposition, do you
13   asking whether or not that's testing -- the       13   charge that $495 an hour as, as a premium or
14   results of the testing is something you           14   above if it was not videotaped; is that
15   reviewed in coming to your opinions?              15   accurate?
16       A. Is that post-incident testing?             16       A. If it was a non-videotaped
17       Q. This testing would have been               17   deposition, it would be 395 an hour.
18   post-incident, yes.                               18       Q. And turning to your CV, what is
19       A. Nothing is coming to mind at the           19   the -- what is the current company you work at?
20   moment.                                           20       A. I work technically for Vigilante
21       Q. And perhaps, I don't know if this          21   Consulting, LLC.
22   will jog your memory or not, but the testing      22       Q. And I notice that your CV says
23   was conducted in May of 2017. Is that anything    23   Vigilante Forensic. Is there a distinction at
24   that sounds familiar as something you reviewed?   24   all?
25       A. I don't recall that material offhand.      25       A. Well, legally, Vigilante Forensic is

                                         Page 36                                                Page 37
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2   doing business as Vigilante Consulting, LLC, so    2   the work you've done with Vigilante Forensic --
 3   it's registered with the state as a d/b/a.         3   well, strike that. Let me ask it a different
 4        Q. And prior -- well, strike that.            4   way.
 5              Did you begin the Vigilante             5              Would you say that your work
 6   Consulting, LLC in 2015?                           6   since you started Vigilante Consulting in 2015,
 7        A. Yes.                                       7   that 95 percent of your -- 95 percent plus of
 8        Q. And your work for Vigilante                8   your work has been litigation consulting as an
 9   Consulting, has that all been litigation work?     9   expert?
10        A. No.                                       10      A. Under both Vigilante Consulting and
11        Q. Okay. What other work have you done       11   Vigilante Forensic, it's probably about that.
12   with Vigilante Consulting?                        12      Q. Have you done any consulting for any
13        A. So I run the forensic investigation       13   medical device companies since 2015 with
14   side of the business through Vigilante            14   Vigilante Consulting?
15   Forensic. I run traditional consulting through    15      A. I have not.
16   Vigilante Consulting, LLC.                        16      Q. Prior to your work with Vigilante
17        Q. With respect to the Vigilante             17   Consulting, were you at Robson Forensic?
18   Consulting, how much work have you done that's    18      A. Yes.
19   non-litigation consulting?                        19      Q. And were you there from 2003 to 2015?
20        A. It's probably, depending upon what        20      A. Correct.
21   projects I am or not involved in, a small part    21      Q. And your title there was associate?
22   of overall work.                                  22      A. That's my understanding.
23        Q. Okay. Would you say that the              23      Q. Were you ever made a principal there?
24   litigation consulting you do that is serving as   24      A. No.
25   an expert report, is that 95 percent plus of      25      Q. The work you did at Robson Forensic,



                                                                                                        10
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 12 of 71                           PageID
                                    4752
                                         Page 38                                                Page 39
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   was it similar to the work that you're doing       2   practice group, so I had a lot of
 3   now at Vigilante Consulting and Vigilante          3   responsibilities related to peer reviewing
 4   Forensic?                                          4   other people's work, hiring and -- and so forth
 5       A. Yes.                                        5   with regard to other human factors, experts
 6       Q. While you were at Robson Forensic           6   promoting the practice, billing the practice,
 7   from 2003 to 2015, was the amount of litigation    7   et cetera. So it was a lot of non-billable
 8   expert work you did, was that 90 to 95 percent     8   time related to those two other titles or
 9   of the work you did?                               9   positions.
10       A. I think over time, over the -- I           10        Q. What is your approximate income then
11   don't know how long I was there, 13 years or      11   with Vigilante Consulting over the last year?
12   so, approximately, that's what it was             12        A. I don't know offhand.
13   approximately. That was billable time.            13        Q. You don't have any estimate at all?
14       Q. And you say "billable time," would         14        A. I don't have a good estimate, and
15   there have been non-billable time where you       15   it's confidential, so I can't provide it even
16   prepared proposals, or what would the             16   if I did have an estimate.
17   non-billable time be?                             17        Q. So the figure itself would be
18       A. Partly that. I also was an area            18   confidential?
19   manager for the company for approximately the     19        A. Yes.
20   last five years I was with them, so I had         20        Q. Even without regard to where the
21   managerial responsibilities over the              21   income came from?
22   Philadelphia office, including employment,        22        A. Yes.
23   marketing, et cetera.                             23        Q. Your work with -- well, strike that.
24              I was also the area -- or the          24              Prior to Robson Forensic, you
25   practice group leader for the human factors       25   were at A-R-C-C-A; is that correct?

                                         Page 40                                                Page 41
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2      A. I was an independent contractor for a        2       A. So it's a little bit confusing. If
 3   company called ARCCA, A-R-C-C-A.                   3   you allow me, I can explain it.
 4      Q. And what sort of work did you do at          4       Q. Yeah, absolutely.
 5   ARCCA?                                             5       A. Okay. So I worked for the IBM
 6      A. Forensic investigations.                     6   Corporation from 1997 until July 2003 when I
 7      Q. Was that also primarily litigation           7   left IBM to join Robson Forensic, slash, Robson
 8   work?                                              8   Lapina at the time.
 9      A. I believe so. You know, I don't              9             In approximately
10   remember every project I did for -- for ARCCA,    10   August/September 2001, while I was employed by
11   but they were all forensic related. Whether or    11   IBM, I worked for ARCCA as an independent
12   not they were all in litigation, I can't say,     12   contractor, essentially, moonlighting with the
13   but I don't recall.                               13   permission of my management staff at IBM, doing
14      Q. Was 95 percent plus of the work you         14   forensic consulting. So my time at ARCCA
15   did at ARCCA, was it litigation work?             15   overlapped my time at the IBM Corporation, and
16      A. I have no idea.                             16   my time at ARCCA ended also when I joined
17      Q. So I guess it was a long time ago.          17   Robson Forensic in July 2003.
18   And then prior to that you worked at              18       Q. Your litigation work you've done over
19   International Business Machines Corporation       19   the years for these various entities, do you
20   from 1998 to 2003?                                20   have a percentage that was plaintiff versus
21      A. No.                                         21   defendant that you can think of?
22      Q. Well, I'll just ask you a non-leading       22       A. Historically, it's probably about
23   question.                                         23   60/40, plaintiff/defendant.
24             Did you work -- prior to ARCCA,         24       Q. The 60 percent of the work
25   did you work at IBM?                              25   historically has been for the plaintiff?



                                                                                                        11
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 13 of 71                           PageID
                                    4753
                                         Page 42                                                Page 43
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2       A. Yes.                                        2             So you've never been asked by a
 3       Q. Since you started Vigilante Forensic,       3   medical device company to write labeling, for
 4   has the same held true?                            4   example, or instructions?
 5       A. I can't say it's exactly the same,          5      A. I have not.
 6   but it's approximately. I think maybe about 65     6      Q. And you've never been asked by a
 7   plaintiff, 35 defendant with Vigilante             7   medical device company to prepare warnings for
 8   Consulting or Vigilante Forensic.                  8   a medical device?
 9       Q. I take it you've never worked for a         9      A. I have not.
10   medical device company?                           10      Q. You've never been asked by a medical
11       A. Not that I'm aware of.                     11   device company to evaluate their warnings,
12       Q. And you never worked at the FDA?           12   labeling or instructions?
13       A. I have never worked at the FDA.            13      A. I don't believe so.
14       Q. And you've never done any consulting       14      Q. And you've never been asked by the
15   for the FDA regarding medical devices?            15   FDA to evaluate the warnings, labeling or
16       A. Not with regard to medical devices,        16   instructions of a medical device?
17   with regard to prescription and                   17      A. I don't believe so.
18   non-prescription medication labeling.             18             So I have to amend one or two of
19       Q. But no work with the FDA regarding         19   those answers. With regard to a medical device
20   medical devices; is that accurate?                20   company and whether I've been asked to either
21       A. That's correct.                            21   draft or assess their warnings and
22       Q. And have you ever done any consulting      22   instructions, I don't know. I can't say that I
23   at all for a medical device company?              23   haven't.
24       A. Not that I'm aware of.                     24             In my research during graduate
25       Q. Have you ever -- strike that.              25   school, we were doing work for the Drug

                                         Page 44                                                Page 45
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   Information Association. I can't say that the      2   laboratory at North Carolina State University,
 3   folks that were a part of that organization        3   I don't recall all of them. There were other
 4   that we were interacting with were not involved    4   medical and drug-related products that were
 5   in medical device manufacturing, and part of       5   looked at and other studies that I helped with.
 6   that work was the research related to warnings     6       Q. Okay. So in this time period from
 7   and instructions for medical -- excuse me,         7   1997 to 2001, you don't know whether it
 8   drug-related products.                             8   involved a medical device company, correct?
 9      Q. That would have been back in                 9              You don't know whether it
10   2000/2001?                                        10   involved a medical device company?
11      A. It would have been from, I would say,       11       A. I can't say that it didn't.
12   '97 to 2001.                                      12       Q. Since then, have you had any
13      Q. So this work you did from 1997 to           13   consulting work for a medical device at all?
14   2001, you don't know whether or not it involved   14       A. Not that I'm aware of.
15   a medical device company at all?                  15       Q. I take it you've never been involved
16      A. I don't recall any specific devices,        16   in the design process of a medical device?
17   but I can say it didn't.                          17       A. Not that I'm aware of.
18      Q. Uh-hum. The work that you did, do           18       Q. You've never been involved in a risk
19   you recall there being prescription drugs or      19   analysis for a medical device company?
20   over-the-counter drugs that you looked at?        20       A. On behalf of a medical device
21      A. I know that my research specifically        21   company, that's correct, but I have done a risk
22   focused on over-the-counter medication labeling   22   analysis of a medical device.
23   and prescription drug advertising.                23       Q. The risk analysis you've done for a
24             Other projects that I worked on,        24   medical device, is that on behalf of a
25   one that was in the cognitive ergonomics          25   plaintiff in litigation?



                                                                                                         12
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 14 of 71                          PageID
                                    4754
                                         Page 46                                                Page 47
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2       A. Yes.                                        2      A. Not that I'm aware of.
 3       Q. And how many times have you done            3      Q. And you've never been involved in a
 4   that?                                              4   premarket approval submission or process for a
 5       A. In the Dennert matter and in this           5   medical device?
 6   one, were the only two insulin pumps that I can    6      A. I don't believe I have.
 7   recall, and I don't recall if I've worked on       7      Q. And you never performed a risk
 8   another medical device matter in the -- in my      8   analysis or design validation according to FDA
 9   forensic practice prior.                           9   regulations?
10       Q. Okay. And the Dennert matter was           10      A. On behalf of a manufacturer, I don't
11   around 2016?                                      11   believe so.
12       A. I don't recall specifically when that      12      Q. Well, have you ever applied FDA
13   was, but it's at least a couple of years.         13   regulations for any risk analysis or design
14       Q. Okay. Prior to the Dennert matter,         14   verification project?
15   though, you can't, sitting here today, you        15      A. I'm sorry, you're going to have to
16   can't think of any other medical device           16   repeat that.
17   litigation where you were asked to analyze the    17      Q. Okay. Have you ever, in any context,
18   risk or labeling of a medical device?             18   have you ever been asked to apply FDA
19       A. The only one that I can think of was       19   regulations to evaluate a risk analysis?
20   an over-the-counter device for pain relief, but   20      A. I'm not sure that that question makes
21   I don't recall any other prescription-type        21   sense, so I'm going to have to ask you to
22   medical device products offhand.                  22   rephrase it.
23       Q. Okay. And you've never been involved       23      Q. Okay. Have you ever been -- have you
24   in a 510(k) application or submission for a       24   ever been asked to evaluate a specific medical
25   medical device?                                   25   device and its potential risks and hazards

                                         Page 48                                                Page 49
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   under FDA regulations?                             2   wasn't planning on providing opinions regarding
 3       A. I'm not sure what you're asking me.         3   a regulatory requirement in this case.
 4   So under FDA regulations that it needs to be       4       Q. So you do not have any opinions in
 5   done during design and development, or are you     5   this case as to whether or not Medtronic or
 6   asking --                                          6   MiniMed complied with FDA regulations or
 7       Q. I'll rephrase.                              7   requirements?
 8       A. I'm sorry, go ahead.                        8       A. I wasn't planning on it.
 9       Q. Sure. I'll just rephrase it.                9       Q. Sitting here today, you haven't
10             Well, let me ask you this: Do           10   formed any opinions that -- about whether
11   you consider yourself to be an FDA regulatory     11   Medtronic complied with any FDA regulations?
12   expert with regard to submissions of PMA or       12       A. I haven't given it any thought. So I
13   510(k) or product?                                13   wasn't asked to address it and I wasn't
14       A. I do not hold myself out as an expert      14   planning on addressing it.
15   in regulatory submissions.                        15       Q. And I take it you're not going to
16       Q. Okay. Do you hold yourself out as an       16   provide any opinions as to whether Medtronic
17   FDA regulatory expert on the design and           17   complied with FDA labeling requirements?
18   development process for medical device?           18       A. I wasn't asked to look to determine
19       A. I do not hold myself out as a              19   whether or not Medtronic complied with FDA
20   regulatory expert.                                20   labeling requirements.
21       Q. Do you hold yourself out as a --           21       Q. Are you --
22   strike that.                                      22       A. Regulatory requirements.
23             Do you hold yourself out as an          23       Q. Sorry, I didn't mean to cut you off.
24   FDA regulatory expert in any context?             24             Are you leaving the -- that
25       A. In any context, I don't know. I            25   aspect of this case, the FDA regulations and



                                                                                                        13
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 15 of 71                          PageID
                                    4755
                                         Page 50                                                Page 51
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   requirements, are you leaving that to other        2                - - -
 3   experts to address?                                3               (Whereupon, a short recess
 4       A. I'm not sure that it was a question         4         was taken.)
 5   in the case. If it is, I wasn't asked to           5                - - -
 6   address it, and I don't know who is addressing     6              THE VIDEOGRAPHER: This begins
 7   it.                                                7        DVD number two. We are now back on
 8       Q. Okay. So that hasn't been part of           8        record. The video time is 11:16.
 9   your analysis, whether or not Medtronic and the    9   BY MR. MERRELL:
10   medical device at issue in this case complied     10        Q. Dr. Vigilante, you have a Ph.D. from
11   with any FDA regulations or requirements?         11   North Carolina State University; is that
12       A. I have not been asked to address           12   correct?
13   whether Medtronic complied with any FDA           13        A. That's correct.
14   regulations.                                      14        Q. What is your Ph.D. in?
15             We've been going about an hour.         15        A. Ergonomics psychology.
16   Would you like to --                              16        Q. And I think you testified before is
17       Q. Absolutely.                                17   it, technically, is it a doctor of philosophy
18       A. -- take a break for a little bit?          18   at that school?
19       Q. That's fine.                               19        A. Yes.
20       A. Unless there was a better point that       20        Q. And prior to that, you received from
21   you wanted to break at?                           21   North Carolina State University a Master's in
22             MR. MERRELL: No, that's fine.           22   Science in Psychology and Ergonomics; is that
23             THE VIDEOGRAPHER: The video             23   correct?
24       time is now 11:05. We are going off           24        A. Yes.
25       record. This now ends DVD number one.         25        Q. And then you also have a Bachelor's

                                         Page 52                                                Page 53
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   of Science and Psychology Cognitive Track at       2   of ergonomics and human factors is focused on.
 3   University of Scranton, correct?                   3   It's a design-based science.
 4      A. Correct.                                     4              At the IBM Corporation, I was
 5      Q. And just for clarity, you don't have         5   categorized as a human factors engineer.
 6   a medical degree?                                  6   Oftentimes, in my field, at least in the past,
 7      A. I do not.                                    7   was referred to as ergonomics -- or, excuse me,
 8      Q. You don't have an engineering degree?        8   engineering psychology or cognitive
 9      A. I do not.                                    9   engineering.
10      Q. You don't have a, for example,              10              So from a litigation, legal
11   biomedical engineering degree or anything like    11   perspective, I'm not a professional engineer,
12   that?                                             12   but I do have training in product design,
13      A. I do not have a biomedical                  13   particularly with respect to user interface,
14   engineering degree.                               14   and controls, displays, instructions and
15      Q. You wouldn't consider yourself to be        15   warnings.
16   an engineering expert?                            16        Q. Is your expertise in engineering, is
17      A. It depends on the topic.                    17   it limited to ergonomics and human factors?
18      Q. Okay. You wouldn't consider yourself        18        A. Yes.
19   to be a design expert in engineering?             19        Q. And obviously, you're not an
20      A. It depends upon the topic.                  20   endocrinologist?
21      Q. What aspects of engineering would you       21        A. I am not.
22   consider yourself to be an expert in?             22        Q. And not a neurologist, correct?
23      A. My expertise is in the design of            23        A. I am not.
24   controls and displays. That is the user           24        Q. And I take it you're not here to
25   interaction of products. That's what the field    25   provide any sort of clinical or medical



                                                                                                        14
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 16 of 71                          PageID
                                    4756
                                         Page 54                                                Page 55
 1          WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2   opinions in this case; is that correct?           2   medical device, correct?
 3       A. That is correct.                           3       A. I have not.
 4       Q. And you're not going to provide any        4       Q. Are you going to be providing an
 5   opinions in this case as to medical causation;    5   opinion as to an alternative design for the
 6   is that correct?                                  6   infusion set at issue here?
 7       A. I was not going to provide any             7       A. I was not providing an opinion
 8   opinions regarding medical causation.             8   regarding alternative design. It's my
 9       Q. I take it from your report -- well,        9   understanding that there were alternatives, but
10   strike that.                                     10   I'm not providing that -- that opinion.
11              Your report focuses primarily on      11       Q. Okay. So I take it you would leave
12   instructions and labeling and human factors      12   the issues of alternative designs and
13   issues; is that correct?                         13   alternative membrane material, for example, you
14       A. It does address those issues.             14   would leave that to Mr. Klimowicz and other
15       Q. Are you going to be providing any         15   experts in the case?
16   design opinions in this case?                    16       A. I am not addressing the design of
17       A. Other than the fact that the design       17   alternative membranes. I would assume that
18   allowed for -- created the potential for a       18   other experts are addressing that.
19   common slip or lapse to result in a              19       Q. Okay. You're -- you're addressing
20   catastrophic injury, and therefore it should     20   instructions for use and labeling with respect
21   have been fixed through design consistent with   21   to the design components you discussed; is that
22   the safety hierarchy and basic design            22   accurate?
23   guidelines, recommendations and basic human      23             MR. HAVERTY: Objection.
24   factors guidelines and recommendations.          24             THE WITNESS: That is part of my
25       Q. Okay. But you never designed a            25       analysis.

                                         Page 56                                                Page 57
 1          WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2   BY MR. MERRELL:                                   2   guidances on human factors for a medical device
 3       Q. I think you've been asked some of          3   issued by the FDA, are you familiar with any
 4   these questions before, but I just want to        4   other FDA regulations or guidances with respect
 5   confirm nothing has changed since your last       5   to medical devices?
 6   deposition.                                       6       A. Offhand, I don't recall any.
 7              Are you familiar at all with a         7   Specifically, those were the two that I pointed
 8   design history file for a medical device?         8   to in my report.
 9       A. Any medical device or the specific         9       Q. So in your report, you don't point to
10   ones involved in this case?                      10   any other FDA guidances or regulations other
11       Q. Generally speaking, a design history      11   than the 2000 and 2016 human factors guidances?
12   file for a medical device.                       12       A. That's correct.
13       A. I don't believe so.                       13       Q. And is it correct that the first time
14       Q. Are you familiar with a medical           14   you reviewed the 2016 guidance was part of your
15   device history for a medical device generally?   15   review in the Dennert case?
16       A. Not offhand.                              16       A. I don't recall what my testimony was,
17       Q. And you don't know what regulations       17   so whatever it was in the Dennert case, I would
18   govern a design history file for a medical       18   stand by it.
19   device, correct?                                 19       Q. Okay. Maybe that's a good question.
20       A. Not offhand.                              20   Do you stand by the testimony you previously
21       Q. Okay. And you never maintained or         21   provided on two separate dates for the Dennert
22   created a design history file for a medical      22   case?
23   device?                                          23       A. As far as I know.
24       A. Not that I'm aware of.                    24       Q. You don't have any changes or
25       Q. Other than the 2000 and 2016              25   retractions at all for those depositions?



                                                                                                       15
                        TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 17 of 71                          PageID
                                    4757
                                         Page 58                                                Page 59
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2      A. I certainly don't recall what                2   specific regulation.
 3   questions were asked or answers that were          3      Q. Okay. Sitting here today, you can't
 4   provided, but there's nothing that stands out      4   point to another regulation or guidance
 5   that I wanted to correct on the record.            5   relating to medical devices on labeling and
 6      Q. Okay.                                        6   instructions for use other than those two
 7      A. At this moment.                              7   guidances we've already discussed from 2000 and
 8      Q. And I take it you don't recall ever          8   2016?
 9   reviewing the 2000 and 2016 guidance on human      9      A. Not offhand.
10   factors issued by the FDA prior to your           10      Q. And are you familiar with ISO 14971
11   involvement of the Dennert case?                  11   application of risk management for -- to
12      A. At this point, I don't recall.              12   medical devices?
13      Q. And given your answer, I take it you        13      A. I don't recall if I've reviewed that
14   never reviewed the -- other than these two        14   standard or not.
15   guidances, you never reviewed any FDA             15      Q. It's not something you've applied in
16   regulations on medical device labeling or         16   this case, though?
17   instructions for use?                             17      A. It is not.
18      A. I don't believe that's correct, but I       18      Q. You have applied ANSI standards in
19   don't recall anything specific offhand.           19   this case; is that correct?
20      Q. Okay. And in what context do you            20      A. I did reference a specific ANSI
21   think you might have reviewed some other          21   standard in this case.
22   regulation other than these two guidances?        22      Q. Your references are contained on page
23      A. It may have been done in my research        23   25 of your expert report; is that correct?
24   for either the Dennert case or this case or       24      A. That's correct, specific references.
25   another case. I don't recall offhand the          25      Q. And these references as one through

                                         Page 60                                                Page 61
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   11 are ones that appear as references              2              You never performed a formal
 3   throughout your report; is that correct?           3   risk analysis for a medical product?
 4       A. That's correct, they're cited in the        4       A. On behalf of a medical device
 5   report.                                            5   manufacturer, I don't believe so.
 6       Q. One of the -- the ANSI one I see here       6       Q. The only risk analysis you would have
 7   is Z535.6, product safety information on           7   performed would be on behalf of a plaintiff in
 8   product manuals, instructions and other            8   a litigation; is that accurate?
 9   collateral materials; do you see that?             9       A. The only ones that I'm aware of would
10       A. Yes.                                       10   have been done in conjunction with my
11       Q. Do you know whether or not this would      11   investigation of a forensic -- excuse me, a
12   apply to a medical device?                        12   forensic investigation of an incident that
13       A. It was part of the standard of care        13   occurred involving a product, medical product.
14   industry knowledge at the time that the Getting   14       Q. And would that risk analysis for
15   Starting Guide was manufactured and provided      15   those circumstances for a medical device, would
16   with the subject pump.                            16   that have been looking at specific issues or
17       Q. Do you know if the FDA -- I'm sorry,       17   the entire risk analysis for the device?
18   keep going.                                       18       A. Specific issues.
19       A. And the training of the subject pump.      19       Q. So you haven't done a comprehensive
20       Q. Do you know if the FDA utilizes the        20   risk analysis for a medical device in any
21   ANSI standard you've identified here in its       21   context?
22   regulation of the labeling of medical devices?    22       A. I have not. And it's not necessary
23       A. Offhand, I do not.                         23   for the work that I'm doing.
24       Q. And you've never performed a risk --       24       Q. Are you aware or familiar that the
25   strike that.                                      25   insulin pump at issue in this case, the 523,



                                                                                                        16
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 18 of 71                           PageID
                                    4758
                                         Page 62                                                Page 63
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   was approved by the FDA through the PMA            2             MR. HAVERTY: He's not making
 3   process?                                           3      any judgments about safety and efficacy.
 4      A. It's my understanding it was.                4             THE WITNESS: I conducted an
 5      Q. And are you aware that the reservoir         5      independent investigation independent from
 6   and infusion set were cleared through the          6      what the FDA may or may not have done.
 7   510(k) process by the FDA?                         7   BY MR. MERRELL:
 8      A. I don't recall which specific process        8      Q. Okay. That's a fair point. You are
 9   they went through.                                 9   not actually making an analysis of the safety
10      Q. Does the fact that it was PMA               10   and efficacy of these products; is that
11   approved, the devices were PMA approved or        11   correct?
12   510(k) cleared by the FDA, does that have any     12             MR. HAVERTY: As the FDA
13   impact on your opinions at all?                   13      understands that.
14      A. It does not.                                14             THE WITNESS: Not with respect
15      Q. Does the FDA's view of the safety and       15      to the manner in which the FDA would
16   effectiveness of these devices and their          16      understand it.
17   labeling, does that have any impact on your       17   BY MR. MERRELL:
18   opinions?                                         18      Q. Okay. So if you review or analyze
19      A. Specifically, on my opinions, they do       19   safety or efficacy, it's not in the same manner
20   not.                                              20   that the FDA does it; is that correct?
21      Q. So you come to your opinions                21      A. I did not do an exhaustive
22   regarding the labeling and instructions for use   22   investigation of what the FDA requirements were
23   and the safety and efficacy of these products     23   or what their processes or what their thought
24   based on your analysis, and the FDA's review is   24   was.
25   not germane to it; is that accurate?              25             I looked at it from a product

                                         Page 64                                                Page 65
 1            WILLIAM J. VIGILANTE, JR.                 1          WILLIAM J. VIGILANTE, JR.
 2   safety standpoint, a human factors standpoint,     2       Q. Okay. And I think that's helpful --
 3   and came to my opinions based upon my training,    3   which means I probably don't have to cover --
 4   my education and my experience in the standard     4   so you're not -- strike that.
 5   of care for a product designing introducing a      5             You're not here to provide any
 6   product into the market that's going to be used    6   opinions at all about the 523 insulin pump and
 7   by the typical or average consumer such as the     7   whether or not it had a malfunction or whether
 8   Brackins.                                          8   or not it was defective or anything like that;
 9               MR. HAVERTY: Just note my              9   is that correct?
10       objection to the record that the FDA does     10       A. I'm not providing opinions as to
11       not make safety and efficacy                  11   whether or not the pump malfunctioned or if the
12       determinations as to 510(k) products.         12   pump itself was defective.
13               MR. MERRELL: Okay. I'll note          13       Q. Okay. And you don't have the
14       your objection, whether or not we agree on    14   qualifications to really address that; is that
15       it, that's fine.                              15   correct?
16   BY MR. MERRELL:                                   16       A. I don't know if I do or do not
17       Q. And in this case, you haven't done an      17   because I wasn't asked to address it.
18   analysis of efficacy regarding the insulin pump   18       Q. Okay. And you have not addressed
19   at all; is that correct?                          19   that, correct?
20       A. Regarding the pump, I don't believe I      20       A. I have not addressed whether the pump
21   have any opinions regarding the pump.             21   was defective or not.
22       Q. So you don't actually have any             22       Q. And you haven't addressed whether
23   opinions at all regarding the insulin pump; is    23   there was actually a malfunction in this case,
24   that correct?                                     24   correct?
25       A. The pump itself, I do not.                 25       A. With respect to the pump, I have not.



                                                                                                        17
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 19 of 71                           PageID
                                    4759
                                         Page 66                                                Page 67
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2      Q. And sitting here today, you don't            2   recall.
 3   know whether or not the FDA found the              3       Q. Okay. Have you relied upon that at
 4   particular pump or infusion set or reservoir to    4   all in coming to your opinions in this case?
 5   be safe and effective?                             5       A. I did not.
 6             MR. HAVERTY: Objection.                  6       Q. And you're not holding yourself out
 7             THE WITNESS: I do know that the          7   as an FDA expert with respect to matters in
 8      FDA -- I don't recall the exact letter          8   this case; is that correct?
 9      that I saw from the FDA regarding the           9       A. Yeah, I'm not holding myself out as a
10      system and the problems with it.               10   regulatory expert in this case, I think that's
11             I do know that Medtronic did            11   the best way to put it.
12      initiate a recall of the infusion set          12       Q. Okay. I want to turn to another
13      and/or reservoirs I think in late 2017,        13   topic just briefly. I'm going to ask you about
14      but I did not go into investigation of         14   your opinions relating to the temporary blocked
15      what the FDA did or did not do other than      15   vent issue. Do you understand what I mean when
16      that.                                          16   I refer to it as that?
17   BY MR. MERRELL:                                   17       A. I believe so.
18      Q. Okay. And you haven't -- you haven't        18       Q. Okay. In your report, are you making
19   looked, for example, at any FDA warning letters   19   a statement or are you coming to an opinion
20   or anything like that with respect to your        20   based on your own review and analysis of
21   analysis in this case?                            21   whether or not there actually was a temporary
22      A. I do recall one letter from the FDA         22   blocked vent with respect to Mrs. Brackin's
23   regarding the infusion set or reservoir           23   infusion set?
24   and/or -- well, I'll title it as pump system.     24       A. That's my understanding.
25   That's -- offhand, that's the only one that I     25       Q. Okay. So you say it's your

                                         Page 68                                                Page 69
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   understanding. What is the understanding based     2   produced with the pump or from the pump.
 3   on?                                                3      Q. Is it simply that there was a fill
 4       A. My understanding is based upon my           4   the night before that supports your
 5   conversations with Mr. Haverty and my              5   understanding that there was a temporary
 6   understanding of the events.                       6   blocked vent?
 7       Q. And have you conducted any actual           7      A. In conjunction with the fact that she
 8   experimentation or testing on the infusion set     8   was not -- I believe there was no record of
 9   or the reservoir infusion pump to determine        9   her -- Mrs. Brackin, I should say,
10   whether there actually was a temporary blocked    10   administering any independent boluses through
11   vent?                                             11   the evening and morning.
12       A. I have not inspected and/or tested         12      Q. Do you know how much insulin the
13   the specific infusion set and/or pump involved    13   insulin pump delivered on January 15th, 2016?
14   in the matter.                                    14      A. Offhand, I do not. I think that my
15       Q. Okay. What is the -- what evidence         15   understanding is that the daily dosing history
16   is there specifically you point to for you to     16   showed a total daily dose of 26.825 units
17   come to say that it's your understanding there    17   delivered on January 14th and 132.7 units on
18   was a temporary blocked vent?                     18   January 15th following the reservoir fill and
19       A. Yeah, it's based upon my -- my             19   infusion set change.
20   conversations with Mr. Haverty, which are         20      Q. Okay. And the 132.7 units on
21   consistent with what I saw based upon the notes   21   January 15th, does that come from the screen on
22   that were taken by Mr. Brackin after the          22   the insulin pump, the screen shot?
23   incident regarding what was done and recorded     23      A. It came from my understanding from
24   by the pump regarding the fill the night          24   Brackin Exhibit 22.
25   before, and the other records that were           25      Q. And do you recall offhand if that's



                                                                                                        18
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 20 of 71                           PageID
                                    4760
                                         Page 70                                                Page 71
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   his notes or --                                    2   the subject pump.
 3      A. I'd have to go back and find the             3        Q. Okay. Do you know if there is a
 4   exhibit.                                           4   temporary blocked vent and an overdelivery of
 5      Q. Okay. I'll probably try to do the            5   insulin related to a temporary blocked vent, do
 6   same. I don't have the exhibit numbers             6   you know if the totals of the insulin delivered
 7   memorized.                                         7   would appear on that screen for the total
 8             MR. HAVERTY: It is the screen            8   insulin delivered for the day?
 9      shot.                                           9        A. One more time?
10   BY MR. MERRELL:                                   10        Q. Yeah, it probably wasn't worded real
11      Q. It is the screen shot. Okay.                11   well.
12             Have you looked at the screen           12              If there's a temporary blocked
13   shots of the insulin pump?                        13   vent that leads to an overdelivery of insulin,
14      A. If they were part of the exhibits, I        14   do you know whether or not that information is
15   have.                                             15   recorded anyplace on the insulin pump?
16      Q. Okay. And you testified earlier that        16        A. If there is a temporary block whether
17   you did not review the testimony of Afshin        17   it's recorded on the insulin pump; is that what
18   Bazargan; is that correct?                        18   you're asking me?
19      A. I have not.                                 19        Q. Yes.
20      Q. So you did not see his testimony that       20        A. I'm not aware of a recording that
21   the 132.7 units could only come from              21   there was a temporary vent block on the insulin
22   programming basal and/or bolus?                   22   pump.
23      A. I am not aware if his testimony in          23        Q. Okay. So let's start with this, so
24   Brackin Exhibit No. 22 are photographs of the     24   you're not -- you don't have any evidence or
25   different screens of the -- my understanding      25   you're not aware that there's any sort of

                                         Page 72                                                Page 73
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   reporting or recording in the insulin pump in      2       A. I don't recall mentioning that, but
 3   this case that there was an overdelivery of        3   it is in my report.
 4   insulin from the temporary blocked vent?           4       Q. Okay. Does that impact your analysis
 5       A. It's my understanding the pump does         5   at all in determining whether there was a
 6   not record that there was a temporary blocked      6   temporary blocked vent?
 7   vent event. Blocked vent event.                    7       A. I don't believe that it does. It's
 8       Q. Okay. And is it also your                   8   just part of my understanding of what was
 9   understanding that the insulin pump would not      9   occurring.
10   record any amount of delivery of insulin from a   10       Q. Okay.
11   temporary blocked vent?                           11       A. Or what did occur.
12       A. I did not get into that analysis           12       Q. So the amount of that manual prime of
13   during my investigation.                          13   3.1 units, that doesn't impact your opinion
14       Q. So given that you didn't go into that      14   whether or not there was a temporary blocked
15   analysis, you don't have any awareness in this    15   vent in this case?
16   case that there's a register or number or         16       A. As to whether it was 3.1 or 3.2 or
17   something in the data from the pump recording a   17   3.0, does not.
18   specific amount of overdelivery of insulin from   18       Q. Okay. And if it was -- the prime was
19   a temporary blocked vent?                         19   10, that wouldn't impact your opinion as to
20       A. I don't know and I didn't assess the       20   whether or not there was a temporary blocked
21   pump to determine how it was recording the        21   vent?
22   amount of insulin delivery associated with a      22       A. At this point, I don't know.
23   temporary blocked vent event.                     23       Q. So the amount of the manual prime has
24       Q. And you mentioned the priming of 3.1       24   no impact on your analysis of whether or not
25   units earlier?                                    25   there's a temporary blocked vent?



                                                                                                        19
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 21 of 71                           PageID
                                    4761
                                         Page 74                                                Page 75
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2       A. Yeah, I don't believe I factored in         2   the instructions provided with the getting
 3   the specific amount of the manual prime in         3   starting guide, including placing the reservoir
 4   determining my understanding as to whether or      4   over the vial before moving it?
 5   not there was a temporary blocked vent at issue    5      A. I do remember seeing the video of the
 6   or an event that occurred that caused the          6   deposition, I believe, and watching him fill
 7   overdelivery of insulin to Mrs. Brackin on the     7   the vial and then remove the vial -- the
 8   14th and 15th of January.                          8   reservoir from the transfer guard with the
 9       Q. Did you speak at all with Mr. Brackin       9   correct orientation of the insulin pump vial
10   in coming to your opinions?                       10   and reservoir with respect to Medtronic's IFU
11       A. I did not.                                 11   and Getting Started Guide.
12       Q. Have you spoken to any treating            12      Q. Is there any testimony in this case
13   physicians at all in coming to your opinions?     13   supporting that Mr. Brackin on the evening of
14       A. I have not.                                14   January 14, 2016 incorrectly refilled the
15       Q. Have you spoken to any other family        15   reservoir with the orientation of the insulin
16   members of the Brackins in coming to your         16   vial on the bottom?
17   opinions in this case?                            17      A. Yeah, I don't recall Mr. Brackin
18       A. I did not. I relied upon                   18   having a specific memory of how he did the
19   Mr. Brackin's deposition testimony for the        19   actual task on the night of the refill or
20   drafting of my report, and I relied upon Luci     20   January 14th.
21   Brackin's deposition testimony after my report    21             There's testimony for Mrs. Luci
22   was written.                                      22   Brackin that the need to have the reservoir
23       Q. Do you agree that Mr. Brackin based        23   over the vial, insulin vial, when removing the
24   on his deposition testimony demonstrated an       24   reservoir from the transfer guard was not
25   ability to refill the reservoir consistent with   25   emphasized during the pump training that they

                                         Page 76                                                Page 77
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   all received when Mrs. Brackin began her           2       Q. Okay. There's an absence of witness
 3   insulin pump treatment, and I believe that         3   testimony as to what actually occurred on
 4   Mr. Brackin had similar testimony.                 4   January 14th, 2016 with regard to the
 5       Q. Okay. But you haven't seen any              5   orientation of the reservoir and the insulin
 6   testimony from any witness that in fact            6   vial; is that correct?
 7   Mr. Brackin had the orientation reversed where     7       A. That's my understanding.
 8   the reservoir was on the bottom and the insulin    8       Q. And did you review the deposition
 9   vial was on top?                                   9   testimony of Kristin Bettis where she discussed
10       A. Yeah, it's my understanding that it        10   that she would train patients to place the
11   was just Mr. Brackin and Pamela Brackin present   11   insulin vial on the bottom on a table with the
12   at the time that the infusion set was changed.    12   reservoir on top?
13   And, again, I'm not aware of Mrs. Brackin ever    13       A. I don't believe she testified to that
14   having the opportunity to testify or to provide   14   specifically.
15   a statement, and I don't recall anything in       15       Q. Okay. Do you recall seeing any
16   Mr. Brackin's testimony regarding his being       16   testimony from Kristin Bettis about utilizing a
17   able to remember what the orientation was at      17   table when going through the refilling process
18   the time or the night prior to the 15th of        18   of the reservoir and with the insulin vial?
19   January.                                          19       A. My recall is that she would start
20       Q. Okay. So then you haven't -- there's       20   with the insulin vial on the table, but I do
21   an absence of evidence as to what the             21   not recall her showing training or
22   orientation was the evening of January 14th,      22   demonstrating having either the vial or the
23   2016; is that correct?                            23   reservoir on the table when removing the
24       A. There's an absence of witness              24   reservoir from the transfer guard.
25   testimony as to what actually occurred.           25       Q. Okay. Is your understanding that



                                                                                                        20
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 22 of 71                           PageID
                                    4762
                                         Page 78                                                Page 79
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   there was a temporary blocked vent in this         2   documents for the potential of over or
 3   case, is that an assumption you've made?           3   underdelivery of insulin, which, of course, can
 4       A. It's my understanding, so it is an          4   create or contribute to catastrophic injuries
 5   assumption.                                        5   to the patient. Those exists whether or not
 6       Q. Is it an assumption that you've             6   Mr. or Mrs. Brackin were ever provided with the
 7   tested at all?                                     7   subject pump and infusion -- infusion set.
 8       A. It's not an opinion, so there was no        8             The second part of my analysis
 9   need for me to test it, it's just my               9   regarding the failure to conduct a proper risk
10   understanding.                                    10   and human factors analysis, again, does not
11       Q. So in your analysis of this case, you      11   involve whether or not Mr. or Mrs. Brackin were
12   started with the assumption that there was in     12   ever given the pump. Those failures preexisted
13   fact a temporary blocked vent on                  13   Mrs. Brackin's prescription of the pump. They
14   January 14th -- 15th 2016?                        14   were actions that Medtronic failed to take that
15       A. No, I did not.                             15   they should have taken much before Mrs. Brackin
16       Q. Okay. Explain that.                        16   was ever given the pump or the infusion set or
17       A. It's my -- based upon my review of         17   the reservoir to use.
18   the documents both in the Brackin incident and    18             Medtronic's failure to provide
19   the Dennert incident that there was a temporary   19   adequate warnings and instructions also are
20   blocked vent -- potential associated with the     20   independent as -- of what Mr. and Mrs. Brackin
21   infusion set and reservoir due to the design of   21   may or may not have done. Again, those
22   the vents in the manner in which the units were   22   failures preexisted the prescription of the
23   connected and the reservoir was filled with --    23   pump and infusion set to Mr. and Mrs. -- or
24   with insulin, the hazard associated with that     24   Mrs. Brackin. So that's -- that's what I
25   was a laid out fairly clearly in the Medtronic    25   meant.

                                         Page 80                                                Page 81
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2       Q. Okay.                                       2   occurred in this case in terms of whether there
 3       A. What I mean.                                3   was a temporary blocked vent; is that correct?
 4       Q. So you -- go ahead.                         4       A. Whether or not there was a temporary
 5              MR. HAVERTY: Just so we're              5   blocked vent that occurred to Mrs. Brackin on
 6       really clear, his opinions go to the issue     6   the evening of January 14th going into the 15th
 7       of whether or not the product was              7   is not relevant to whether or not Medtronic
 8       defective in its design. And that's            8   failed to conduct a proper risk and human
 9       really essentially what he's talking           9   factors analysis, whether or not they failed to
10       about, so that's why he says this is          10   provide adequate warnings and instructions, and
11       independent of what -- what actually          11   whether or not the product was defective
12       happened that night.                          12   because of their failures.
13              He's really just here about            13              The only thing that's relevant
14       defective design and inadequate warning       14   to with respect to my opinions is the
15       with -- in the face of a hazard that could    15   causation, and for that causation opinion, I
16       have been foreseeably that's -- so I just     16   have to make the assumption based upon my
17       want you to understand what the -- the        17   understanding that there was indeed or in fact
18       parameters of his opinions are.               18   a blocked vent, temporary blocked vent, a
19   BY MR. MERRELL:                                   19   blocked vent event that occurred on
20       Q. I think, yeah, I'm understanding.          20   January 14th going into the 15th of January.
21              So you -- you -- your analysis         21       Q. So the only way you can make the
22   in this case of the potential hazard that you     22   causation opinion you just referenced which is
23   just discussed and of the instructions for use    23   in your report is through an assumption that
24   in human factors issues surrounding it, you --    24   there actually was a temporary blocked vent,
25   that's really irrespective of what actually       25   correct?



                                                                                                        21
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 23 of 71                          PageID
                                    4763
                                         Page 82                                                Page 83
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2       A. Correct. So if there's not a                2   that there was another potential.
 3   temporary blocked vent, I would not have been      3       Q. Okay. That's helpful. So it was not
 4   able to connect Medtronic's failure to the         4   part of your analysis to determine whether or
 5   defect evident product to the actual injury to     5   not there was a temporary blocked vent that
 6   Mrs. Brackin. So the injury to Mrs. Brackin,       6   actually occurred here?
 7   my understanding would be there would have to      7       A. It was my understanding it was an
 8   be a temporary blocked vent event to have          8   assumption I used to link the causation.
 9   occurred to link the failures and the defect to    9       Q. Understood. But it wasn't your
10   the injury.                                       10   analysis to determine whether or not there was
11       Q. Okay. And you haven't evaluated            11   a temporary blocked vent that actually
12   other potential sources or causes of an           12   occurred?
13   overdelivery of insulin in this case; is that     13       A. That's correct, I did not set out or
14   correct?                                          14   was asked to determine that.
15       A. I have not -- well, I take that back.      15       Q. Okay. Your -- sort of your bucket is
16             So, again, it was not part of my        16   really more into evaluating the hazards we
17   analysis to determine whether or not there was    17   discussed and the human factors issues and
18   a temporary blocked vent event that occurred.     18   instructions for use and labeling issues
19             But as I mentioned earlier,             19   surrounding it?
20   based upon my review of the material, I didn't    20       A. And design.
21   see another potential cause of the overdelivery   21       Q. And with respect to design, though, I
22   of insulin, and what I did see was consistent     22   think we already covered this, you're not
23   with my understanding and knowledge of these      23   addressing alternative designs or how the --
24   types of events. So I wasn't asked to do the      24   the product could have been designed
25   analysis, but in my analysis, I did not find      25   differently; is that correct?

                                         Page 84                                                Page 85
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2       A. Again, I have an understanding and          2   potential causes for overdelivery of insulin,
 3   assumption that there were other types of          3   you didn't consider whether or not Mrs. Brackin
 4   alternative designs that were available to         4   changed the temporary basal rate, for example,
 5   eliminate the potential for a blocked vent --      5   as an alternative?
 6   or, excuse me, an over/underdelivery of insulin    6      A. I did not specifically investigate
 7   due to a blocked vent. But I did not do the        7   that. I did not see any evidence of it in my
 8   analysis to show that what those alternative       8   review of the file material.
 9   designs were or the feasibility --                 9      Q. Okay. But you are -- as you're going
10       Q. Okay.                                      10   through this, your analysis per your report,
11       A. -- of those alternative designs.           11   temporary basal rate was not something that was
12       Q. So you haven't done any analysis of        12   part of your analysis; is that correct?
13   potential alternative designs or the              13      A. I did not specifically do an
14   feasibility of those alternative designs to       14   investigation to determine that.
15   address this hazard that you've identified; is    15      Q. And you're not here as a design
16   that correct?                                     16   engineer; you would agree with that?
17       A. I was not asked to do that, and I did      17      A. I would be here as a human factors
18   not do that, but it's my understanding that       18   design expert.
19   there were.                                       19      Q. You're not offering an opinion that
20   BY MR. MERRELL:                                   20   the design of the P-Cap was inappropriate, are
21       Q. Okay. I'm going object as                  21   you?
22   nonresponsive.                                    22             MR. HAVERTY: Objection.
23              And I take it you -- since you         23             THE WITNESS: Yes, I am. Given
24   didn't really consider or analyze whether there   24      the risk associated with contaminating the
25   was a temporary blocked vent or analyze           25      underside of the membrane, it was



                                                                                                        22
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 24 of 71                           PageID
                                    4764
                                         Page 86                                                 Page 87
 1       WILLIAM J. VIGILANTE, JR.                      1          WILLIAM J. VIGILANTE, JR.
 2   something that they should have --                 2   BY MR. MERRELL:
 3   Medtronic should have identified during            3       Q. I just want to follow up on a couple
 4   the design and development of the product          4   of things. I asked you earlier about
 5   and then taken steps to eliminate and/or           5   Mr. Brackin and his testimony. And you said
 6   guard against that potential.                      6   you actually saw the video; is that correct?
 7          It's my understanding that there            7       A. I believe so, yes.
 8   were feasible alternatives at the time it          8       Q. And you agree then -- and that video,
 9   was designed and first manufactured that           9   was that about two years after the incident?
10   eliminated and/or prevented this type of          10       A. His deposition was March 2018. So
11   hazard from occurring.                            11   we're looking at, I believe, two-plus years if
12          It's my understanding that the             12   I'm not mistaken.
13   standard and the insulin pump industry            13       Q. Okay. And Mr. Brackin two-plus years
14   pre-2000 was -- was called a Luer Lock            14   after the incident at issue, he hadn't done any
15   that did not have vents that did not have         15   infusion set or reservoir refills since then,
16   the potential to be blocked and lead to a         16   had he?
17   closed -- temporary closed vent or closed         17       A. I don't recall him being asked that,
18   blockage -- excuse me, temporary blockage         18   so I don't know.
19   of the vents because there wasn't any             19       Q. You would agree that there wouldn't
20   vents.                                            20   really be any reason for him to ever do a
21          So Medtronic's design to include           21   reservoir and infusion set change after this
22   a waterproof feature of the product, which        22   date given that his wife passed away; is that
23   they never marketed as, introduced a              23   correct?
24   hazard that didn't need to exist, so I            24       A. I don't -- I didn't look into whether
25   would have opinions regarding that topic.         25   or not he had any reason to, and I don't

                                         Page 88                                                 Page 89
 1           WILLIAM J. VIGILANTE, JR.                  1           WILLIAM J. VIGILANTE, JR.
 2   believe that he was asked that in his              2   the reservoir on top of the insulin vial as the
 3   deposition.                                        3   last step before removing it?
 4       Q. Okay. In any case, two years after          4       A. Yes, it's my understanding during his
 5   the incident occurred, you agree he was still      5   deposition that he was -- he was able to
 6   able to demonstrate the proper sequence of         6   demonstrate the preferred method of Medtronic
 7   refilling reservoir including having the           7   with regard to removal of the reservoir from
 8   reservoir on top of the insulin vial before        8   the transfer guard with the reservoir on top of
 9   moving it?                                         9   the insulin vial.
10       A. So I think I need to amend my answer.      10       Q. And there's -- you agree there's no
11   I don't know that I ever saw the video. I         11   testimony that Mr. Brackin did not have an
12   think it was just my understanding based upon     12   appropriate understanding of the steps for
13   the transcript that he was able to demonstrate    13   refilling the reservoir?
14   the procedure consistent with the preferred       14       A. I don't recall in his testimony that
15   method of Medtronic during his deposition.        15   he was specifically asked that question. Yeah,
16       Q. Okay. So you haven't actually              16   I don't recall him being specifically asked
17   watched the video of Mr. Brackin's deposition?    17   that question.
18       A. I don't have it listed in my material      18       Q. Okay. Maybe I didn't ask the
19   available, and I don't have a specific            19   question right. I wasn't really asking
20   recollection, so at this point I don't know.      20   specifically about his testimony.
21       Q. Okay. But based on your review of          21              You haven't seen any testimony
22   the reading the deposition transcript of          22   in this case that would indicate that
23   Mr. Brackin, you agree two years after the        23   Mr. Brackin did not have an understanding of
24   incident he still demonstrated the ability to     24   the appropriate steps of refilling?
25   correctly refill the reservoir including having   25       A. I don't know that he was ever asked



                                                                                                         23
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 25 of 71                           PageID
                                    4765
                                          Page 90                                               Page 91
 1           WILLIAM J. VIGILANTE, JR.                  1           WILLIAM J. VIGILANTE, JR.
 2   if he had an understanding of the appropriate      2       Q. At any time.
 3   steps.                                             3       A. Yes.
 4              It's my understanding that after        4       Q. Okay. Which testimony is that?
 5   they were given the pump and brought it home,      5       A. Testimony that he changed the
 6   he followed the Getting Started Guide for the      6   infusion set on the evening before January 15th
 7   five or six times he did the insulin pump -- or    7   which led to the closed -- temporary closed
 8   infusion set change. I don't recall him being      8   vent event, which is consistent with changing
 9   asked if during those five or six times he was     9   or removing the vial -- or, excuse me, the
10   following the Getting Started Guide, that he      10   reservoir with the vial above it. So that
11   understood or appreciated the need and the        11   would be evidence of him not doing it correctly
12   preference of Medtronic to have the reservoir     12   all the time at the very least.
13   over the insulin vial when it was removed from    13       Q. That's based on your assumption that
14   the transfer guard or that the insulin vial --    14   that actually occurred, correct?
15   or, excuse me, the reservoir needed to be         15       A. That's correct.
16   removed from the transfer guard before the        16       Q. Okay.
17   insulin vial. I don't recall him ever being       17       A. Well, it's my assumption that's what
18   asked those questions.                            18   the event was.
19       Q. Okay. Well, my question is a little        19       Q. Okay. Is an assumption, is that
20   bit different.                                    20   evidence?
21              Have you seen any testimony at         21               MR. HAVERTY: Objection. You're
22   all to suggest that Mr. Brackin was not           22       asking him a legal question.
23   following the appropriate steps from the          23               THE WITNESS: Yeah, I mean, you
24   Getting Started Guide?                            24       guys are going to have to figure that out
25       A. At what point in time?                     25       at trial. I have my opinions. I have the

                                          Page 92                                               Page 93
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2       basis for them. The assumptions I made to      2   Mrs. Brackin's being prescribed the pump in the
 3       do my investigations, if those things          3   first place.
 4       change, you know, that's -- that's beyond      4              So this is a known use.
 5       me at this point.                              5   Medtronic was well aware of it, and they should
 6   BY MR. MERRELL:                                    6   have been aware of it when they designed it
 7       Q. Well, I'm just trying to understand         7   back in 1999 and 2000. So the testimony
 8   your answer, because when I asked you if you       8   evidence that I would point to is the fact that
 9   are familiar with any testimony to support that    9   Mr. Brackin changed the vent -- or changed
10   Mr. Brackin did not have an appropriate           10   the -- changed the infusion set the evening
11   understanding of the refilling, you pointed       11   before Mrs. Brackin was found unresponsive.
12   back to the assumption that there actually was    12       Q. So the only testimony you're citing
13   a temporary blocked vent in this case, correct?   13   as support that Mr. Brackin refilled the
14       A. I don't believe that's the exact           14   reservoir with the reservoir on the bottom and
15   question you asked me to be fair. But part of     15   the vial, insulin vial, on top is his testimony
16   my analysis is the assumption that there was a    16   that he changed the infusion set on the evening
17   temporary blocked vent that occurred.             17   of January 14th, 2016?
18              It very well may be that there         18       A. Yes and no.
19   was another liquid that contaminated the top of   19       Q. And what is the no?
20   that reservoir other than the insulin, but the    20       A. Well, there's other testimony. So,
21   most likely cause is the fact that the evening    21   for example, Mark Curtis in his -- in his
22   of January 14th Mr. Brackin removed the           22   deposition back in 2005 testified as to how he
23   reservoir while under the insulin vial            23   determined what was going on. The fact of the
24   consistent with the known use of the product      24   matter was that Mr. Curtis did the same thing
25   that preceded that evening and preceded           25   that I'm concluding that Mr. Brackin did during



                                                                                                        24
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 26 of 71                           PageID
                                    4766
                                         Page 94                                                 Page 95
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   his investigation as to why this was occurring.    2   and that the likely -- most likely cause of
 3   He removed the reservoir from the transfer         3   that is the end version of the vial in the
 4   guard with the insulin vial over it, even          4   reservoir while the reservoir is removed. So
 5   though, he, as I noted in my report, was well      5   taking that information and knowledge and
 6   aware of and had been trained and had done it      6   applying it to what happened in my
 7   multiple times before that he was supposed to      7   understanding of the event that occurred on the
 8   remove the reservoir according to the              8   14th and 15th of January, Mr. Brackin's
 9   instructions while above the insulin vial.         9   testimony would suggest that that's in fact
10             So I think there's other                10   what occurred more likely than not.
11   testimony, too, that eventually Medtronic         11       Q. And Mr. Curtis, who you referenced,
12   employees became aware of why and how these       12   he's a former employee of Medtronic; is that
13   closed vents -- these blocked vent -- blocked     13   correct?
14   vent events were occurring. So that background    14       A. He was an employee of Medtronic's. I
15   information as to Medtronic's knowledge, which    15   don't know that I know his current state, but
16   is also consistent with the discovery material    16   he was an employee of Medtronic's.
17   they provided, it's consistent with the -- the    17       Q. And Mr. Curtis, he doesn't have any
18   emails from their global help or support center   18   awareness at all -- or what occurred with
19   that they were aware of it, consistent with the   19   respect to Mr. Brackin?
20   YouTube videos that I pointed to.                 20              MR. HAVERTY: Objection.
21             So all of that evidence is              21              THE WITNESS: I have no idea.
22   consistent -- or it shows that the -- the cause   22       His deposition testimony was 2015. What
23   of these closed vent is getting material, a       23       he learned after his deposition testimony,
24   liquid or foreign substance, on top of the        24       I'm not -- I'm not privy to.
25   reservoir before it's connected to the P-Cap,     25


                                         Page 96                                                 Page 97
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   BY MR. MERRELL:                                    2   reservoir was being removed from the transfer
 3       Q. Well, if you don't know whether or          3   guard with the insulin vial over it. So I
 4   not Mr. Curtis was aware at all of what            4   would rely upon that part of Mr. Curtis's
 5   happened on January 14, 2016 with respect to       5   testimony to determine and conclude of what
 6   Mr. Brackin specifically, wouldn't you agree       6   happened to Mr. Brackin on the evening of the
 7   you wouldn't be able to cite Mr. Curtis's          7   January 14th.
 8   testimony as to actually what happened that        8       Q. Okay. So because Mr. Curtis
 9   night?                                             9   demonstrates that it is possible to have liquid
10             MR. HAVERTY: Objection. He              10   on the P-Cap resulting in a temporary blocked
11       already testified to that.                    11   vent, you're relying on that to show or
12             THE WITNESS: No, that's not             12   demonstrate that in fact it did occur with
13       correct.                                      13   respect to Mr. Brackin on January 14th when he
14   BY MR. MERRELL:                                   14   changed the infusion set?
15       Q. So even though Mr. Curtis may or may       15               MR. HAVERTY: Objection.
16   not have any idea what happened with respect to   16       Mischaracterizes his testimony.
17   Mr. Brackin refilling on January 14, 2016, you    17               THE WITNESS: Yeah, so I believe
18   can somehow rely on his testimony as to what      18       Mr. Curtis came to the conclusion that
19   actually did occur?                               19       this is why the closed vent -- vents were
20       A. Again, I would use Mr. Curtis's            20       occurring, not that it was impossible, but
21   testimony again to build the background and       21       this is why they were occurring.
22   understanding as to why contaminates were         22               And, again, he determined how it
23   getting on top of the -- on top of the            23       occurred based upon his -- his testing
24   reservoir and contaminating the P-Cap when it     24       once -- once Medtronic had received those
25   was connected to it. And that was because the     25       two videos from Germany back in 2013. So



                                                                                                         25
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 27 of 71                           PageID
                                    4767
                                         Page 98                                                Page 99
 1       WILLIAM J. VIGILANTE, JR.                      1          WILLIAM J. VIGILANTE, JR.
 2   he concluded what the cause was. The               2   BY MR. MERRELL:
 3   cause was the user removing the reservoir          3      Q. Okay. I'm going to object as
 4   under the insulin vial, removing it from           4   nonresponsive.
 5   the transfer guard, and then having the            5             You would agree that there's not
 6   insulin drip or spill or contaminate the           6   been any testimony from a witness in this case
 7   top of the reservoir and then connecting           7   that there was actually liquid on the reservoir
 8   the P-Cap to it.                                   8   P-Cap on the night of January 14, 2016?
 9          So that's what he concluded was             9      A. Again, it's my understanding that
10   occurring. Again, his testimony is part           10   Mr. Brackin and Pamela Brackin were the only
11   of my understanding and background as to          11   two present when the infusion set was changed.
12   what was going on, what Medtronic's               12   Mr. Brackin did not testify that he was aware
13   understanding of what was going on. And           13   that there was liquid on the reservoir -- or
14   then looking at Mr. Brackin on the evening        14   top of the reservoir prior to it being
15   of January 14th is consistent of the              15   connected to the P-Cap connector.
16   outcome, the closed vent causing the              16      Q. Okay. And you would agree that
17   overdelivery of insulin, is consistent            17   Mr. Brackin, he -- he never testified that
18   with what Mr. Curtis found and what               18   every had at any time refilling the reservoir
19   Medtronic was finding, and what was shown         19   the insulin vial on the top with the reservoir
20   in the YouTube videos that I pointed to,          20   on the bottom; would you agree with that?
21   what was found in the YouTube videos that         21      A. I don't recall him ever testifying to
22   Medtronic's global support management team        22   that.
23   had found back in 2013. So that's how I           23      Q. Okay.
24   would use and rely upon Mr. Curtis's              24      A. We've been going about another.
25   testimony.                                        25      Q. Yes, sure.

                                        Page 100                                               Page 101
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2      A. Can we take a break?                         2      A. Yes.
 3             THE VIDEOGRAPHER: We're now              3      Q. Is it still your understanding that
 4      going off the record. The video time is         4   these FDA guidances from 2000 and 2016 are not
 5      12:13 and this ends DVD number two.             5   actually requirements?
 6               - - -                                  6      A. I'm not aware of them being
 7              (Whereupon, a short recess              7   regulations.
 8        was taken.)                                   8      Q. Okay. So given that they're not
 9               - - -                                  9   regulations, they're not FDA requirements; is
10             THE VIDEOGRAPHER: We are now            10   that accurate?
11      back on record. The video time is              11             MR. HAVERTY: Objection. He
12      12:59 and this begins DVD number three.        12      said what he thought they were, they're
13   BY MR. MERRELL:                                   13      not regulations.
14      Q. Okay. I'm just going to just clean          14             THE WITNESS: Yeah, they're not
15   up a few things and backtrack a bit things in     15      regulations.
16   my notes.                                         16   BY MR. MERRELL:
17             We talked a little bit earlier          17      Q. Do you know whether or not they're
18   about the 2016 and 2000 FDA guidance on human     18   requirements?
19   factors. That's something that you referenced     19      A. Well, I think that if the FDA had a
20   in your report, correct?                          20   requirement, it would be a regulation.
21      A. I reference the 2000 version in my          21      Q. Okay. So you would think a
22   report.                                           22   requirement from the FDA would have to be in
23      Q. Okay. You referenced the 2000               23   the form of a regulation; is that accurate?
24   version and you have, I think, the 2016 version   24      A. I believe so.
25   on the CD over there?                             25      Q. And these two guidances are not



                                                                                                        26
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 28 of 71                           PageID
                                    4768
                                        Page 102                                               Page 103
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   regulations, correct?                              2   case; is that correct?
 3      A. The 2000 was not part of a FDA               3      A. I know I prepared a report. I don't
 4   regulation at the time.                            4   know if I prepared a supplemental report or
 5      Q. Is it part of an FDA regulation now?         5   not.
 6      A. I don't know.                                6      Q. Okay.
 7      Q. Do you know if you had all of the            7      A. Oh, yeah, I do recall. I did -- I
 8   human factors evaluations performed by             8   did produce at least one supplemental report.
 9   Medtronic for the P-Cap in your assessment?        9   There may have actually been two.
10      A. I'm aware of the usability studies          10      Q. Do you recall with your initial
11   that were testified to by Susan McConnell.        11   report in the Dennert case that you did not
12      Q. Anything else?                              12   have the deposition of Susan McConnell?
13      A. That's all.                                 13      A. That was the case.
14      Q. So you haven't reviewed anything            14      Q. And in that initial expert report for
15   other than those usability studies testified to   15   the Dennert case, did you indicate that there
16   by McConnell?                                     16   had not been any human factors analysis by
17      A. I don't believe so.                         17   Medtronic?
18      Q. Would you agree that if Pamela              18      A. Based upon the testimony that I had
19   Brackin did not have a temporary blocked vent,    19   from Randy Adair and others, did I conclude
20   then your opinions would not be causally          20   that.
21   related to this case?                             21      Q. And then after you reviewed the
22      A. With respect to causation, that's           22   McConnell deposition, did you supplement it to
23   correct.                                          23   correct that mistake in your original report?
24      Q. You also prepared an expert report          24      A. After I received the McConnell
25   and a supplemental expert report in the Dennert   25   deposition, I updated my report.

                                        Page 104                                               Page 105
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2       Q. Other than that one --                      2   review the User Guide for the insulin pump?
 3       A. I'm sorry, I supplemented my report.        3       A. I'm -- the testimony is they only
 4       Q. Other than the one issue with respect       4   used the Getting Started Guide, they only used
 5   to the McConnell deposition, do you stand by       5   it during training, and that was the only thing
 6   the opinions and information you put in your       6   they referenced -- that he referenced after --
 7   Dennert reports?                                   7   after training.
 8              MR. HAVERTY: Objection. Asked           8       Q. Is there any testimony that the
 9       and answered.                                  9   Brackins did not understand the Getting Started
10              THE WITNESS: I don't remember          10   Guide for the insulin pump?
11       everything that was in them, but I don't      11       A. I don't think that there was any
12       recall anything specifically offhand I        12   testimony that -- from Mr. Brackin that he
13       don't agree with.                             13   didn't understand the information in the
14   BY MR. MERRELL:                                   14   Getting Started Guide.
15       Q. Do you know if you copied any of the       15       Q. Have you ever been involved in a CAPA
16   portions of the expert report from Dennert into   16   process?
17   the Brackin report?                               17       A. I'm sorry, one more time?
18       A. I did reuse some of the material.          18       Q. Have you been involved in a CAPA
19       Q. Do you know if the Brackins ever           19   process?
20   reviewed the IFU for the reservoir or infusion    20       A. I have not.
21   set?                                              21       Q. Have you ever been involved in
22       A. It's my understanding Mr. Brackin          22   post-market surveillance program for a medical
23   testified that they did not, they only relied     23   device?
24   upon the Getting Started Guide.                   24       A. I have not.
25       Q. And did they, similarly, did they not      25       Q. Have you reviewed the transcript from



                                                                                                        27
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 29 of 71                          PageID
                                    4769
                                        Page 106                                               Page 107
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   the 24-hour helpline call that Mr. Brackin         2      A. I believe so.
 3   placed to Medtronic at all?                        3      Q. Have you been involved at all in any
 4       A. I don't believe so.                         4   trending analysis of complaints for a medical
 5       Q. So you're not aware of any of the           5   device manufacturer?
 6   information that Mr. Brackin may have conveyed     6      A. I have not.
 7   to the Medtronic 24-hour helpline in his call?     7      Q. And have you ever been involved in
 8       A. The only information I would have is        8   assessment or analysis of whether or not there
 9   what Mr. Brackin testified to regarding him        9   was a signal from trend analysis for a medical
10   calling Medtronic when he received the -- I       10   device?
11   think there was a failure -- error message that   11      A. For on behalf of a --
12   came up on the pump the day -- either the day     12      Q. No.
13   of or the day after the event.                    13      A. -- medical device?
14       Q. So the only information -- sorry.          14      Q. Not limited to that.
15       A. I can't -- motor error I think was         15      A. I don't believe so.
16   the message that appeared on the pump screen.     16      Q. Did you conduct any sort of
17       Q. So the --                                  17   assessment or analysis in this case of the
18       A. He called -- he called Medtronic's         18   complaints coming into Medtronic to assess
19   helpline to speak -- to speak to -- and spoke     19   whether there was any sort of signal to
20   with a representative about the motor error       20   Medtronic regarding a temporary blocked vent,
21   message.                                          21   for example?
22       Q. So the only information you have           22      A. I did look at the testimony and the
23   regarding that phone call that Mr. Brackin        23   exhibits and the data that came in. Over the
24   placed is from his testimony and exhibits from    24   years, Medtronic has tracked this in different
25   his deposition?                                   25   ways using different error codes. And based

                                        Page 108                                               Page 109
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   upon the error code that were used, they were      2   of the emails, if I remember correctly, that
 3   coming to different figures, if you will. So I     3   were discussing at the time the prime fill
 4   believe that at one point they were looking at     4   anomaly, which they were calling it prior to
 5   identifying a handful of potential temporary       5   the temporary blocked vent event, they had
 6   blocked vent events.                               6   noted there was something in the order of -- I
 7              They then -- when they looked --        7   can't remember the numbers, but they gave the
 8   relooked at the error codes, they moved that       8   numbers and then they gave what they thought
 9   up -- that estimate up until about 90 events a     9   was a number of reported events based upon the
10   year, and then when they moved to the -- I        10   old error code. I think that's the only
11   think it's EO or EA30 or 35 code in between       11   statistic I've seen in my review of all of the
12   2013 and 2014, after the health care -- Dear      12   discovery documents and deposition testimony
13   Health Care letter, I think they determined       13   I've looked at.
14   that there were on the order of 750 reported      14       Q. Do you remember what that statistic
15   events.                                           15   was, was it a percentage?
16              So I think that's my                   16       A. They didn't provide a percentage;
17   understanding of the -- at least the history of   17   they just provided the two numbers. And, of
18   the recording and reporting of these types of     18   course, if you have the two numbers, you can do
19   events.                                           19   the percentage.
20       Q. Did you try to make any sort of            20       Q. But you haven't taken an analysis of
21   analysis as to the -- the occurrence level,       21   what the percentage was of prime -- prime fill
22   whether it's extremely rare, rare or common in    22   anomaly events or temporary blocked vents that
23   terms of a temporary blocked vent?                23   came into Medtronic?
24       A. I didn't do an in-depth investigation      24       A. I don't know that I specifically did
25   of it. What I did note is in one of the -- one    25   the calculation, but it was something on the



                                                                                                        28
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 30 of 71                           PageID
                                    4770
                                        Page 110                                               Page 111
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   order of less than 1 percent. That's assuming      2   number is.
 3   that there were only 90 events reported that       3       Q. Is it your view then that one
 4   year.                                              4   incident of temporary blocked vent or prime
 5              But, again, they changed the            5   fill anomaly should have initiated action by
 6   error classification or the classification of      6   Medtronic?
 7   the event, and they went from 90 a year to 750     7       A. It's my view that they should have
 8   a year, so that, of course, would change the       8   identified this before they put this product on
 9   percentage. But they didn't provide the -- I       9   the market. And had they, they wouldn't have
10   didn't see any data of them providing the         10   had one reported incident, and they wouldn't
11   number of infusion or -- or pump patients.        11   have had one injury or death because of it.
12              And I don't recall if the number       12       Q. Uh-hum.
13   that I did see was pump patients or the number    13       A. This was a foreseeable consequence of
14   of infusion sets sold in the year. So that        14   the design of that vent system on the top of
15   would be a different analysis depending upon      15   the P-Cap, and it's something through proper
16   whether you're looking at patient population or   16   human factors and risk analysis that a prudent
17   the number of infusion sets sold.                 17   manufacturer of Medtronic's -- Medtronic's
18       Q. So I take it sitting here now you          18   place would have and should have caught --
19   don't have a percentage in your mind of what      19       Q. And --
20   percentage of prime fill anomaly events or        20       A. -- and addressed.
21   complaints that came in compared to the total     21       Q. So you -- your opinion is that
22   number of infusion sets?                          22   somewhere in the 2000 time frame Medtronic
23       A. Yeah, I don't know what the exact          23   should have identified this hazard?
24   number is. I do know that more than one was       24       A. It should have been identified during
25   one too many, but I don't know what the exact     25   development.

                                        Page 112                                               Page 113
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2       Q. And I take it then you disagree with        2   vents were blocked and there was not
 3   Mr. Klimowicz that it would have been difficult    3   equalization of the pressure inside the vial
 4   to identify a temporary blocked vent as a          4   and the atmosphere outside, this should have
 5   potential hazard?                                  5   been caught during development had they
 6       A. I don't know what Mr. Klimowicz             6   integrated and conducted proper risk and human
 7   testified to regarding that topic. But it's my     7   factors analysis.
 8   opinion that through proper risk and -- excuse     8       Q. Would you agree that if the
 9   me, risk and human factors analysis, this would    9   instructions for use in the Medtronic Getting
10   have been identified during development.          10   Started Guide are followed, you would not have
11       Q. So would you disagree that it would        11   a temporary blocked vent occurring?
12   have been difficult to identify temporary         12       A. Yeah, I don't know that that's the
13   blocked vent as a potential hazard during         13   case. And certainly, it depends upon which
14   development?                                      14   tradition of the IFU.
15       A. Given the way they designed the            15             So if you follow the
16   product, I would. They didn't have any human      16   instructions in the 2000 -- the IFU that was
17   factors input into the design until they were     17   provided with the infusion -- the reservoirs in
18   looking at the usability, quote/unquote,          18   2013, 2014, in the -- I have to go back and
19   usability testing of the IFU. At that point       19   look at the pump manual. But if you follow
20   you're integrating human factors late into the    20   those two versions of the IFU, your chances of
21   design process. It should have been up front.     21   getting insulin squirting onto the reservoir
22              As I note in my report, part of        22   and removing the reservoir from the transfer
23   the risk assessment should have included a task   23   guard were minimized.
24   analysis. And based upon Randy Adair's            24             But there was still a risk of
25   knowledge regarding what can happen when the      25   getting liquid either on the P-Cap or the top



                                                                                                         29
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 31 of 71                           PageID
                                    4771
                                        Page 114                                               Page 115
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2   of the reservoir from other sources while doing    2   BY MR. MERRELL:
 3   the infusion set changeover. So it's not just      3       Q. No, I understand. I thought I was
 4   the insulin that could potentially lead to the     4   being specific, but I'm going to try it again.
 5   closed block, it could be any -- any other type    5              Would you agree that if the
 6   of liquid or oil. So it was still possible         6   Brackins followed the -- well, I'll tell you
 7   even if you follow with those IFUs to have the     7   what, I'll wait until we get to the Getting
 8   event occur.                                       8   Started Guide and it may be easier to do it
 9        Q. And so I just want to narrow this a        9   then.
10   bit. Would you agree that if you follow the       10       A. Okay.
11   instructions for use specifically in the 523      11       Q. Is it your opinion that Medtronic
12   insulin pump that the Brackins were provided      12   failed to follow the FDA guidances from 2000 on
13   and relied upon, if they follow the               13   human factors with respect to the -- the
14   instructions for refilling the reservoir, would   14   infusion set?
15   you agree that you could not have a temporary     15       A. With respect to the design of the
16   blocked vent?                                     16   infusion set system, I'm not aware of them
17               MR. HAVERTY: Which                    17   conducting any human factors testing or
18        instructions?                                18   evaluation or analysis. It's not until the
19   BY MR. MERRELL:                                   19   usability studies, quote/unquote, were
20        Q. Oh, I'm sorry, I'll ask it again if       20   conducted on the IFUs after the product was
21   it's not clear.                                   21   designed and developed did they implement any
22               MR. HAVERTY: No, no, because          22   type of human factors or usability analysis or
23        there are several sources for                23   evaluation.
24        instructions.                                24       Q. Do you believe that those usability
25                                                     25   studies they did on the IFU complied with the

                                        Page 116                                               Page 117
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   FDA guidance from 2000 on human factors?           2   to be used by a known population, it's
 3      A. Yes and no.                                  3   appropriate to bring members of that population
 4      Q. And how did they not comply?                 4   in to rely upon folks that worked for a company
 5      A. Well, they were improperly conducted         5   that are aware and -- of -- of the products and
 6   for what they were supposed to be. So              6   had experience with them as opposed to
 7   conducting the usability studies in and of         7   first-time users, that's -- and then try to
 8   themselves is a good thing, but the way in         8   extrapolate those results to first-time users,
 9   which they were conducted, specifically the        9   it's not proper.
10   user population and the fact that they never      10              So if they were going to do
11   evaluated the final IFU to validate it, were      11   usability studies, they should have brought
12   improper usability methodologies.                 12   people in that were potential patients to
13             So they -- it was a good thing          13   determine how they responded to the IFUs. And
14   that they did the testing, but it was a bad       14   then finally, if you're going to change the IFU
15   thing that they did it improperly.                15   based upon your -- your testing, you need to
16      Q. And is there anything specifically          16   validate it. There was no a validation.
17   that you cite to in the 2000 guidance as a        17   There's not even a mention of what was changed
18   source for how they should have conducted the     18   from the last time they ran the, quote/unquote,
19   usability studies?                                19   usability study on the IFU.
20      A. I don't believe I looked or relied          20              And, again, doing the usability
21   upon the 2000 guidelines specifically on how to   21   study on the IFU is putting the cart after the
22   do the usability studies.                         22   horse. Human factors analysis should have been
23             I'm relying upon my education,          23   done during the design of that system.
24   experience and training. If you're going to do    24              The task analysis should have
25   usability studies with a product that's going     25   been done before they actually put the parts



                                                                                                        30
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 32 of 71                           PageID
                                    4772
                                        Page 118                                               Page 119
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   together. When prototypes were available, they     2   references on page 25 of your report that you
 3   should have had users coming in to see how they    3   rely upon regarding that issue?
 4   would interact with them way before the IFU is     4       A. I don't know if there is or there is
 5   even developed. So, again, that's another part     5   not. But I can tell you based upon my
 6   of the usability studies, quote/unquote, that      6   education, experience and training what the
 7   was improper.                                      7   proper way to do a usability study is, and it
 8       Q. Would you agree that the 2000 FDA           8   was not done by Medtronic.
 9   guidance does not say anything about having to     9              As I mentioned a little bit
10   use first-time users for the usability study?     10   earlier, using coworkers or a convenient sample
11       A. I don't recall whether or not it           11   is appropriate for early hallway testing. But
12   does. I'd have to read through the entire         12   the purpose of the usability study is to bring
13   document.                                         13   actual end users in to see how they use the
14              But proper usability testing           14   product, and that's not what Medtronic did.
15   methodology includes using people                 15       Q. Is there a specific human factors
16   representative of the user population. If         16   guidance or literature that you're citing for
17   you're going to do other forms of human factors   17   that point?
18   evaluation such as hallway testing, then it's     18       A. I don't have a specific example
19   appropriate to use a convenient sample such as    19   offhand. I'm again relying upon my education,
20   fellow employees or coworkers. But to do          20   experience and training that includes specific
21   usability testing, it needs to be done within     21   guidances, but I don't -- didn't think it was
22   users; otherwise, it's not providing you          22   necessary to cite one in this case.
23   valid -- valid results for its intended           23              The whole purpose of usability
24   purpose.                                          24   studies is to bring the user in. If you're not
25       Q. Is there a specific reference in your      25   going to bring the user in, you're going to use

                                        Page 120                                               Page 121
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   somebody who's not the user. It's not a            2       possible.
 3   usability study. It's a fairly simple and          3              So that would be one reference
 4   basic principle. So I apologize, I didn't          4       to support my opinions regarding whether
 5   think to bring in a specific reference to          5       or not using coworkers and not the end
 6   support it.                                        6       user population as appropriate.
 7             MR. MERRELL: I'm going to mark           7   BY MR. MERRELL:
 8      as Exhibit 6 the Getting Started Guide          8       Q. Okay.
 9      that was produced at Brackin's deposition       9       A. So, and then on page 21, when they
10      as Brackin-23.                                 10   talk about test participants, under section
11                - - -                                11   eight human factors validation testing, it
12               (Whereupon, Exhibit 6 was             12   notes, quote, the most important consideration
13       marked for identification.)                   13   for test participants in human factors
14                - - -                                14   validation test something that they represent
15             THE WITNESS: So to update my            15   the population of intended users. So I just
16      prior response, the 2016 FDA human factors     16   wanted to clarify that and append that answer.
17      of medical device does note under actual       17              And, I'm sorry, what was your
18      use testing that, quote, in such a test        18   next question?
19      the test participants should be                19       Q. That's okay. Well, I'll follow up on
20      representative of the actual users, the        20   that actually.
21      clinical environment should be                 21              There was not a question
22      representative of the actual use               22   pending, I was just giving you that.
23      environments, and the testing process          23              You cited that the 2016 FDA
24      should affect the participant's                24   guidance on human factors with respect to
25      interaction with the device as little as       25   requiring that you use actual -- or the



                                                                                                        31
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 33 of 71                           PageID
                                    4773
                                        Page 122                                               Page 123
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   participants be actual users. You do               2      Q. Okay. In any case, though, the --
 3   understand that that -- that came out well         3   this citation you make that the usability study
 4   after the products were developed here?            4   should be done on -- in user populations, that
 5       A. Two things: One, it says that you           5   was from the 2016 human factors FDA guidance,
 6   use people from user population. They don't        6   correct?
 7   have to actually be users. So, for example,        7      A. The stuff I quoted was from the 2016
 8   when you're developing new product, you're not     8   guide. As I mentioned, it is consistent with
 9   going to have users because the product is not     9   usability and human factors principle going
10   in existence. So you want to bring people in      10   back decades.
11   from the user population. Number two, that        11      Q. Okay. I'm going to object after
12   document is from 2016, but, again, it's just      12   guide as nonresponsive.
13   repeating a basic principle of human factors      13              Okay. I handed you a copy of
14   evaluation in usability testing.                  14   what marked as Exhibit 6. It's the Getting
15             I can tell you when I was               15   Started Guide. This is the same Getting
16   conducting usability testing for the IBM          16   Started Guide that was produced at
17   Corporation on products that was designed for     17   Mr. Brackin's deposition as Brackin-23.
18   both consumer and commercial purposes, if they    18              I know you reviewed this and
19   were not representative of the user population,   19   this is a source for your opinions, correct?
20   it was not a usability test. It would fall        20      A. I had a copy of the Getting Started
21   under the category of hallway testing,            21   Guide that the Brackins had and marked up
22   convenient sampling testing. Usability testing    22   during their training.
23   infers that you're bringing in people from the    23              I should append that, too. It
24   user population, representatives from the user    24   wasn't just the Brackins who marked it up, it
25   population.                                       25   was also the certified trainer, Ms. Bettis.

                                        Page 124                                               Page 125
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2       Q. Okay. If you turn to page 57.               2      Q. If you look at step eight of the
 3       A. Sure. Okay.                                 3   Getting Started Guide, does it instruct the
 4       Q. Page 57, the title is changing the          4   user to flip the vial over so it is now on the
 5   quick set infusion using a Revel Insulin Pump;     5   bottom?
 6   do you see that?                                   6      A. It states flip file over so it is now
 7       A. Yes.                                        7   on bottom.
 8       Q. And does this provide the                   8      Q. And is it directing the patient to
 9   instructions for changing the infusion set as      9   have the insulin vial on the bottom and the
10   well as refilling the reservoir?                  10   reservoir on top?
11       A. Yes. It starts with rewinding the          11      A. That's the intent of it.
12   piston in the pump and then filling the           12      Q. Would you agree with me that if a
13   reservoir and connecting the reservoir to the     13   patient follows the instructions provided here
14   infusion set and then it's going to get to        14   on page 57 through 58 of the Getting Started
15   inserting the infusion set into the -- the        15   Guide for the 523 insulin pump, that you would
16   quick set attached to the body.                   16   not have a temporary blocked vent?
17       Q. Do you note that at the top of this        17      A. No.
18   version, which the Brackins had, it's             18      Q. And why is that?
19   highlighted at the top, changing the quick        19      A. Because the contaminate can be
20   set -- infusion set using Revel Insulin Pump?     20   something other than the insulin from the
21       A. Yes.                                       21   insulin vial that could be on the -- that can
22       Q. Did you see in the deposition of           22   get on top of the reservoir. And then when the
23   Kristin Bettis that she wanted to emphasize       23   reservoir is connected to the P-Cap, part of
24   this for the Brackins?                            24   the infusion tubing, you have the same effect.
25       A. That's what she testified to.              25      Q. Would you agree with me that if a



                                                                                                        32
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 34 of 71                           PageID
                                    4774
                                        Page 126                                               Page 127
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   user follows the instructions provided here on     2   contaminating the top of the reservoir. I
 3   page 57 to 58 of the Getting Started Guide for     3   think that if you follow the instructions, it
 4   the insulin pump, that they would not have a       4   minimizes the risk, but it doesn't eliminate
 5   temporary blocked vent from insulin being on       5   it.
 6   the P-Cap?                                         6       Q. You would agree that if you follow
 7       A. I don't know that they can say that         7   the instructions here in the Getting Started
 8   either. I'm sorry, that was my answer, I don't     8   Guide from page 57 to 58, that it would
 9   know that you can say that either.                 9   minimize the risk of having a temporary blocked
10       Q. What other source would there be for       10   vent?
11   insulin causing a temporary blocked vent other    11       A. The risk of insulin causing the
12   than -- well, strike that. Let me ask it a        12   temporary blocked vent event would be minimized
13   different way.                                    13   if you follow the instructions at the time that
14              What other possibility would           14   you were doing it.
15   there be from a temporary blocked vent from       15       Q. Are you aware of any incidents of a
16   insulin if the procedure is followed?             16   temporary blocked vent where a user followed
17       A. It could be that you have some             17   the instructions provided by Medtronic in the
18   insulin that migrates out of the -- out of the    18   Getting Started Guide?
19   reservoir when you are handling it. It could      19       A. Yeah, I don't know that that data is
20   be that you remove the transfer guard from the    20   captured, so offhand, I don't know. And what I
21   insulin, or when you put the insulin vial down,   21   mean is not captured by Medtronic.
22   some of it gets on your hands and that you then   22       Q. With respect to the Getting Started
23   touch the top of the -- of the reservoir.         23   Guide specifically, what are your criticisms
24              So I can't say that it                 24   with respect to the instructions provided on
25   eliminates the possibility of insulin             25   the refilling process?

                                        Page 128                                               Page 129
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2       A. Well, there's two. One is that it's         2   vial. In fact, he testified that because he
 3   kind of a broader issue that's related to the      3   was using the green solution, that when he saw
 4   Getting Started Guide as well as the IFUs and      4   the -- the green drops on the top of the
 5   the pump manual. Your -- Medtronic is relying      5   reservoir, he couldn't at first understand how
 6   upon warnings and instructions to mitigate a       6   it got there. He had to stop and think about
 7   hazard that should have been fixed in the          7   what he did to cause it to get there, and then
 8   design of the product. So what happens is, is      8   he realized that even though he had known how
 9   although a user such as Mr. Brackin, who           9   do it appropriately or the way Medtronic
10   follows the guide for the first five or six       10   intended or -- or -- or preferred it to be
11   times, goes to training with the certified        11   done, that he did it the opposite way.
12   trainer and is told and learns to do the task     12              So that's the number one
13   correctly, it doesn't guarantee that at some      13   criticisms, is that you're relying upon
14   point in the future they may have lapsed or       14   something that is imperfect, and it's not as
15   slipped and do it with a vial below the           15   reliable as eliminating it through design to
16   insulin -- or the reservoir below the insulin     16   address a problem that could have been and
17   vial.                                             17   should have been addressed through design.
18             So, for example, Mr. Curtis             18              The second part that I have more
19   again testified that he was trained, aware and    19   specifically with the Getting Started Guide is
20   experienced in doing this process, but yet in     20   that step number eight is not -- there's
21   his own testing to try to figure out what was     21   nothing to emphasize it. So Mr. Brackin and
22   causing the prime fill anomaly, as it was known   22   his daughter testified that when they went
23   at the time, did exactly that. He had a slip.     23   through training, the fact that the reservoir
24   He put -- he removed the reservoir from the       24   needed to be on the -- above the insulin vial
25   transfer guard below -- from below the insulin    25   when removed was not emphasized. There's



                                                                                                        33
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 35 of 71                           PageID
                                    4775
                                        Page 130                                               Page 131
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   nothing in the Getting Started Guide that          2   upon the user to be a hundred percent perfect a
 3   emphasizes the need to do that. There's no         3   hundred percent of the time. It's impossible
 4   warning at that point in the task to alert the     4   for a user to be a hundred percent perfect a
 5   user of the need to do it and the consequences     5   hundred percent of the time. So you would
 6   of failing to do it and so forth. So they're       6   never want to rely on an instruction or a
 7   -- they're kind of the specific criticisms I       7   warning when you're going to address a risk
 8   have of the Getting Started Guide.                 8   particularly with catastrophic consequences
 9       Q. Okay. So one is essentially they            9   when there was a design solution.
10   should have designed around it?                   10       Q. And as I understand it, you're not
11       A. Absolutely, that's the -- that's the       11   providing opinions or analysis as to what the
12   very first problem with -- with relying upon      12   solution should be or alternative design; is
13   whether it's the Getting Started Guide or the     13   that correct?
14   User Guide or the IFUs. You can tell somebody     14       A. I do have opinions on that. Number
15   to do it and people are training these things     15   one, they -- they put in the market, they --
16   out every two or three days for years, and it     16   Medtronic introduced this P-Cap so that they
17   takes just one slip, one intention, one           17   can market it as being waterproof. They
18   hurrying, one distraction, one fatigue, and       18   introduced it into the market, and introducing
19   they don't invert the unit when they remove the   19   it into the market introduced this hazard that
20   insulin -- or the reservoir from the transfer     20   didn't exist before.
21   guard, and then they're at risk for a             21              And then they never market it as
22   catastrophic injury.                              22   waterproof, so the very reason that they put it
23              You cannot leave the potential         23   out they never actually market it for that
24   for catastrophic injury at that type of -- at     24   reason. It was improper just to introduce a
25   that type of risk. You cannot expect or rely      25   product with a risk -- a risk such --

                                        Page 132                                               Page 133
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   catastrophic risk with no utility. So from a       2       A. I do mention the Luer Lock that did
 3   risk benefit utility ratio, you got a              3   not have the hazard in my report. I do note
 4   tremendous risk with no benefit. That's            4   that they never considered alternative
 5   absolutely improper. So that's number one.         5   materials --
 6              Number two is it's my                   6       Q. Okay.
 7   understanding that there were different            7       A. -- and alternative designs in my
 8   membranes that could be used. In fact,             8   report.
 9   Medtronic had come up with them, but were          9             I do note that warnings are
10   delayed in putting them into the -- into the      10   means of delegating responsibility for product
11   market in 2015, 2016, 2017. Again, they           11   safety to the users in situations where hazards
12   shouldn't have waited 14, 15, 16 years after      12   cannot be designed on or so regarded. And I
13   this product is introduced to getting around to   13   think that's the only areas I address it -- oh,
14   changing the membrane.                            14   I do address it one more time at the top of
15              So they should have looked -- if       15   section E4 and -- or I note that Medtronic --
16   they were intending on keeping this product in    16   if Medtronic choose not to design up a hazard,
17   the market, they should have addressed and        17   it should have at least provided adequate
18   looked at the membrane back in 1999/2000. So      18   instructions and warnings with the infusion set
19   that's my opinions on that topic.                 19   and reservoir.
20      Q. And you agree, though, the opinions         20       Q. But you don't state in your report
21   on the membrane or material, that's not in your   21   specific opinion that a specific design should
22   expert report?                                    22   have been implemented?
23      A. It is not.                                  23       A. I don't provide a specific design
24      Q. And opinions on alternative design,         24   other than mentioning the Luer Lock did not
25   that's not in your expert report, correct?        25   have that hazard.



                                                                                                         34
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 36 of 71                           PageID
                                    4776
                                        Page 134                                               Page 135
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2       Q. Okay. You mentioned that, but you           2       A. It's noted on page 23 of my report.
 3   don't -- you don't provide an opinion that they    3   I'm happy to read it.
 4   should done a specific design as an                4       Q. Sure.
 5   alternative?                                       5       A. It would start with a signal ward of
 6       A. Oh, no, I don't. I opined that they         6   warning with a signal ward header. It would
 7   should have done the proper risk and human         7   state something on the order of ensure
 8   factors analysis and identify the risk and then    8   reservoir top and tubing connector were clean
 9   addressed it appropriately.                        9   and dry. Liquid can block the vents on a
10       Q. How should the Getting Started Guide       10   tubing connector causing under or
11   have emphasized the -- the inversion of the       11   overinsulinization delivery, under or
12   insulin vial and the reservoir?                   12   overdelivery of insulinization can result in
13       A. I noted in my report with the use of       13   severe injury or death. If the connector gets
14   arrows to emphasize the flip. This is also        14   wet, throw infusion set and reservoir away and
15   consistent with Medtronic's management team's     15   use new ones.
16   assessment regarding their IFUs that were used    16               I also note -- so pages 22 and
17   back in the 2013 time frame.                      17   23 of my report provide the alternatives.
18             So on page 22 of my report, I           18       Q. Do you know whether or not there are
19   provide those examples. In conjunction with       19   any other components of the Getting Started
20   the additional pictograph and arrows, I note      20   Guide and instructions provided that similarly
21   that a warning should have been provided          21   if not followed could have a potential risk of
22   consistent with the ANSI C535.6 standard to       22   overdelivery of insulin?
23   draw attention to the hazard and how to avoid     23       A. I imagine that there are other parts
24   it and the consequences of not avoiding it.       24   if not -- if the pump is not used correctly
25       Q. And what would the warning have said?      25   that can result in over or under -- over or

                                        Page 136                                               Page 137
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   underdelivery of insulin.                          2   formatted to draw attention, or capture
 3       Q. Do you think that in every instance         3   attention, communicate the fact that there is
 4   in the Getting Started Guide if there's a          4   safety information, that there's a safety issue
 5   potential -- if the instruction is not followed    5   associated with that particular step or task as
 6   there's a potential for over or underdelivery      6   laid out in the User Guide or Getting Started
 7   of insulin, that it should be noted with a         7   Guide.
 8   warning?                                           8       Q. And I take it you haven't done an
 9       A. Any hazard associated with the use or       9   analysis as to whether or not a warning for
10   foreseeable misuse of the product should be       10   overdelivery or underdelivery of insulin should
11   noted with a warning if it's not addressed        11   be included for any other component of the
12   through a design and/or guarding in the manual.   12   Getting Started Guide?
13       Q. So, hypothetically, if there were 50       13       A. Yeah, I did not do an assessment of
14   instructions in the Getting Started Guide which   14   the entire Getting Started Guide to determine
15   if not followed could lead to an overdelivery     15   what risks or hazards were with different
16   or underdelivery of insulin, should it have a     16   aspects of the -- of the system and/or use of
17   warning that states that?                         17   the system.
18       A. I'd have to look at the specific           18       Q. One of the parts of your task
19   instances. But generally, the user has a right    19   analysis relates to the dominant hand in
20   to know that if a specific step, if not done in   20   evaluating the appropriate instructions for
21   the manner which was prescribed in the User       21   use; is that correct?
22   Guide, can result in significant injury or        22       A. It does. I'm sorry, go ahead.
23   death, they have a right to know when you do      23       Q. How would you -- should the User
24   that through a warning.                           24   Guide have differing instructions depending if
25              Warnings are designed and              25   someone is left or right-handed?



                                                                                                        35
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 37 of 71                           PageID
                                    4777
                                        Page 138                                               Page 139
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2       A. I don't believe so.                         2       Q. Would you agree that for any product
 3       Q. With respect to the 2014 reservoir          3   that's developed that there can be
 4   guide, you have your opinions on page 14           4   unanticipated risks and hazards that are
 5   through 15; do you see that?                       5   discovered following the marketing of the
 6       A. Yes.                                        6   product?
 7       Q. And are those criticisms entirely           7       A. Sure.
 8   based on human factors principles of which hand    8       Q. And would you agree that a risk
 9   to place the reservoir in?                         9   analysis of any product is not going to be able
10       A. In part.                                   10   to identify every possible risk or hazard of a
11       Q. And what else is it based upon?            11   product?
12       A. Well, it's noted above that, starting      12       A. Sure.
13   on page 12 and going from page 12 going into      13       Q. Have you ever had any of your
14   13.                                               14   opinions excluded in court before?
15       Q. Do you believe there should have been      15       A. Sure.
16   any additional warnings on the 2014 reservoir     16       Q. How many times do you think?
17   IFU?                                              17       A. I'm aware of three times I was not
18       A. Again, they needed -- Medtronic            18   allowed to provide testimony at trial.
19   needed to highlight the inversion or the          19       Q. And have there been times when your
20   flipping on the IFUs, and they needed to put a    20   testimony has been not excluded, but has been
21   warning at the point where you're going to        21   limited by a judge?
22   attach the P-Cap to the top of the reservoir.     22       A. Sure.
23       Q. And the infusion set IFU post-2014,        23       Q. About how many times do you think
24   did that need to have a warning as well?          24   that's happened?
25       A. Same.                                      25       A. I'm aware of two occasions.

                                        Page 140                                               Page 141
 1           WILLIAM J. VIGILANTE, JR.                  1           WILLIAM J. VIGILANTE, JR.
 2       Q. Have you ever rendered an opinion in        2   you know, cases tend to back up, so I might
 3   a case that the instructions and warnings          3   have a -- you know, write a report in 2016 and
 4   provided were adequate?                            4   then be deposed in 2018 and go to trial or be
 5       A. Yes.                                        5   deposed in 2017 and go to trial in 2018, so I
 6       Q. How many times have you done that?          6   may be working on a case on different parts
 7       A. I don't know.                               7   over a span of three or four or five years. So
 8       Q. Over -- since working with Forensic         8   it's probably higher than that.
 9   Consulting -- strike that.                         9        Q. Okay. So the number of cases is
10             Since 2015, with your own               10   probably higher than 30?
11   company, have you issued any opinions that        11        A. That I work on in a year, yes.
12   warnings or instructions for use were adequate?   12        Q. Did you look at the checklist at all
13       A. I believe so.                              13   that Ms. Bettis covered with the Brackins as
14       Q. How many times have you done that?         14   part of her training?
15       A. I don't know.                              15        A. You're going to have to show it to me
16       Q. How many cases do you think you've         16   and --
17   taken since you started your company in 2015?     17              MR. MERRELL: I will. That's
18       A. I don't have a number.                     18        fine.
19       Q. Do you have an estimate about how          19              I'm going to mark as Exhibit 7
20   many cases you work on as an expert a year?       20        the Pre-Pump Training Checklist and I'll
21       A. I'd say 30 maybe.                          21        mark as Exhibit 8 the Pump Start Training
22       Q. In the past year, have you issued any      22        Checklist.
23   opinions that the warnings are --                 23                  - - -
24       A. It's probably -- yeah, I'm sorry,          24                (Whereupon, Exhibit 7 and
25   it's probably higher than that because I get --   25          Exhibit 8 were marked for



                                                                                                        36
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 38 of 71                           PageID
                                    4778
                                        Page 142                                               Page 143
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2        identification.)                              2   Let's fix this.
 3                 - - -                                3              Oh, I see now, I gave you two of
 4   BY MR. MERRELL:                                    4   those.
 5      Q. I'll hand this to you, and I have a          5        A. Sorry.
 6   copy for you.                                      6        Q. So Exhibit 7 is the pre-pump and
 7              MR. HAVERTY: Okay.                      7   Exhibit 8, which I gave you previously, is the
 8   BY MR. MERRELL:                                    8   Pump Training Checklist.
 9      Q. And looking at Exhibit 7 and 8, have         9        A. So looking at Exhibit 7, I don't
10   you reviewed these documents before?              10   recall if I've seen it before.
11      A. Offhand, I don't know. I'm sorry, I         11        Q. And what about Exhibit 8, the Pump
12   answered only to No. 7. I haven't looked at       12   Training Checklist, have you seen this one
13   No. 8.                                            13   before?
14      Q. Oh, that's fine. Okay. So we'll             14        A. I don't recall if I've seen this one
15   just clarify for the record.                      15   before either.
16      A. So these two --                             16        Q. Okay. If you look at Exhibit 8, the
17      Q. Offhand, you don't know if you              17   Pump Training Checklist, is one of the items
18   reviewed Exhibit 7, which is the Pre-Pump         18   that's checked there, the second from last, the
19   Training Checklist?                               19   infusion set patient demonstrated the ability
20      A. Did you give me two copies of it?           20   to fill reservoir and change infusion set with
21      Q. They look very, very similar.               21   minimal assistance?
22   Hopefully, I marked them differently.             22        A. Are you asking me if that's checked?
23      A. One is marked, one is not.                  23        Q. Yeah, if that's what it says and if
24              Did you give me two pre-pumps?         24   it's checked?
25      Q. Maybe. I did. All right. Sorry.             25        A. Yes, that's what -- it's checked. I

                                        Page 144                                               Page 145
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2   didn't follow to make sure that's exactly what     2       Q. Yeah, sure.
 3   it says, but something of that nature.             3       A. Because I've been sitting about an
 4       Q. Okay. And this is dated, if you look        4   hour.
 5   on the second page, it's dated August 27, 2013?    5              THE VIDEOGRAPHER: We are now
 6       A. Yes.                                        6       going off record. This ends DVD number
 7       Q. And on that day, did Ms. Bettis, did        7       three. The video time is 1:57.
 8   she spend about three hours with the Brackins      8                - - -
 9   training them?                                     9               (Whereupon, a short recess
10       A. It appears that way.                       10        was taken.)
11       Q. Did you read the portion of her            11                - - -
12   deposition of Ms. Bettis?                         12              THE VIDEOGRAPHER: We are now
13       A. I did read Mrs. Bettis's testimony.        13       back on record. This begins DVD number
14       Q. I was trying to ask a question, and I      14       four and the video time is 2:09.
15   needed water, I hadn't quite finished, my         15   BY MR. MERRELL:
16   apologies.                                        16       Q. Are there particular Medtronic
17              Did you read the portion of            17   employees that you're critical of in this case?
18   Ms. Bettis's testimony where she said she spent   18       A. What do you mean?
19   a significant amount of the time in the           19       Q. I don't know. Do you have any
20   training addressing the infusion set change and   20   criticisms of a specific Medtronic employee in
21   refilling the reservoir?                          21   this case?
22       A. I do recall that that topic was            22       A. In what way? I don't think any of
23   addressed in her deposition.                      23   them are bad people, so I don't -- I'm not sure
24              You guys want to take five             24   what you're asking me.
25   minutes?                                          25       Q. Okay. Would you agree Medtronic is a



                                                                                                         37
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 39 of 71                           PageID
                                    4779
                                        Page 146                                               Page 147
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2   good company?                                      2   connection to the reservoir and so forth.
 3              MR. HAVERTY: Objection.                 3       Q. Do you have any other specific
 4              THE WITNESS: I don't have an            4   criticisms of any Medtronic employees?
 5       opinion on them. Obviously, I'm not aware      5       A. Not offhand.
 6       of -- maybe it's not obvious. But I am         6       Q. Let me ask you a couple more
 7       not aware of all the different products        7   questions about your CV. The front of your CV,
 8       they sell.                                     8   you have a title page called human factors and
 9   BY MR. MERRELL:                                    9   ergonomics experience; do you see that?
10       Q. Okay.                                      10       A. Yes.
11       A. Or different industries they're in.        11       Q. What is the purpose of this
12   I'm aware of this particular product in this      12   particular page of the CV?
13   particular system.                                13       A. I put it together back in 2003 when I
14       Q. Do you have any criticisms of any          14   joined Robson Forensic or a -- a version of it
15   specific action that a Medtronic employee took    15   back then just to kind give an overview of the
16   in this case?                                     16   different areas in which I apply my expertise
17       A. Well, for example, Randy Adair, when       17   in human factors and ergonomics. And then
18   he was designing the P-Cap, and I do note in my   18   some --
19   report that he failed to conduct any type of      19       Q. I'm sorry, go ahead.
20   risk or hazard analysis with the design, and      20       A. Well, I'm sorry. Some of it is also
21   that's improper. He was the guy responsible       21   a summary of some of my experience in different
22   for designing that thing, but yet he designed     22   areas of the human factors and ergonomics as
23   it in a vacuum with absolutely no consideration   23   applied.
24   for how it would be used and the environments     24       Q. And one of the areas you have listed
25   in which it would be used with respect to its     25   here is warnings; do you see that?

                                        Page 148                                               Page 149
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2       A. Yes.                                        2      Q. What about --
 3       Q. And you have another bullet for             3      A. Public setting.
 4   vision and driving?                                4      Q. You also list workplace safety as a
 5       A. Yes.                                        5   bullet here?
 6       Q. Another bullet for motorcycle?              6      A. Yes.
 7       A. Yes.                                        7      Q. And you list recreational and
 8       Q. Do you have particular expertise with       8   sporting activities as a bullet?
 9   respect to motorcycle human factors issues?        9      A. Yes.
10       A. Yes, I have investigated human             10      Q. You list lighting as a bullet?
11   factors associated with the performance of        11      A. Yes.
12   motorcycle riders.                                12      Q. And do you have accessibility on here
13       Q. And do you have significant                13   as a bullet?
14   experience with respect to human factors and      14      A. Yes.
15   ergonomics issues related to vision and           15      Q. And then, aging, is that another area
16   driving?                                          16   where you list here in a bullet?
17       A. Yes.                                       17      A. Yes.
18       Q. What about slip, trips and falls, is       18      Q. And then you list medication labeling
19   that an area you have significant human factors   19   as a bullet, too; is that correct?
20   experience in?                                    20      A. Yes.
21       A. Yes, it was going back to                  21      Q. And then you have product design and
22   undergraduate and graduate school studying        22   development as a bullet?
23   human gait and pedestrian safety whether it be    23      A. Yes.
24   in a work space, work setting, or residential     24      Q. And you have user center design as a
25   or retail.                                        25   bullet; is that correct?



                                                                                                        38
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 40 of 71                          PageID
                                    4780
                                        Page 150                                               Page 151
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2      A. Yes.                                         2             The medication labeling bullet
 3      Q. Do you agree with me that on this            3   you have here is from the mid-1990s to the 2004
 4   page of your human factors and ergonomics          4   and 2005 time frame?
 5   experience you don't specific list medical         5       A. That's when I was doing
 6   devices?                                           6   approximately -- I guess it's probably more
 7      A. I don't specifically use that phrase         7   closer to '95 to about 2004/2005. I was active
 8   "medical devices".                                 8   in research related to medication --
 9      Q. With respect to the medication               9   over-the-counter medication labeling and
10   labeling bullet, what -- what experience          10   prescription medication advertising.
11   specifically are you calling out here?            11       Q. And what were the -- were there
12      A. So from, I guess, like the mid-90s          12   specific aspects of the labeling that you
13   until 2004/2005 time frame, I was involved in     13   worked on?
14   research -- researching factors that affect the   14       A. Yes. So back in the mid to late '90s
15   adequacy of medication labeling for both          15   under grants from the Drug Information
16   prescription -- excuse me, nonprescription        16   Association and in cooperation with the FDA,
17   labeling and prescription medication              17   our lab, generally and myself specifically
18   advertising. So that would be what I'm            18   conducted a number of research studies the
19   referring to --                                   19   factors that affect the adequacy of over --
20      Q. Okay.                                       20   over-the-counter medication labeling for both
21      A. -- with that statement.                     21   adults and older adults. Older adults were
22      Q. So the reference here, the bullet for       22   specific population of interest. We looked at
23   medication labeling, this is in the 2004 and      23   things as to how to present information on the
24   2005 time frame -- I apologize, I was             24   labels, how to order the information, the
25   misreading that. I'll rephrase it.                25   effect of font size, information gathering,

                                        Page 152                                               Page 153
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   effect of light spacing, and other formatting      2             So both, again, myself
 3   features.                                          3   specifically and the lab generally conducted
 4              The work that was done and              4   another series of projects looking at how to
 5   published was used by the FDA when they            5   present both benefit and risk information and
 6   promulgated their over-the-counter medication      6   prescription medication advertisements. Again,
 7   labeling regulations in 1999. So a lot of that     7   our research was fed back into the FDA to help
 8   regulation -- of lot of those regulations were     8   them update and improve the regulations to
 9   a direct result of the findings from both my       9   ensure that consumers were getting a fair
10   research specifically and our lab's research      10   balance between the risks associated with a
11   more generally.                                   11   particular medication to the benefits that the
12              Once that project was done or          12   medication offered.
13   those -- those series of projects were done, I    13      Q. Did you do any work in terms of the
14   personally went back to my contacts at the FDA    14   language of warnings with respect to the
15   to inquire as to what other areas they foresaw    15   medication guide -- or the medication labeling?
16   the need for human factors-type research.         16      A. I don't remember doing anything
17   And -- and the big area that they identified      17   specifically with specific language in that
18   was the advertising of prescription               18   time frame.
19   medications, which shortly before the late        19      Q. Did you ever write the labeling or
20   1990s the government changed their laws           20   warnings for a medication?
21   allowing pharmaceutical -- pharmaceutical         21      A. I did create different medication
22   companies more -- giving them more ability to     22   labels for multiple different studies that were
23   advertise directly to consumers whether it be     23   conducted. Is that what you're asking me, or
24   television, magazines, newspapers or on the       24   are you asking me --
25   World Wide Web.                                   25      Q. Describe that for me. The medication



                                                                                                        39
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 41 of 71                          PageID
                                    4781
                                        Page 154                                               Page 155
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2   label for the studies, was it for the study or     2   you -- that you mocked up, were these for an
 3   for the actual final labeling of the drug?         3   actual drug or was it a placebo? I'm just
 4      A. Well, no. So during the studies,             4   trying to understand.
 5   some of the usability studies using actual         5       A. Yeah, we used -- we didn't take,
 6   representatives from the user population, we       6   like, for example, in my doctoral thesis or
 7   mocked up containers of over-the-counter           7   doctoral dissertation, when I was dealing with
 8   medications and mocked up the labels for those     8   prescription medication advertisements, I used
 9   containers and then used those labels and          9   actual drugs and the information from those
10   containers in the actual studies.                 10   drugs and manipulated how it was presented.
11              The work that we were doing was        11   For the over-the-counter stuff, I think we used
12   not specific for a single drug or a single        12   the labeling information; so, for example, the
13   manufacturer, it was for the regulations. So      13   ingredients, the directions for use, the
14   when you go into the over-the-counter             14   warnings and side effects from an existing
15   medication labeling regulations and they state,   15   medication or medications, but changed the name
16   there's a minimum font size, a certain type of    16   of them so we wouldn't put out a brand name
17   formatting, the need for bordering and            17   like Tylenol.
18   categorization of the information, the need for   18              You know, we would create a
19   ordering the information in a certain order on    19   fictitious name, but use the information from,
20   the label, those requirements are based upon      20   you know, an existing medication or label to
21   the research findings in part from my work and    21   create our labels.
22   the work done as others in our lab. So it         22       Q. Let's take a look at back to your CV.
23   wasn't for a specific manufacturer or specific    23   The workshops and continuing education.
24   drug, it was for regulations in general.          24       A. Okay.
25      Q. Were these medication labels that           25       Q. Do any of the workshops and

                                        Page 156                                               Page 157
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   continuing education you list here relate to       2   certification?
 3   medical devices?                                   3      A. Yes.
 4       A. They do.                                    4      Q. What is that?
 5       Q. Which ones?                                 5      A. That's the International Powered
 6       A. So, for example, risk assessment in         6   Access Federation. So it's training for crane
 7   human reliability, some practical tools for        7   operation -- or, sorry, lift operation.
 8   improving safety and human factors approach to     8      Q. Then you have the Raymond Safety on
 9   accident analysis and prevention, there were       9   the Move forklift certification?
10   workshops that covered basic -- or different      10      A. Yes.
11   human factors and risk assessment principles      11      Q. What is that?
12   and how to apply them to different -- different   12      A. Again, it's certification for
13   systems.                                          13   forklift operation.
14       Q. Were medical devices specifically          14      Q. Then you have a fire con safety
15   addressed at that workshop?                       15   emergency response training as well?
16       A. I don't recall them specifically           16      A. Yes.
17   addressing medical devices during the             17      Q. And what is that?
18   workshops.                                        18      A. That was safety training for confined
19       Q. Can you recall medical devices being       19   space entry.
20   addressed at any of the workshops that are        20      Q. And then you have Motorcycle Safety
21   listed here?                                      21   Foundation, a basic rider course and
22       A. I don't think the other workshops          22   off-highway motorcycle course?
23   would be relevant to design medical devices.      23      A. Yes.
24       Q. Taking a look at your certifications,      24      Q. What is that exactly?
25   you have an IPAF operator training                25      A. There are two different courses that



                                                                                                        40
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 42 of 71                           PageID
                                    4782
                                        Page 158                                               Page 159
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   are offered by the Motorcycle Safety               2       A. I don't do a whole lot of firearm
 3   Foundation. One was for basic rider courses,       3   safety. I've done some over the years. It's
 4   essentially for street riding. The other one       4   certainly an area that I would be happy to do
 5   was for off-road motorcycle riding. So there's     5   work in.
 6   safety courses for those two different             6       Q. Are any of your certifications
 7   activities.                                        7   related to medical devices?
 8      Q. Do you ride motorcycles?                     8       A. Not that I'm aware of.
 9      A. I do.                                        9       Q. And then you have professional
10      Q. That's the most important question of       10   memberships and affiliations. You're a member
11   the deposition.                                   11   of the American Society of Safety Engineers?
12              Did you take these courses             12       A. Yes.
13   primarily for your own interest or is it also     13       Q. You're a member of the Human Factors
14   part of your professional experience?             14   and Ergonomics Society?
15      A. Both.                                       15       A. Yes. That needs to be updated.
16      Q. And you have a bullet here for              16       Q. How so?
17   National Rifle Association instructor             17       A. I'm the current program chair for the
18   certification for certified rifle?                18   product technical group.
19      A. Yes.                                        19       Q. You're also a member of the
20      Q. And there's also a certified pistol         20   Illuminating Engineering Society?
21   personal protection at home and personal          21       A. Yes.
22   protection outside the home?                      22       Q. What is that?
23      A. Yes.                                        23       A. It's the Illuminating Engineering
24      Q. Does that also relate to your               24   Society of North America. So it's
25   professional work?                                25   professionals that are involved in the field of

                                        Page 160                                               Page 161
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   lighting, artificial lighting, so whether it be    2      A. There were no specific medical
 3   workspace, workstation lighting, roadway           3   devices. I can't say that they don't relate to
 4   lighting, et cetera.                               4   them because there's some -- some technical
 5       Q. Okay. And then you have a number of         5   reports on, for example, the comparison of
 6   publications and presentations here that are       6   usability testing methodologies, which would be
 7   listed on your CV?                                 7   applicable to the design of medical devices,
 8       A. Yes.                                        8   but it wasn't specific to medical devices.
 9       Q. Do any of these publications or             9      Q. Okay. And then you have a list of
10   presentations deal specifically with medical      10   published patents as well?
11   devices?                                          11      A. Yes.
12       A. I don't think that any of them deal        12      Q. And none of the patents are for a
13   specifically with medical devices. Some of        13   medical device or components of a medical
14   them deal with over-the-counter medication        14   device?
15   labeling, some of them deal with prescription     15      A. I'll agree with the first one. The
16   medication labeling.                              16   second one, I can't say that it's not because
17       Q. Okay. And then you have a section          17   there are medical devices that use wireless
18   called technical reports?                         18   technology, so I can't say that not.
19       A. Yes.                                       19      Q. So you agree there's not a patent for
20       Q. Are these primarily technical reports      20   a medical device?
21   from your work at IBM?                            21      A. None of them include a patent for a
22       A. They're exclusively technical reports      22   specific medical device.
23   from my work at IBM.                              23      Q. And you don't know whether or not one
24       Q. And I take it none of these technical      24   might be a component in a medical device?
25   report relate to medical devices?                 25      A. I don't know if one might be related



                                                                                                        41
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 43 of 71                          PageID
                                    4783
                                        Page 162                                               Page 163
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   or relevant to a medical device.                   2   Weaver was adequately informed or warned
 3       Q. You said you read the deposition of         3   regarding the Medtronic insulin pump reservoir
 4   Rita Weaver?                                       4   or infusion set?
 5       A. Yes.                                        5       A. I do not address that in my report.
 6       Q. Was there anything specific in that         6       Q. And you don't address in your report
 7   deposition that's germane to your warnings or      7   any of the information that Ms. Weaver may have
 8   labeling opinions?                                 8   provided to the Brackins with respect to
 9       A. I'm not recall anything specific            9   warnings and instructions for the insulin pump
10   offhand, and I don't think I specifically         10   infusion set or reservoir?
11   reference her in my report.                       11       A. I don't recall her providing the
12       Q. Did you assess at all in your report       12   Brackins with any instruction or warning
13   the warnings or information provided to           13   related to this issue or the issue that I'm
14   Ms. Weaver?                                       14   addressing in my report.
15       A. One more time.                             15       Q. By that, you mean a temporary blocked
16       Q. Did you assess at all in your report       16   vent?
17   the warnings or information provided by           17       A. Yes, or the necessity of ensuring the
18   Medtronic to Ms. Weaver?                          18   reservoir was on top of the insulin vial when
19       A. I don't think I looked at any              19   removing it.
20   instructions or manuals that were provided to     20       Q. You have a reference in the available
21   Ms. Weaver that was not provided to the           21   materials the Urgent Medical Device Safety
22   Brackins or related to the pump, the infusion     22   Notification from June 7, 2013.
23   set or the reservoir.                             23       A. You said available material?
24       Q. And you haven't provided any opinions      24       Q. Yes.
25   in your report as to whether or not Rita Goidel   25       A. All right. One more time, Urgent

                                        Page 164                                               Page 165
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2   Medical Device Safety Notification?                2   to be informed about. So that would have been
 3       Q. Yes, it's referenced in the available       3   how I used that document.
 4   materials.                                         4      Q. And you haven't done an assessment of
 5       A. Yes.                                        5   Medtronic's CAPA investigation and response to
 6       Q. Is that something you reviewed?             6   the temporary blocked vent issue they
 7       A. Yes.                                        7   discovered in 2012 to provide opinions in your
 8       Q. Did you make any analysis or                8   report?
 9   assessment of the adequacy of that                 9      A. I don't have opinions in my report of
10   notification?                                     10   Medtronic's CAPA response.
11       A. I did not. I'm not aware of the            11      Q. And you're not providing any opinions
12   Brackins receiving the dear patient letter.       12   about whether or not Medtronic complied with
13       Q. If they didn't receive it, would it        13   any specific FDA regulations with respect to
14   not be relevant to your analysis?                 14   the labeling or design of the insulin pump,
15       A. Yes and no.                                15   reservoir or infusion set?
16       Q. But in any case, you didn't assess it      16      A. Yeah, I wasn't asked to or planning
17   for adequacy in your report?                      17   to provide any opinions regarding Medtronic's
18       A. I didn't assess the dear patient           18   compliance to FDA regulations.
19   letter for adequacy as the notification of the    19      Q. As I understand it, your focus has
20   problem or issue to patients.                     20   been primarily on the industry standards that
21              What I would have used it was --       21   are not FDA related in terms of your analysis
22   what I would have used it for was again the       22   of human factors issues?
23   background information of Medtronic's             23      A. I would state that they're not FDA
24   recognition of the issue and what was required    24   specific with regard to the issues I was
25   to emphasize to the user and what they needed     25   addressing. I think that's the appropriate way



                                                                                                        42
                        TSG Reporting - Worldwide             877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 44 of 71                           PageID
                                    4784
                                        Page 166                                               Page 167
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   to state it.                                       2   BY MR. MERRELL:
 3       Q. Are any of the guidances that you're        3      Q. Okay. And if you look at number
 4   relying upon, other than the 2000 and 2016         4   four, that's the FDA 2000 guidance, and that
 5   human factors FDA guidances, are any of them       5   does deal specifically with medical devices,
 6   specifically related to medical devices?           6   correct?
 7       A. Are you asking me if the specific           7      A. That is a document titled guidance
 8   references I cited in the report; is that what     8   for industry and FDA reviewers on medical
 9   you're referring to?                               9   device use.
10       Q. Let's do it a different way. Let's         10      Q. And then you have, for example, a
11   look at the references that are on page 25 of     11   reference to number seven, Wagner 1992, risk
12   your report.                                      12   taking and accident causation?
13       A. Sure, give me one second.                  13      A. Yes.
14              Okay.                                  14      Q. Outside of the reference number four,
15       Q. In coming to your opinion, are these       15   do any of the other ten references here deal
16   the primary references you're utilizing in        16   specifically with medical devices?
17   assessing whether or not Medtronic complied       17      A. No, they're not limited -- or they're
18   with human factors, principles and industry       18   not limited specifically to medical devices.
19   standards?                                        19   They are references related to the design and
20              MR. HAVERTY: Objection. Asked          20   development of any and all products and systems
21       and answered.                                 21   that are used by people.
22              THE WITNESS: There are specific        22             So the warnings, references on
23       references that I'm using to support my       23   how to design and development warnings, it's
24       opinions.                                     24   for the design and development of product
25                                                     25   warnings not specific or limited to a specific

                                        Page 168                                               Page 169
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   subset of products. The human factors and          2       A. I did not.
 3   safety guidelines are for product and              3       Q. Did you look to see if there are any
 4   development for all products and systems not       4   ANSI guidances with respect to medical devices
 5   limited to a specific subset or subtype of         5   specifically?
 6   product or system.                                 6       A. I'm not aware of any that were
 7      Q. So references one through three and          7   specific or relevant to what I was doing.
 8   then four through 11 which you rely upon, those    8       Q. Okay. And did you look at any
 9   are assessing or addressing human factors          9   specific industry standards, ISO standards or
10   design principles generally for all types of      10   any kind of standard that were specific for
11   products?                                         11   risk assessment of a medical device in coming
12      A. Yes, I think it's one to three and          12   to your opinions?
13   then five through 11.                             13       A. I'm not familiar with an ISO standard
14      Q. Okay.                                       14   specific for risk assessment of medical
15      A. Because the four was the FDA that was       15   products. I am familiar with ISO standards for
16   specifically --                                   16   risk assessment in general, but not for medical
17      Q. Oh, sorry, I didn't mean to say four.       17   products.
18   So numbers one through three and then five        18       Q. You haven't listed any ISO standards
19   through 11 deal with human factors principles     19   on risk assessment, though?
20   for all products generally?                       20       A. I do not.
21      A. Products and systems, yes.                  21       Q. Are there any that you rely upon in
22      Q. Did you look for any other potential        22   coming to your opinions here?
23   human factors guidances or industry standards     23       A. Well, yes and no. Again, as part of
24   that are specific to medical devices other than   24   my general education, experience and training
25   this number four and the 2016 guidance?           25   I'm well aware of both ANSI and ISO standards



                                                                                                        43
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 45 of 71                          PageID
                                    4785
                                        Page 170                                               Page 171
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   for risk -- risk assessment, but I didn't feel     2       A. I have not.
 3   the need to specifically reference them in the     3       Q. And have you provided all the
 4   report.                                            4   underlying information for your opinions in
 5      Q. Are you citing to any particular ISO         5   your report either in your report or in your
 6   standard that Medtronic did not comply with in     6   testimony today?
 7   assessing the risk and hazard associated with      7       A. I tried to.
 8   the products at issue here?                        8              MR. MERRELL: Okay. I don't
 9      A. I did not cite an ISO standard in my         9       think I have any further questions.
10   report.                                           10              Do you have any?
11      Q. Have you told me today and what's           11              MR. HAVERTY: Yeah, I just have
12   contained in your report -- well, strike that.    12       a couple just real quickly.
13              What's contained in your report,       13                - - -
14   does this contain the sum of your opinions in     14             EXAMINATION
15   this case?                                        15                - - -
16      A. As I planned them as of this morning.       16   BY MR. HAVERTY:
17   So I think what I mean by that is, I think we     17       Q. Dr. Vigilante, I don't want to
18   talked about other areas that may not have been   18   belabor this too much, but we've been here
19   discussed specifically in the report. So I do     19   going at this for a few hours now. But could
20   hold whatever we talked about in our deposition   20   you please give us the benefit -- could you
21   today as opinions as well as what's in my         21   tell us, please, a little bit about the field
22   report.                                           22   of human factors involves.
23      Q. Okay. But you haven't prepared any          23       A. Sure. I do address what the field is
24   supplemental report for any additional            24   in my report. But human factors is an applied
25   opinions?                                         25   science. And what I mean by that is that from

                                        Page 172                                               Page 173
 1          WILLIAM J. VIGILANTE, JR.                   1          WILLIAM J. VIGILANTE, JR.
 2   a basic science standpoint, human factors          2              So typically, human factors
 3   professionals, researchers, conduct research,      3   professionals -- for example, when I was with
 4   things related to, for example, how people         4   IBM, I would work with engineers, I'd work with
 5   gather information through their senses,           5   designers, whether they're graphic designers,
 6   through whether it's sight, hearing, tactile,      6   information designers, industrial designers,
 7   et cetera.                                         7   mechanical engineers, electrical engineers, et
 8              We look and study how people            8   cetera, to design products.
 9   process information; that is, how they make        9              So what we're trying to do is
10   decisions, how they store information into        10   apply all of the stuff that we know about how
11   long-term memory, how information is              11   people gather information, how they make
12   transitioned into and out of short-term memory.   12   decisions, the types of things that cause
13   We look at how people's experiences, their        13   people to make mistakes or forget things.
14   attitudes and beliefs, affect how they make       14              We take that information and we
15   decisions and how they perceive risks and so      15   apply to design. And the goal is to design
16   forth.                                            16   systems that are easy to use, that are
17              We also look at what we call           17   comfortable to use and that are safe.
18   physical ergonomics; that is, how the body        18   Essentially, what we want to do is design for
19   moves, muscle strength, flexibility. I think I    19   human use, and human use includes all of our
20   mentioned human gait earlier in the deposition.   20   abilities as well as all of our limitations.
21   So these are all different topics that from a     21   So I think that's a general description of the
22   basic standpoint human factors professionals      22   field of human factors.
23   study. We take that information that we learn     23       Q. And you were asked a number of
24   through basic science and we apply it to the      24   questions about whether or not you had any
25   design of products and systems.                   25   involvement in these types of design defects --



                                                                                                        44
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 46 of 71                           PageID
                                    4786
                                        Page 174                                               Page 175
 1          WILLIAM J. VIGILANTE, JR.                   1         WILLIAM J. VIGILANTE, JR.
 2   design concepts from a human factors               2   human factors that you apply to other types of
 3   perspective as it relates to medical devices;      3   products in this particular case?
 4   do you recall that?                                4      A. I did.
 5       A. Yes.                                        5             MR. HAVERTY: Okay. That's all
 6       Q. Is there anything that's unique about       6      I have. Thanks.
 7   medical devices as to opposed to any other         7               - - -
 8   product that humans might use or interact with     8           EXAMINATION
 9   that would pose different human factor-type of     9               - - -
10   analysis than, say, a computer keyboard or a      10   BY MR. MERRELL:
11   cell phone or any other type of product?          11      Q. Do you have any experience in
12       A. The basic human factors principles         12   academics teaching human factors principles?
13   and techniques apply regardless of the system     13      A. Other than subbing in for professors
14   or the product whether it's a medical device, a   14   that were on vacation, I don't think so. I was
15   vehicle, workplace equipment, consumer product,   15   not an associate or adjunct professor like
16   et cetera.                                        16   that. At undergraduate, I taught research
17       Q. These are -- these are broadly             17   methods labs, and I think that's probably the
18   applicable concepts and principles that you       18   extent of my teaching experience.
19   apply across all product lines and subproduct     19      Q. Okay. About how many times do you
20   lines?                                            20   think you subbed in for a professor to teach?
21       A. Yes, these are basic human factors         21      A. I think it's probably a handful.
22   principles and analysis techniques that are       22      Q. Have you ever -- do you have any
23   applicable to all system and product design.      23   experience conducting failure modes and effects
24       Q. And did you apply those same types of      24   analysis for a device, a product?
25                                                     25      A. I do. I'm sorry?
     techniques and that same type of methodology in

                                        Page 176                                               Page 177
 1          WILLIAM J. VIGILANTE, JR.                   1           WILLIAM J. VIGILANTE, JR.
 2       Q. You do?                                     2   lot of task analysis information related to
 3       A. Yes.                                        3   types of errors and hazards that are a result
 4       Q. How many times have you put something       4   of those errors are typically fed back into a
 5   like that together?                                5   larger FMEA.
 6       A. I don't know. I can't give you a            6       Q. And in this case, you've looked at a
 7   number. I can tell you my experience at IBM is     7   specific issue with respect to the F-M-E-A and
 8   that I would be responsible for the total FMEA     8   that's the TBV?
 9   that was conducted on the products. I would be     9              I'll just say it again.
10   responsible of inputting into the FMEA that was   10       A. Oh, I'm sorry.
11   done.                                             11       Q. In this case, you looked at the
12       Q. And I take it, though, you've never        12   F-M-E-A or the D-F-M-E-A analysis you've done
13   done an F-M-E-A for a medical device?             13   in this case is specific to temporary blocked
14       A. Outside of the Dennert and Brackin, I      14   vent?
15   have not.                                         15       A. Yes, my analysis was focused on the
16       Q. Have you actually done an F-M-E-A in       16   temporary blocked vent event.
17   this case?                                        17       Q. Did you review the entire D-F-M-E-A
18       A. Well, part of the task analysis gets       18   for the products at issue here?
19   into the failure effect modes analysis. So,       19       A. I did not.
20   for example, for the failure mode and effects     20       Q. Did you do a full D-F-M-E-A analysis
21   analysis you're looking at different aspects of   21   of all potential risks and hazards --
22   the design where an error or problem in a         22       A. I did not.
23   specific component can result in what type        23       Q. -- all those products?
24   of -- what type of hazards it can result in and   24       A. Sorry. I did not.
25   how it can -- how it could come about. So a       25       Q. And you've never conducted that sort



                                                                                                        45
                         TSG Reporting - Worldwide            877-702-9580
Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 47 of 71                          PageID
                                    4787
                                        Page 178                                               Page 179
 1           WILLIAM J. VIGILANTE, JR.                  1          WILLIAM J. VIGILANTE, JR.
 2   of analysis for a medical device?                  2   something unique about a medical device in that
 3       A. A total?                                    3   many of them are implanted into the human body
 4       Q. Correct.                                    4   and many of them such as this one are actually
 5       A. I have not.                                 5   infusing medication into the human body?
 6       Q. Your only experience with a D-F-M-E-A       6      A. I agree that medical devices can --
 7   in litigation in this case and then the Dennert    7   some medical devices are implanted in the human
 8   case?                                              8   body and some of them infuse drugs into the
 9       A. Well, no. Again, through my work            9   human body. But from a design perspective,
10   with IBM, it was part of my responsibilities to   10   there's got to be a user involved at some
11   feed into the overall failure modes, effects      11   point, and human factors is studying that user
12   analysis and the other parts of the hazard        12   interaction, so the same principles, basic
13   analysis that were done.                          13   principles, analysis apply.
14       Q. But you've never done a D-F-M-E-A for      14             MR. HAVERTY: Okay. No further
15   a medical device or any sort of analysis like     15      questions.
16   that outside of your work in litigation of the    16                - - -
17   Dennert case and the Brackin case?                17            EXAMINATION
18       A. Not that I'm aware of.                     18                - - -
19       Q. You mentioned that a medical device        19   BY MR. HAVERTY:
20   isn't really any -- there's nothing unique        20      Q. Just real quickly.
21   about a medical device compared to other          21             Dr. Vigilante, you were asked
22   potential products for assessing from a human     22   questions about failure modes and effect
23   factors perspective; is that about right?         23   analysis. Again, are the concepts of how to --
24       A. Correct.                                   24   how to do a failure mode and effects analysis
25       Q. Wouldn't you agree that there is           25   general concepts that are applicable across all

                                        Page 180                                               Page 181
 1          WILLIAM J. VIGILANTE, JR.                   1      WILLIAM J. VIGILANTE, JR.
 2   types of products?                                 2   done.
 3       A. Yes.                                        3         THE VIDEOGRAPHER: This ends DVD
 4       Q. And it's not -- there's nothing             4   number four. The video time is now 2:49.
 5   specific or unique about a failure modes and       5   This ends the deposition today. We are
 6   effects analysis as it applies to a medical        6   now going off record.
 7   device as opposed to an automobile or any other    7         THE COURT REPORTER: Can you
 8   type of product, right?                            8   confirm for the record that you want a
 9       A. No.                                         9   rough draft and a regular final.
10              MR. HAVERTY: Okay.                     10         MR. HAVERTY: Yes, please.
11                - - -                                11         THE COURT REPORTER: And you
12            EXAMINATION                              12   want a rough draft and immediate final.
13                - - -                                13         MR. MERRELL: Yes, thanks.
14   BY MR. MERRELL:                                   14            - - -
15       Q. Do you know what ISO standards apply       15          (Whereupon, the deposition
16   to a failure modes and effects analysis for a     16    was concluded at 2:47 p.m.)
17   medical device?                                   17            - - -
18       A. Not offhand.                               18
19       Q. Are you aware of any unique ISO            19
20   standards with respect to the failure modes and   20
21   effects analysis for a medical device?            21
22       A. Not offhand.                               22
23              MR. MERRELL: Okay. No further          23
24       questions.                                    24
25              MR. HAVERTY: That's all. We're         25




                                                                                                        46
                         TSG Reporting - Worldwide            877-702-9580
 Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 48 of 71                                       PageID
                                     4788
                                           Page 182                                                         Page 183
 1          WILLIAM J. VIGILANTE, JR.                       1          WILLIAM J. VIGILANTE, JR.
 2                INDEX                                     2              CERTIFICATE
 3     WITNESS:                     PAGE                    3          I HEREBY CERTIFY that the
 4     WILLIAM J. VIGILANTE, JR.                            4    proceedings, evidence and objections are
 5     BY MR. MERRELL                    4,175,180          5    contained fully and accurately in the
 6     BY MR. HAVERTY                    171,179            6    stenographic notes taken by me upon the
 7                - - -                                     7    deposition of WILLIAM J. VIGILANTE, JR.
 8              EXHIBITS                                    8    taken on September 14, 2018 and that this
 9     NUMBER            DESCRIPTION         PAGE           9    is a true and correct transcript of same.
10     Exhibit 1 Notice of Videotape    6                  10    Dated: September 14, 2018
11             Deposition                                  11
12     Exhibit 2 CD                9                       12
13     Exhibit 3 Curriculum Vitae      10                  13              _______________________________
14     Exhibit 4 July 31, 2018 Letter 23                   14              Jennifer Miller, RPR and
15     Exhibit 5 Expert Report        28                   15              Notary Public
16     Exhibit 6 Getting Started Guide 120                 16
17     Exhibit 7 Pre-Pump Training       141               17
18             Checklist                                   18
19     Exhibit 8 Pump Start Training     141               19
20             Checklist                                   20
21                                                         21
22                                                         22
23                                                         23
24                                                         24
25                                                         25


                                           Page 184                                                         Page 185
 1         WILLIAM J. VIGILANTE, JR.                        1        WILLIAM J. VIGILANTE, JR.
 2   NAME OF CASE:                                          2        I have inspected and read my
 3   NAME OF WITNESS:                                       3   deposition as captioned above and have
 4   Reason Codes:                                          4   listed all changes and corrections above,
 5      1. To clarify the record.                           5   along with my reasons therefore.
 6      2. To conform to the facts.                         6
 7      3. To correct transcription errors.                 7   DATE:____________________
 8   Page ______ Line ______ Reason ______                  8
 9   From _____________________ to _____________________    9   SIGNATURE OF DEPONENT: ____________________
10   Page ______ Line ______ Reason ______                 10
11   From _____________________ to _____________________   11       I have read the foregoing transcript
12   Page ______ Line ______ Reason ______                 12   of my deposition and it is true, correct
13   From _____________________ to _____________________   13   and complete, to the best of my knowledge,
14   Page ______ Line ______ Reason ______                 14   recollection and belief, except for the
15   From _____________________ to _____________________   15   corrections noted hereon and/or list of
16   Page ______ Line ______ Reason ______                 16   corrections, if any, attached on a separate
17   From _____________________ to _____________________   17   sheet herewith.
18   Page ______ Line ______ Reason ______                 18               _______________________
19   From _____________________ to _____________________   19               WILLIAM J. VIGILANTE, JR.
20   Page ______ Line ______ Reason ______                 20
21   From _____________________ to _____________________   21
22   Page ______ Line ______ Reason ______                 22        Subscribed and sworn to before me
23   From _____________________ to _____________________   23   this ____ day of _______________, 2018.
24                                                         24   ___________________________
25                ________________________                 25   Notary Public




                                                                                                                  47
                           TSG Reporting - Worldwide                877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 49 of 71                                PageID
                                      4789

                                                                                                        Page 1

         A             7:6,19                 ago (1)                   61:14,17,20 62:24     appear (3)
$495 (1)               additional (5)         40:17                     63:9 64:18 66:21      12:24 60:2 71:7
35:13                  7:22 27:15 134:20      agree (31)                67:20 72:12,15 73:4   appeared (1)
A-R-C-C-A (2)            138:16 170:24        64:14 74:23 85:16         73:24 78:11 79:8,10   106:16
39:25 40:3             address (18)              87:8,19 88:5,23        80:21 81:9 82:17,25   appears (2)
a.m (1)                14:11,18 28:16 49:13      89:10 96:6 99:5,16     82:25 83:4,10 84:8    10:19 144:10
1:18                     50:3,6,12 54:14         99:20 102:18           84:12 85:10,12        append (3)
abilities (1)            65:14,17 84:15          104:13 113:8           92:16 103:16 107:4    20:10 121:16 123:23
173:20                   129:16 131:7            114:10,15 115:5        107:8,9,17 108:21     applicable (4)
ability (4)              133:13,14 163:5,6       118:8 125:12,25        109:20 110:15         161:7 174:18,23
74:25 88:24 143:19       171:23                  127:6 132:20 139:2     111:16 112:9,24         179:25
  152:22               addressed (12)            139:8 145:25 150:3     113:7 115:18,22       application (2)
able (8)               17:18 65:18,20,22         161:15,19 178:25       117:22,24 131:11      46:24 59:11
11:9 76:17 82:4 88:6     111:20 129:17           179:6                  134:8 137:9,19        applied (5)
  88:13 89:5 96:7        132:17 134:9         agreed (1)                139:9 146:20 156:9    47:12 59:15,18
  139:9                  136:11 144:23        14:12                     164:8,14 165:21         147:23 171:24
absence (3)              156:15,20            ahead (6)                 174:10,22 175:24      applies (1)
76:21,24 77:2          addressing (13)        5:23 10:11 48:8 80:4      176:18,19,21 177:2    180:6
absolutely (5)         20:15 33:14 49:14         137:22 147:19          177:12,15,20 178:2    apply (13)
41:4 50:17 130:11        50:6 55:16,18,19     al (3)                    178:12,13,15          47:18 60:12 147:16
  132:5 146:23           83:23 144:20         1:9 3:6,6                 179:13,23,24 180:6      156:12 172:24
academics (1)            156:17 163:14        Aleksandrovich (1)        180:16,21               173:10,15 174:13
175:12                   165:25 168:9         8:14                    analyze (4)               174:19,24 175:2
access (3)             adequacy (5)           alert (1)               46:17 63:18 84:24,25      179:13 180:15
9:18 11:10 157:6       150:15 151:19 164:9    130:4                   and/or (10)             applying (3)
accessibility (1)        164:17,19            allow (1)               66:13,24 68:12,13       13:4 14:10 95:6
149:12                 adequate (9)           41:3                      70:22 86:5,10         appreciated (1)
accident (2)           14:20,24 15:6 17:16    allowed (2)               136:12 137:16         90:11
156:9 167:12             79:19 81:10 133:17   54:18 139:18              185:15                approach (1)
accurate (9)             140:4,12             allowing (1)            anomaly (5)             156:8
24:15 25:7 35:15       adequately (1)         152:21                  109:4,22 110:20         appropriate (11)
  42:20 55:22 61:8     163:2                  altered (1)               111:5 128:22          89:12,24 90:2,23
  62:25 101:10,23      adjunct (1)            27:25                   ANSI (7)                  92:10 117:3 118:19
accurately (1)         175:15                 alternative (18)        59:18,20 60:6,21          119:11 121:6
183:5                  administering (1)      17:22 55:5,8,12,13,17     134:22 169:4,25         137:20 165:25
action (2)             69:10                     83:23 84:4,8,11,13   answer (6)              appropriately (2)
111:5 146:15           adults (3)                84:14 85:5 131:12    20:10 58:13 88:10       129:9 134:9
actions (1)            151:21,21,21              132:24 133:4,7         92:8 121:16 126:8     approval (1)
79:14                  advertise (1)             134:5                answered (3)            47:4
active (1)             152:23                 alternatives (3)        104:9 142:12 166:21     approved (3)
151:7                  advertisements (2)     55:9 86:8 135:17        answers (2)             62:2,11,11
activities (3)         153:6 155:8            amend (2)               43:19 58:3              approximate (2)
24:18 149:8 158:7      advertising (4)        43:18 88:10             Antatoly (1)            21:24 39:10
actual (14)            44:23 150:18 151:10    America (1)             8:14                    approximately (7)
68:7 75:19 82:5          152:18               159:24                  Antatoly's (1)          3:13 38:12,13,19 41:9
  119:13 120:17,20     affect (4)             American (1)            31:25                     42:6 151:6
  120:22 121:25        120:24 150:14 151:19   159:11                  Anthony (1)             ARCCA (8)
  122:2 154:3,5,10       172:14               amount (11)             32:7                    40:3,5,10,15,24 41:11
  155:3,9              affidavit (1)          24:22 30:23 33:16       anyplace (1)              41:14,16
Adair (3)              8:21                      38:7 72:10,18,22     71:15                   area (6)
15:17 103:19 146:17    affiliations (1)          73:12,23 74:3        apologies (1)           38:18,24 148:19
Adair's (2)            159:10                    144:19               144:16                    149:15 152:17
33:4 112:24            Afshin (2)             analysis (85)           apologize (2)             159:4
add (1)                29:11 70:17            14:21 15:25 45:19,22    120:4 150:24            areas (7)
28:25                  aging (1)                 45:23 47:8,13,19     apotheosis (1)          14:13 133:13 147:16
addition (2)           149:15                    50:9 55:25 61:3,6    16:22                     147:22,24 152:15


                                   TSG Reporting - Worldwide     877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 50 of 71                                  PageID
                                      4790

                                                                                                          Page 2

  170:18               assumption (13)         Bachelor's (1)          belabor (1)               114:10 119:9
arrows (2)             78:3,5,6,12 81:16,23    51:25                   171:18                    171:21
134:14,20                83:8 84:3 91:13,17    back (26)               belief (1)              block (4)
artificial (1)           91:19 92:12,16        28:15 35:2 44:9 51:7    185:14                  71:16,21 114:5 135:9
160:2                  assumptions (1)           70:3 82:15 92:12      beliefs (1)             blockage (4)
asked (37)             92:2                      93:7,22 97:25 98:23   172:14                  15:8,21 86:18,18
14:11 21:12 33:8,9     Atlanta (1)               100:11 113:18         believe (46)            blocked (65)
  43:2,6,10,14,20      2:15                      123:10 132:18         6:11 8:5,14,21 13:13    67:14,22 68:10,18
  46:17 47:18,24       atmosphere (1)            134:17 141:2            21:10 22:4,4 24:17      69:6 71:4,5,12 72:4
  49:13,18 50:5,12     113:4                     145:13 147:13,15        24:23 29:8,14 30:5      72:6,7,11,19,23
  56:3 58:3 65:17      attach (1)                148:21 151:14           30:14 40:9 43:13,17     73:6,14,20,25 74:5
  82:24 83:14 84:17    138:22                    152:14 153:7            47:6,11 56:13 58:18     78:2,13,20 81:3,5
  87:4,17 88:2 89:15   attached (2)              155:22 177:4            61:5 64:20 67:17        81:18,18,19,24 82:3
  89:16,25 90:9,18     124:16 185:16           background (5)            69:8 73:7 74:2 75:6     82:8,18 83:5,11
  92:8,15 104:8        attention (3)           11:23 94:14 96:21         76:3 77:13 87:7,11      84:5,7,25 86:16
  165:16 166:20        134:23 137:2,3            98:11 164:23            88:2 92:14 97:17        92:13,17 94:13,13
  173:23 179:21        attitudes (1)           backtrack (1)             101:24 102:17           97:10 102:19
asking (12)            172:14                  100:15                    106:4 107:2,15          107:20 108:6,23
12:18 34:13 48:3,6     August (1)              bad (2)                   108:4 115:24            109:5,22 111:4
  71:18 89:19 91:22    144:5                   116:14 145:23             116:20 138:2,15         112:4,13 113:2,11
  143:22 145:24        August/September ...    balance (1)               140:13                  114:16 125:16
  153:23,24 166:7      41:10                   153:10                  benefit (4)               126:5,11,15 127:9
aspect (1)             automobile (1)          basal (3)               132:3,4 153:5 171:20      127:12,16 163:15
49:25                  180:7                   70:22 85:4,11           benefits (1)              165:6 177:13,16
aspects (4)            available (14)          based (29)              153:11                  body (6)
52:21 137:16 151:12    18:24 23:24 26:25       14:15 15:15 16:21       best (2)                124:16 172:18 179:3
  176:21                 28:21 29:5,22,24        17:12,23 62:24 64:3   67:11 185:13              179:5,8,9
assess (7)               30:6 84:4 88:19         67:20 68:2,4,19,21    better (1)              bolus (1)
43:21 72:20 107:18       118:2 163:20,23         74:23 78:17 81:16     50:20                   70:22
  162:12,16 164:16       164:3                   82:20 88:12,21        Bettis (10)             boluses (1)
  164:18               average (1)               91:13 97:23 103:18    8:7 9:8 29:3 77:9,16    69:10
assessing (4)          64:7                      107:25 109:9            123:25 124:23         bordering (1)
166:17 168:9 170:7     avoid (1)                 112:24 117:15           141:13 144:7,12       154:17
  178:22               134:23                    119:5 138:8,11        Bettis's (2)            bottom (8)
assessment (16)        avoiding (1)              154:20                144:13,18               75:16 76:8 77:11
11:24 102:9 107:8,17   134:24                  basic (13)              beyond (1)                93:14 99:20 125:5,7
  112:23 134:16        aware (39)              54:22,23 120:4          92:4                      125:9
  137:13 156:6,11      18:23 42:11,24 45:14      122:13 156:10         big (1)                 Brackin (68)
  164:9 165:4 169:11     45:17 47:2 56:24        157:21 158:3 172:2    152:17                  1:5,6 3:5 8:7 9:5 19:7
  169:14,16,19 170:2     61:9,24 62:5 70:23      172:22,24 174:12      bill (6)                  29:2 33:23 68:22
assistance (1)           71:20,25 76:13 93:5     174:21 179:12         24:5,19 26:13,14,16       69:9,24 70:24 74:7
143:21                   93:6 94:6,12,19       basis (1)                 27:5                    74:9,23 75:13,17,22
associate (2)            96:4 99:12 101:6      92:2                    billable (2)              76:2,4,7,11,11,13
37:21 175:15             102:10 106:5          batch (1)               38:13,14                  78:18 79:6,11,15,20
associated (13)          115:16 117:5          19:6                    billed (5)                79:24 81:5 82:6,6
15:2,7,12,20 72:22       127:15 128:19         Bazargan (2)            24:16 25:21 26:3,5,12     85:3 87:5,13 88:23
  78:20,24 85:24         139:17,25 146:5,7     29:11 70:18             billing (5)               89:11,23 90:22
  136:9 137:5 148:11     146:12 159:8          began (2)               10:25 11:10 23:23         92:10,22 93:9,11,13
  153:10 170:7           164:11 169:6,25       33:25 76:2                26:10 39:6              93:25 95:19 96:6,17
association (4)          178:18 180:19         beginning (1)           Billstein-Miller (1)      97:6,13 98:14 99:10
3:17 44:2 151:16       awareness (2)           6:16                    3:17                      99:10,12,17 102:19
  158:17               72:15 95:18             begins (3)              biomedical (2)            104:17,22 105:12
assume (2)                                     51:6 100:12 145:13      52:11,13                  106:2,6,9,23 128:9
19:19 55:17                     B              behalf (8)              bit (9)                   129:21 176:14
assuming (1)           B (1)                   3:24 23:7 45:20,24      21:14 41:2 50:18          178:17
110:2                  182:8                     47:10 61:4,7 107:11     90:20 100:15,17       Brackin's (15)


                                    TSG Reporting - Worldwide     877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 51 of 71                                     PageID
                                      4791

                                                                                                              Page 3

  14:23 15:10 16:16      109:25                     176:17 177:6,11,13    certified (4)             52:5
  32:13 34:11 67:22     calendar (1)                178:7,8,17,17 184:2    123:25 128:11 158:18    classification (2)
  74:19,21 76:16         23:20                   case-related (1)            158:20                 110:6,6
  79:13 88:17 93:2      call (4)                  35:9                    CERTIFY (1)              clean (2)
  95:8 120:9 123:17      106:2,7,23 172:17       cases (4)                 183:3                    100:14 135:8
Brackin-23 (2)          called (7)                140:16,20 141:2,9       cetera (7)               clear (2)
120:10 123:17            25:4 40:3 86:14         catastrophic (6)          15:15 38:23 39:7         80:6 114:21
Brackins (17)              106:18,18 147:8        54:20 79:4 130:22,24       160:4 172:7 173:8     cleared (2)
17:9 64:8 74:16            160:18                   131:8 132:2              174:16                 62:6,12
  104:19 105:9          calling (3)              categorization (1)       chair (1)                clearly (1)
  114:12 115:6           106:10 109:4 150:11      154:18                   159:17                   78:25
  123:21,24 124:18      CAPA (4)                 categorized (1)          chances (1)              client (1)
  124:24 141:13          105:15,18 165:5,10       53:5                     113:20                   5:20
  144:8 162:22 163:8    capacity (1)             category (1)             change (8)               Cliff (2)
  163:12 164:12          1:6                      122:21                   69:19 87:21 90:8 92:4    2:11 3:23
brand (1)               captioned (1)            caught (2)                  110:8 117:14          clinical (2)
155:16                   185:3                    111:18 113:5               143:20 144:20          53:25 120:21
break (8)               capture (1)              causally (1)             changed (15)             closed (10)
5:9,10 9:18 20:16        137:2                    102:20                   27:25 56:5 76:12 85:4    86:17,17,17 91:7,7
  21:14 50:18,21        captured (2)             causation (8)               91:5 93:9,9,10,16        94:13,23 97:19
  100:2                  127:20,21                54:5,8 81:15,15,22         97:14 99:11 110:5        98:16 114:5
briefly (1)             care (10)                   83:8 102:22 167:12       117:17 152:20         closer (1)
67:13                    16:3,5,18 17:4,13,20    cause (8)                   155:15                 151:7
bring (7)                  60:13 64:5 108:12      82:21 92:21 94:22       changeover (1)           code (3)
6:23 117:3 119:12,24       108:13                   95:2 98:2,3 129:7      114:3                    108:2,11 109:10
  119:25 120:5          Carolina (3)                173:12                changes (2)              codes (3)
  122:10                 45:2 51:11,21           caused (3)                57:24 185:4              107:25 108:8 184:4
bringing (1)            cart (1)                  14:22 15:9 74:6         changing (5)             cognitive (3)
122:23                   117:21                  causes (2)                91:8 124:4,9,19          44:25 52:2 53:8
broader (1)             case (106)                82:12 85:2                 132:14                collateral (1)
128:3                    11:16 14:2 15:17        causing (5)              charge (2)                60:9
broadly (1)                16:13 18:14,18,20      98:16 126:11 127:11      35:10,13                collect (1)
174:17                     18:22 19:3,16,25         128:22 135:10         charging (1)              6:22
brought (8)                20:4,8,19 23:13,14    CCR (1)                   35:7                    come (8)
7:2,4,7 10:24 11:7,8       23:17 24:3,14,21,24    1:20                    checked (4)               14:3 28:14 62:21
  90:5 117:11              25:2,5,7,11,14,23     CD (11)                   143:18,22,24,25            68:17 69:21 70:21
Bryan (2)                  26:6,21,23 27:4,14     9:15,19 11:5,7,13       checklist (9)               132:9 176:25
1:5 3:5                    28:17 29:7,13,17         12:8,16,24 13:3        141:12,20,22 142:19     comfortable (1)
bucket (1)                 30:12 31:13 34:5         100:25 182:12            143:8,12,17 182:18     173:17
83:15                      49:3,5,25 50:5,10     Cedar (4)                   182:20                coming (17)
build (1)                  54:2,5,16 55:15        1:16 2:4 3:12,21        choose (1)                11:15 12:13,23 13:23
96:21                      56:10 57:15,17,22     cell (1)                  133:16                     34:15,19 67:4,19
bullet (14)                58:11,24,24,25         174:11                  circumstances (1)           74:10,13,16 107:18
148:3,6 149:5,8,10,13      59:16,19,21 61:25     center (2)                61:15                      108:3 118:3 166:15
  149:16,19,22,25          64:17 65:23 66:21      94:18 149:24            citation (1)                169:11,22
  150:10,22 151:2          67:4,8,10 72:3,16     certain (4)               123:3                   commencing (1)
  158:16                   73:15 74:17 75:12      14:13 33:7 154:16,19    cite (4)                  1:18
business (3)               78:3,11 80:22 81:2    certainly (4)             96:7 116:17 119:22      commercial (1)
36:2,14 40:19              82:13 88:4 89:22       33:20 58:2 113:13          170:9                  122:18
                           92:13 99:6 102:21        159:4                 cited (3)                common (2)
          C                103:2,11,13,15        CERTIFICATE (1)           60:4 121:23 166:8        54:19 108:22
C (1)                      107:17 113:13          183:2                   citing (3)               communicate (1)
 2:2                       119:22 123:2 140:3    certification (4)         93:12 119:16 170:5       137:3
C535.6 (1)                 141:6 145:17,21        157:2,9,12 158:18       clarify (3)              companies (2)
 134:22                    146:16 164:16         certifications (2)        121:16 142:15 184:5      37:13 152:22
calculation (1)            170:15 175:3           156:24 159:6            clarity (1)              company (18)


                                      TSG Reporting - Worldwide      877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 52 of 71                                       PageID
                                      4792

                                                                                                               Page 4

  35:19 38:19 40:3         151:18 153:3,23        152:23 153:9             correct (77)             criticisms (7)
  42:10,23 43:3,7,11       176:9 177:25          contacted (4)              4:19 21:17 25:24 26:6    127:23 129:13 130:7
  43:20 44:15 45:8,10    conducting (4)           23:13,16 25:6,9             26:8 37:20 39:25         138:7 145:20
  45:19,21 117:4          115:17 116:7 122:16    contacts (1)                 42:21 45:8,21 51:12      146:14 147:4
  140:11,17 146:2          175:23                 152:14                      51:13,23 52:3,4       CRR (1)
compare (1)              confidential (2)        contain (1)                  53:22 54:2,3,6,13      1:20
 20:24                    39:15,18                170:14                      55:2 56:19 57:12,13   current (6)
compared (4)             confined (1)            contained (4)                58:5,18 59:19,23,24    10:23 31:25 35:8,19
 16:17 20:19 110:21       157:18                  59:22 170:12,13             60:3,4 63:11,20          95:15 159:17
  178:21                 confirm (2)                183:5                     64:19,24 65:9,15,19   Curriculum (2)
comparison (1)            56:5 181:8             containers (3)               65:24 67:8 70:18       10:12 182:13
 161:5                   conform (1)              154:7,9,10                  75:9 76:23 77:6       Curtis (10)
complaints (3)            184:6                  contains (1)                 81:3,25 82:2,14        93:21,24 95:11,17
 107:4,18 110:21         confusing (1)            7:4                         83:13,25 84:16           96:4,15 97:8,18
complete (4)              41:2                   contaminate (2)              85:12 87:6,23 91:14      98:18 128:18
 28:24 29:4 30:11        conjunction (3)          98:6 125:19                 91:15 92:13 95:13     Curtis's (5)
  185:13                  61:10 69:7 134:19      contaminated (1)             96:13 100:20 102:2     32:22 96:7,20 97:4
compliance (1)           connect (1)              92:19                       102:23 103:2,23          98:24
 165:18                   82:4                   contaminates (1)             123:6,19 131:13       cut (2)
complied (9)             connected (5)            96:22                       132:25 137:21          13:16 49:23
 49:6,11,17,19 50:10      78:23 94:25 96:25      contaminating (3)            149:19,25 167:6       CV (15)
  50:13 115:25             99:15 125:23           85:24 96:24 127:2           178:4,24 183:9         10:6,7,9,22,23 12:14
  165:12 166:17          connecting (2)          context (5)                  184:7 185:12             28:14 35:2,18,22
comply (2)                98:7 124:13             47:17 48:24,25 58:20     corrections (3)             147:7,7,12 155:22
 116:4 170:6             connection (1)             61:21                   185:4,15,16                160:7
component (3)             147:2                  continuing (2)            correctly (5)
 137:11 161:24 176:23    connector (9)            155:23 156:2              88:25 91:11 109:2                 D
components (3)            15:4,8,14,22 16:8      contractor (2)               128:13 135:24         D (1)
 55:21 135:19 161:13       99:15 135:8,10,13      40:2 41:12               counsel (3)              182:2
comprehensive (1)        consequence (1)         contribute (1)             2:7,16 3:18             D-F-M-E-A (5)
 61:19                    111:13                  79:4                     couple (5)               177:12,17,20 178:6
computer (2)             consequences (3)        contributed (2)            10:4 46:13 87:3 147:6     178:14
 11:8 174:10              130:5 131:8 134:24      14:22 15:10                 171:12                d/b/a (1)
con (1)                  consider (6)            controls (2)              course (5)               36:3
 157:14                   48:11 52:15,18,22       52:24 53:14               79:3 109:18 110:8       daily (2)
concepts (4)               84:24 85:3            convenient (3)               157:21,22             69:15,16
 174:2,18 179:23,25      consideration (2)        118:19 119:10 122:22     courses (4)              Dan (2)
conclude (2)              121:12 146:23          conversations (2)          157:25 158:3,6,12       2:20 3:14
 97:5 103:19             considered (1)           68:5,20                  court (7)                data (4)
concluded (4)             133:4                  conveyed (1)               1:2 3:7,16 4:3 139:14   72:17 107:23 110:10
 15:19 98:2,9 181:16     consistent (16)          106:6                       181:7,11                127:19
concluding (1)            54:21 68:21 74:25      cooperation (1)           cover (2)                date (7)
 93:25                     82:22 88:14 91:8       151:16                    28:15 65:3              1:19 7:15 10:9 23:9
conclusion (1)             92:24 94:16,17,19     copied (1)                covered (3)                26:11 87:22 185:7
 97:18                     94:22 98:15,17         104:15                    83:22 141:13 156:10     dated (5)
conclusions (1)            123:8 134:15,22       copies (1)                coworkers (3)            10:20 29:20 144:4,5
 17:25                   consulting (24)          142:20                    118:20 119:10 121:5       183:10
conduct (8)               35:21 36:2,6,9,12,15   copy (19)                 crane (1)                dates (1)
 14:6 19:17 24:14 79:9     36:16,18,19,24 37:6    5:25 6:7 7:7 8:17 9:15    157:6                   57:21
  81:8 107:16 146:19       37:8,10,12,14,17         9:16 10:6,12 11:6,7    create (4)               daughter (1)
  172:3                    38:3 39:11 41:14         11:8,10 21:10,11        79:4 153:21 155:18      129:22
conducted (19)             42:8,14,22 45:13         22:24 28:6 123:13         155:21                day (8)
 13:25 14:20 15:24         140:9                    123:20 142:6           created (3)              24:6,11 71:8 106:12
  24:17 34:4,9,23        consumer (3)            Corporation (5)            14:17 54:18 56:22         106:12,13 144:7
  63:4 68:7 113:6         64:7 122:18 174:15      40:19 41:6,15 53:4       critical (1)               185:23
  115:20 116:5,9,18      consumers (2)              122:17                  145:17                  days (1)


                                      TSG Reporting - Worldwide      877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 53 of 71                                 PageID
                                      4793

                                                                                                         Page 5

  130:16                 176:14 178:7,17         149:21,24 156:23        120:25 161:13,14      139:5 165:7
deal (7)               depending (3)             161:7 165:14            161:20,22,24 162:2    discovery (4)
160:10,12,14,15        36:20 110:15 137:24       167:19,23,24            163:21 164:2 167:9    15:16 16:12 94:16
  167:5,15 168:19      depends (3)               168:10 172:25           169:11 174:14           109:12
dealing (1)            52:17,20 113:13           173:8,15,15,18,25       175:24 176:13         discussed (6)
155:7                  DEPONENT (1)              174:2,23 176:22         178:2,15,19,21        55:21 59:7 77:9 80:23
dear (3)               185:9                     179:9                   179:2 180:7,17,21       83:17 170:19
108:12 164:12,18       deposed (3)             design-based (1)        devices (37)            discussing (1)
death (5)              4:22 141:4,5            53:3                    13:6 16:4 42:15,16,20   109:3
14:23 15:10 111:11     deposition (89)         designed (12)             44:16 57:5 59:5,12    dispense (1)
  135:13 136:23        1:14 3:4,11 4:18,22     17:17 54:25 83:24         60:22 62:11,16        5:3
decades (1)              5:5,14,19,24 6:11       86:9 93:6 112:15        150:6,8 156:3,14,17   displays (2)
123:10                   6:13,24 8:6,13,15       115:21 122:17           156:19,23 159:7       52:24 53:14
Deceased (1)             9:5,6,8,9,12 10:4       130:10 133:12           160:11,13,25 161:3    dissertation (1)
1:7                      12:7 17:12 21:13,16     136:25 146:22           161:7,8,17 166:6      155:7
decisions (3)            21:20 22:3,6,10,17    designers (5)             167:5,16,18 168:24    distinction (1)
172:10,15 173:12         27:17,20 29:2,3,3     16:6 173:5,5,6,6          169:4 174:3,7 179:6   35:23
defect (2)               29:10,11,12,20 30:3   designing (4)             179:7                 distraction (1)
82:5,9                   31:22 32:2,4,8,13     16:6 64:5 146:18,22     Dickerson (2)           130:18
defective (6)            32:16,19,22,25 33:4   designs (8)             2:20 3:14               District (4)
65:8,12,21 80:8,14       35:12,17 56:6 74:19   55:12 83:23 84:4,9,11   different (28)          1:2,3 3:7,8
  81:11                  74:21,24 75:6 77:8      84:13,14 133:7        12:19 14:11 37:3        Division (2)
defects (1)              87:10 88:3,15,17,22   determinations (1)        70:25 90:20 107:24    1:3 3:9
173:25                   89:5 93:22 95:22,23   64:12                     107:25 108:3          docket (1)
defendant (2)            103:12,22,25 104:5    determine (12)            110:15 126:13         3:9
41:21 42:7               106:25 109:12         33:11 49:18 68:9          132:7 137:15 141:6    doctor (1)
Defendants (3)           120:9 123:17            72:21 82:17 83:4,10     146:7,11 147:16,21    51:17
1:10 2:16 3:24           124:22 144:12,23        83:14 85:14 97:5        153:21,22 156:10      doctoral (2)
deficient (1)            158:11 162:3,7          117:13 137:14           156:12,12 157:25      155:6,7
16:19                    170:20 172:20         determined (3)            158:6 166:10          document (7)
degree (4)               181:5,15 182:11       93:23 97:22 108:13        172:21 174:9          6:10,12,16 118:13
52:6,8,11,14             183:7 185:3,12        determining (2)           176:21                  122:12 165:3 167:7
delayed (1)            depositions (12)        73:5 74:4               differently (2)         documents (14)
132:10                 7:25 8:4,10,19 9:4      developed (5)           83:25 142:22            5:18 7:22,24 8:4,10
delegating (1)           27:15,24 28:25        17:22 115:21 118:5      differing (1)             8:18 12:3,12 22:9
133:10                   31:12,23 33:22          122:4 139:3           137:24                    27:19 78:18 79:2
delivered (4)            57:25                 developing (3)          difficult (2)             109:12 142:10
69:13,17 71:6,8        Describe (1)            16:7,15 122:8           112:3,12                doing (14)
delivery (4)           153:25                  development (17)        direct (1)              36:2 38:2 41:13 43:25
15:20 72:10,22         description (2)         16:3,4 17:4,18,21       152:9                     61:23 91:11 114:2
  135:11               173:21 182:9              48:5,18 86:4 111:25   directing (1)             117:20 127:14
demonstrate (4)        design (72)               112:10,14 113:5       125:8                     128:20 151:5
88:6,13 89:6 97:12     11:24,24 16:3,4 17:4      149:22 167:20,23      directions (1)            153:16 154:11
demonstrated (3)         17:20 45:16 47:8,13     167:24 168:4          155:13                    169:7
74:24 88:24 143:19       48:5,17 52:19,23      device (71)             directly (1)            dominant (1)
demonstrates (1)         53:12 54:16,17,21     37:13 42:10,23 43:3,7   152:23                  137:19
97:9                     54:22 55:5,8,16,21      43:8,11,16,19 44:5    disagree (2)            dose (1)
demonstrating (1)        56:8,11,18,22 78:21     44:15 45:8,10,13,16   112:2,11                69:16
77:22                    80:8,14 83:20,21        45:19,20,22,24 46:8   disc (7)                dosing (1)
Dennert (26)             85:15,18,20 86:4,21     46:16,18,20,22,25     7:4,6,8,17,18,22        69:15
11:21,21 18:10,14        111:14 112:17,21        47:5,25 48:18 50:10     30:20                 Dr (6)
  19:11,12,25 20:9       115:15 117:23           55:2 56:8,9,12,15     disclosed (2)           4:13 10:13 30:4 51:10
  21:5 46:5,10,14        128:8 129:15,17         56:15,19,23 57:2      23:6,10                   171:17 179:21
  57:15,17,21 58:11      131:9,12 132:24         58:16 60:12 61:4,15   disclosing (1)          draft (3)
  58:24 78:19 102:25     133:16,21,23 134:4      61:17,20 105:23       22:22                   43:21 181:9,12
  103:11,15 104:7,16     136:12 146:20           107:5,10,13 120:17    discovered (2)          drafting (2)


                                    TSG Reporting - Worldwide     877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 54 of 71                                   PageID
                                      4794

                                                                                                            Page 6

  8:22 74:20           easier (1)               95:12,14,16 145:20       106:11,15,20 107:25     examined (2)
draw (2)                115:8                     146:15                   108:2,8 109:10         4:8 19:4
134:23 137:2           easy (1)                employees (4)               110:6 176:22          example (19)
drip (1)                173:16                  94:12 118:20 145:17     errors (3)                43:4 52:10 55:13
98:6                   education (8)              147:4                  177:3,4 184:7              66:19 85:4 93:21
drive (4)               11:22 64:4 116:23      employment (1)           ESQUIRE (2)                 107:21 119:18
7:11,21 8:13 9:19         119:6,19 155:23       38:22                    2:3,11                     122:7 128:18
drives (1)                156:2 169:24         endeavored (1)           essentially (6)             146:17 155:6,12
9:21                   effect (5)               6:22                     14:10 41:12 80:9           156:6 161:5 167:10
driving (2)             125:24 151:25 152:2    ended (1)                   130:9 158:4 173:18       172:4 173:3 176:20
148:4,16                  176:19 179:22         41:16                   estimate (6)             examples (1)
drops (1)              effective (1)           endocrinologist (1)       27:3 39:13,14,16         134:19
129:4                   66:5                    53:20                      108:9 140:19          excluded (2)
drug (7)               effectiveness (1)       ends (5)                 et (10)                   139:14,20
43:25 44:23 151:15      62:16                   50:25 100:5 145:6        1:9 3:5,6 15:15 38:23   exclusively (1)
  154:3,12,24 155:3    effects (8)                181:3,5                  39:7 160:4 172:7       160:22
drug-related (2)        155:14 175:23 176:20   energy (1)                  173:7 174:16          excuse (9)
44:8 45:4                 178:11 179:24         30:23                   evaluate (4)              44:7 53:7 61:11 84:6
drugs (5)                 180:6,16,21          engineer (3)              43:11,15 47:19,24          86:18 90:15 91:9
44:19,20 155:9,10      efficacy (6)             53:5,11 85:16           evaluated (2)               112:8 150:16
  179:8                 62:23 63:3,10,19       engineering (12)          82:11 116:11            exemplar (2)
dry (1)                   64:11,18              13:5 52:8,11,14,16,19   evaluating (2)            19:2,4
135:9                  eight (3)                  52:21 53:8,9,16        83:16 137:20            exhaustive (1)
Duarte (1)              121:11 125:2 129:20       159:20,23             evaluation (4)            63:21
32:17                  either (12)             engineers (4)             115:18,23 118:18        exhibit (42)
Duarte's (1)            26:12 32:11 33:21       159:11 173:4,7,7           122:14                 5:23 6:3,10 9:15,23
32:16                     43:20 58:24 77:22    ensure (4)               evaluations (1)             10:11,12,15 12:8,16
due (2)                   106:12 113:25         19:24 20:13 135:7        102:8                      12:25 22:20 23:2
78:21 84:7                126:8,9 143:15          153:9                 evening (11)                28:6,9 35:3 69:24
duly (1)                  171:5                ensuring (1)              69:11 75:13 76:22          70:4,6,24 120:8,12
4:7                    electrical (1)           163:17                     81:6 91:6 92:21,25       123:14 141:19,21
DVD (8)                 173:7                  entire (4)                  93:10,16 97:6 98:14      141:24,25 142:9,18
3:3 50:25 51:7 100:5   eliminate (3)            61:17 118:12 137:14     event (17)                  143:6,7,9,11,16
  100:12 145:6,13       84:5 86:5 127:4           177:17                 16:16 72:7,7,23 74:6       182:10,12,13,14,15
  181:3                eliminated (1)          entirely (1)                81:19 82:8,18 91:8       182:16,17,19
                        86:10                   138:7                      91:18 95:7 106:13     exhibits (5)
            E          eliminates (1)          entities (1)                109:5 110:7 114:8      9:17 27:18 70:14
E (9)                   126:25                  41:19                      127:12 177:16            106:24 107:23
 2:2,2 4:10 171:14     eliminating (1)         entry (2)                events (11)              exist (2)
   175:8 179:17         129:15                  26:14 157:19             68:6 82:24 94:14         86:24 131:20
   180:12 182:2,8      email (1)               environment (1)             108:6,9,15,19 109:9   existence (1)
E2 (2)                  22:20                   120:21                     109:22 110:3,20        122:10
 16:12,20              emails (2)              environments (2)         eventually (1)           existing (2)
E3 (1)                  94:18 109:2             120:23 146:24            94:11                    155:14,20
 17:2                  emergency (1)           EO (1)                   evidence (9)             exists (1)
E4 (2)                  157:15                  108:11                   68:15 71:24 76:21        79:5
 17:18 133:15          emphasize (4)           equalization (1)            85:7 91:11,20 93:8    expect (1)
EA30 (1)                124:23 129:21 134:14    113:3                      94:21 183:4            130:25
 108:11                   164:25               equipment (1)            evident (1)              experience (21)
earlier (9)            emphasized (3)           174:15                   82:5                     11:20 14:15 20:9 64:4
 21:12 27:17 70:16      75:25 129:25 134:11    ergonomics (13)          exact (4)                   116:24 117:6 119:6
   72:25 82:19 87:4    emphasizes (1)           44:25 51:15,22 53:2,7    66:8 92:14 110:23,25       119:20 147:9,21
   100:17 119:10        130:3                     53:17 147:9,17,22     exactly (6)                 148:14,20 150:5,10
   172:20              employed (1)               148:15 150:4           18:11 30:16 42:5           158:14 169:24
early (2)               41:10                     159:14 172:18            128:23 144:2             175:11,18,23 176:7
 16:16 119:11          employee (5)            error (9)                   157:24                   178:6


                                    TSG Reporting - Worldwide      877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 55 of 71                                       PageID
                                      4795

                                                                                                               Page 7

experienced (1)            113:7 115:13,17,22        50:11,13 57:3,4,10    filled (1)               folks (2)
 128:20                    116:2 117:22              58:10,15 60:17,20      78:23                    44:3 117:4
experiences (2)            118:17 119:15             62:2,7,12 63:6,12     filling (1)              follow (12)
 19:24 172:13              120:16 121:11,13          63:15,20,22 64:10      124:12                   87:3 113:15,19 114:7
experimentation (5)        121:24 122:13             66:3,8,9,15,19,22     final (4)                   114:10,13 115:12
 14:2,5 19:17,21 68:8      123:5,9 134:8 138:8       67:7 100:18 101:4,9    116:11 154:3 181:9         121:19 127:3,6,13
expert (36)                147:8,17,22 148:9         101:19,22 102:3,5        181:12                   144:2
 7:12 8:2 10:7 12:24       148:11,14,19 150:4        115:12 116:2 118:8    finally (1)              follow-up (1)
   18:4 22:23 23:7         150:14 151:19             120:16 121:23          117:14                   10:4
   25:15,18,23 26:5        156:8,11 159:13           123:5 151:16 152:5    find (3)                 followed (8)
   28:2,7 36:25 37:9       165:22 166:5,18           152:14 153:7           33:14 70:3 82:25         90:6 113:10 115:6
   38:8 48:12,14,17,20     168:2,9,19,23             165:13,18,21,23       finding (1)                 126:16 127:16
   48:24 52:16,19,22       171:22,24 172:2,22        166:5 167:4,8          98:19                      135:21 136:5,15
   59:23 67:7,10 85:18     173:2,22 174:2,12         168:15                findings (2)             following (6)
   102:24,25 103:14        174:21 175:2,12        FDA's (3)                 152:9 154:21             7:25 27:12 69:18
   104:16 132:22,25        178:23 179:11           13:4 62:15,24           fine (5)                    90:10,23 139:5
   140:20 182:15         factors-type (1)         feasibility (2)           50:19,22 64:15          follows (4)
expertise (4)             152:16                   84:9,14                    141:18 142:14          4:8 125:13 126:2
 52:23 53:16 147:16      facts (1)                feasible (1)             finished (1)                128:10
   148:8                  184:6                    86:8                     144:15                  font (2)
experts (4)              failed (5)               feature (1)              fire (1)                  151:25 154:16
 39:5 50:3 55:15,18       79:14 81:8,9 115:12      86:22                    157:14                  foregoing (1)
explain (3)                146:19                 features (1)             firearm (1)               185:11
 26:2 41:3 78:16         failing (1)               152:3                    159:2                   foreign (1)
extent (1)                130:6                   February (1)             first (16)                94:24
 175:18                  failure (16)              10:20                    4:7,17 14:19 15:11,25   forensic (23)
extrapolate (1)           14:22 15:5 16:24 79:9   fed (2)                     23:12 24:2 25:6        35:23,25 36:13,15
 117:8                     79:18 82:4 106:11       153:7 177:4                35:6 57:13 86:9          37:2,11,17,25 38:4
extremely (1)              175:23 176:19,20       Federation (1)              93:3 128:10 129:5        38:6 39:24 40:6,11
 108:22                    178:11 179:22,24        157:6                      130:12 161:15            41:7,14,17 42:3,8
                           180:5,16,20            feed (1)                 first-time (3)              46:9 61:11,12 140:8
           F             failures (4)              178:11                   117:7,8 118:10             147:14
F-M-E-A (4)               79:12,22 81:12 82:9     feel (1)                 Fisk's (1)               foresaw (1)
 176:13,16 177:7,12      fair (3)                  170:2                    32:19                    152:15
face (1)                  63:8 92:15 153:9        fellow (1)               five (8)                 foreseeable (3)
 80:15                   fairly (2)                118:20                   38:20 90:7,9 128:10      15:13 111:13 136:10
fact (18)                 78:25 120:3             fictitious (1)              141:7 144:24          foreseeably (1)
 15:19 16:18 54:17       fall (1)                  155:19                     168:13,18              80:16
  62:10 69:7 76:6         122:20                  field (6)                fix (1)                  forget (1)
  78:13 81:17 92:21      falls (1)                 52:25 53:6 159:25        143:2                    173:13
  93:8,23 95:9 97:12      148:18                     171:21,23 173:22      fixed (2)                forgot (1)
  116:10 129:2,23        familiar (9)             figure (3)                54:21 128:7              35:3
  132:8 137:3             34:24 56:7,14 57:3       39:17 91:24 128:21      flexibility (1)          forklift (2)
factor-type (1)            59:10 61:24 92:9       figures (1)               172:19                   157:9,13
 174:9                     169:13,15               108:3                   flip (3)                 form (1)
factored (1)             family (1)               file (10)                 125:4,6 134:14           101:23
 74:2                     74:15                    5:20 8:16 24:9 29:19    flipping (1)             formal (1)
factors (78)             far (1)                     56:8,12,18,22 85:8     138:20                   61:2
 11:23 13:5,11 14:21      57:23                      125:6                 FMEA (3)                 formatted (1)
  15:25 38:25 39:5       fatigue (1)              files (1)                 176:8,10 177:5           137:2
  53:2,5,17 54:12,24      130:18                   33:13                   focus (4)                formatting (2)
  57:2,11 58:10 64:2     FDA (69)                 fill (10)                 31:12 33:8,10 165:19     152:2 154:17
  79:10 80:24 81:9        13:12 42:12,13,15,19     68:24 69:3,18 75:6      focused (3)              formed (1)
  83:17 85:17 100:19       43:15 47:8,12,18          109:3,21 110:20        44:22 53:2 177:15        49:10
  102:8 103:16             48:2,4,11,17,24           111:5 128:22          focuses (1)              former (1)
  111:16 112:9,17,20       49:6,11,17,19,25          143:20                 54:11                    95:12


                                      TSG Reporting - Worldwide       877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 56 of 71                                  PageID
                                      4796

                                                                                                          Page 8

forms (1)               17:8 19:22 20:12,23       138:13,13,21 139:9    17:8 20:12,12,23,23     128:8
 118:17                   20:25 21:4,6 60:14      141:15,19 145:6         21:5,7 60:15 75:3     happy (2)
forth (4)                 75:2,11 90:6,10,24      148:21 171:19           75:11 90:6,10,24      135:3 159:4
 39:4 130:6 147:2         94:23 96:23 104:24      181:6                   104:24 105:2,4,10     hard (1)
  172:16                  105:4,9,14 113:9,21   good (9)                  105:14 113:10         11:6
found (6)                 113:25 115:7 120:8    3:20 4:13,15,15 39:14     115:8 120:8 123:8     Hartley (1)
 16:18 66:3 93:11         123:14,15,20 125:3      57:19 116:8,13          123:12,15,16,21       8:22
  98:18,21,23             125:14 126:3 127:7      146:2                   125:3,15 126:3        Haverty (47)
Foundation (2)            127:18,22 128:4       Gosmanov (1)              127:8,18,23 128:4     2:3 3:20,21 5:20 6:9
 157:21 158:3             129:19 130:2,8,13     30:4                      128:10 129:19           14:12 21:17,19,23
four (10)                 132:13 134:10         govern (1)                130:2,8,13,14           22:3,21 23:18 24:12
 35:4 141:7 145:14        135:19 136:4,14       56:18                     134:10 135:20           24:20 25:4,10 26:17
  167:4,14 168:8,15       137:6,12,14 153:9     government (1)            136:4,14,22 137:6,7     55:23 63:2,12 64:9
  168:17,25 181:4         182:16                152:20                    137:12,14,24 138:4      66:6 68:5,20 70:8
frame (6)               Gharabli (1)            graduate (2)              153:15 182:16           80:5 85:22 91:21
 111:22 134:17 150:13   32:25                   43:24 148:22            guidelines (5)            95:20 96:10 97:15
  150:24 151:4          give (6)                grants (1)              17:24 54:23,24            101:11 104:8
  153:18                142:20,24 147:15        151:15                    116:21 168:3            114:17,22 142:7
front (4)                 166:13 171:20         graphic (1)             guides (4)                146:3 166:20
 26:10,24 112:21          176:6                 173:5                   19:22,22 20:25,25         171:11,16 175:5
  147:7                 given (11)              great (4)               guy (1)                   179:14,19 180:10
full (1)                31:11 49:12 58:13       30:22 33:15,16,16       146:21                    180:25 181:10
 177:20                   72:14 79:12,16        green (2)               guys (3)                  182:6
fully (1)                 85:23 87:22 90:5      129:3,4                 5:18 91:24 144:24       Haverty's (1)
 183:5                    101:8 112:15          GREENBERG (1)                                   31:16
functionality (1)       giving (2)              2:12                              H             hazard (24)
 34:10                  121:22 152:22           group (3)               H (1)                   15:2,7,12,19 78:24
further (3)             global (2)              38:25 39:2 159:18       182:8                     80:15,22 84:15
 171:9 179:14 180:23    94:18 98:22             guarantee (1)           Haddonfield (1)           86:11,24 111:23
future (1)              go (14)                 128:13                  2:6                       112:5,13 128:7
 128:14                 5:23 10:10 48:8 66:14   guard (14)              half (1)                  131:19 133:3,16,25
                          70:3 72:14 80:4,6     75:8,24 77:24 86:6      21:25                     134:23 136:9
           G              113:18 137:22           89:8 90:14,16 94:4    hallway (3)               139:10 146:20
GA (1)                    141:4,5 147:19          97:3 98:5 113:23      118:18 119:11 122:21      170:7 178:12
2:15                      154:14                  126:20 128:25         hand (7)                hazards (8)
gait (2)                goal (1)                  130:21                5:24 9:16 10:19 22:20   47:25 83:16 133:11
148:23 172:20           173:15                  guarding (1)              137:19 138:8 142:5      137:15 139:4
Gary (2)                goes (1)                136:12                  handed (1)                176:24 177:3,21
1:5 3:5                 128:11                  guess (4)               123:13                  head (1)
gather (2)              Goidel (2)              7:21 40:17 150:12       handful (2)             11:19
172:5 173:11            9:11 162:25               151:6                 108:5 175:21            header (1)
gathering (1)           going (57)              guidance (16)           handle (1)              135:6
151:25                  5:22 7:21 9:14 21:24    13:10,22 31:11 57:14    20:7                    health (2)
general (6)               22:19 28:5 30:21,23     58:9 59:4 100:18      handled (9)             108:12,13
11:22 154:24 169:16       47:15,21 49:15          116:2,17 118:9        18:6,8,9,14,17,21       hearing (1)
  169:24 173:21           50:15,24 54:4,7,15      119:16 121:24           19:2,13,19            172:6
  179:25                  55:4 60:18 64:6         123:5 167:4,7         handling (2)            held (3)
generally (9)             67:13 77:17 81:6,20     168:25                18:13 126:19            1:15 3:11 42:4
5:21 56:11,15 136:19      84:21 85:9 91:24      guidances (19)          hands (1)               help (2)
  151:17 152:11           93:23 98:12,13 99:3   12:3,7,12,22 57:2,4     126:22                  94:18 153:7
  153:3 168:10,20         99:24 100:4,14          57:10,11 58:15,22     happen (1)              helped (1)
germane (2)               115:4 116:24,25         59:7 101:4,25         112:25                  45:5
62:25 162:7               117:10,14 118:17        115:12 119:21         happened (7)            helpful (2)
Germany (1)               119:25,25 120:7         166:3,5 168:23        80:12 95:6 96:5,8,16    65:2 83:3
97:25                     122:9 123:9,11          169:4                   97:6 139:24           helpline (3)
getting (48)              124:14 131:7          guide (52)              happens (1)             106:2,7,19


                                     TSG Reporting - Worldwide     877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 57 of 71                                    PageID
                                      4797

                                                                                                            Page 9

hereon (1)               116:2 117:22            19:23 20:12 114:7      including (5)               115:14,16 124:5,9
185:15                   118:17 119:15             115:20 117:13         17:7 38:22 75:3 88:7       124:14,15,20
herewith (1)             120:16 121:11,13          128:4 130:14            88:25                    125:24 133:18
185:17                   121:24 122:13             134:16 138:20        income (2)                  135:14 138:23
hierarchy (1)            123:5,9 134:7 138:8    Illuminating (2)         39:10,21                   143:19,20 144:20
54:22                    147:8,17,22 148:9       159:20,23              incorrectly (1)             162:22 163:4,10
high (1)                 148:10,14,19,23        imagine (3)              75:14                      165:15
27:7                     150:4 152:16 156:7      31:7,14 135:23         independent (7)          ingredients (1)
higher (3)               156:8,11 159:13        immediate (1)            40:2 41:11 63:5,5        155:13
140:25 141:8,10          165:22 166:5,18         181:12                    69:10 79:20 80:11     initial (2)
highlight (1)            168:2,9,19,23          impact (6)              indicate (2)              103:10,14
138:19                   171:22,24 172:2,20      62:13,17 73:4,13,19     89:22 103:15            initially (3)
highlighted (1)          172:22 173:2,19,19        73:24                individually (1)          8:15 23:16 28:3
124:19                   173:22 174:2,9,12      imperfect (1)            1:5                     initiate (1)
highlighting (1)         174:21 175:2,12         129:14                 industrial (1)            66:12
21:9                     178:22 179:3,5,7,9     implanted (2)            173:6                   initiated (1)
Highway (1)              179:11                  179:3,7                industries (1)            111:5
2:5                    humans (1)               implement (1)            146:11                  injuries (1)
hiring (1)             174:8                     115:21                 industry (7)              79:4
39:4                   hundred (4)              implemented (1)          60:14 86:13 165:20      injury (11)
historically (2)       131:2,3,4,5               133:22                    166:18 167:8           14:23 15:10 54:20
41:22,25               hurrying (1)             important (3)              168:23 169:9             82:5,6,10 111:11
history (7)            130:18                    33:18 121:12 158:10    infers (1)                  130:22,24 135:13
56:8,11,15,18,22       hypothesis (1)           impossible (2)           122:23                     136:22
  69:15 108:17         15:4                      97:20 131:3            information (43)         input (1)
hold (6)               hypothetically (1)       improper (6)             15:15,16,18 17:6 18:2    112:17
48:14,16,19,21,23      136:13                    15:9 116:12 118:7         26:10 27:23 44:2      inputting (1)
  170:20                                           131:24 132:5            60:7 71:14 94:15       176:10
holding (2)                       I                146:21                  95:5 104:6 105:13     inquire (1)
67:6,9                 IBM (13)                 improperly (2)             106:6,8,14,22 137:4    152:15
home (3)                40:25 41:5,7,11,13,15    116:5,15                  151:15,23,24,25       inquiry (2)
90:5 158:21,22            53:4 122:16 160:21    improve (1)                153:5 154:18,19        25:2,3
Hopefully (1)             160:23 173:4 176:7     153:8                     155:9,12,19 162:13    inserting (1)
142:22                    178:10                improving (1)              162:17 163:7           124:15
horse (1)              idea (3)                  156:8                     164:23 171:4 172:5    inside (1)
117:22                  40:16 95:21 96:16       in-depth (1)               172:9,10,11,23         113:3
hour (9)               identification (7)        108:24                    173:6,11,14 177:2     inspected (2)
21:25 24:7 31:9 35:8    6:4 9:24 10:16 23:3     inadequate (1)          informed (2)              68:12 185:2
  35:11,13,17 50:15       28:10 120:13 142:2     80:14                   163:2 165:2             instance (1)
  145:4                identified (8)           inappropriate (1)       infuse (1)                136:3
hourly (2)              60:21 84:15 86:3         85:20                   179:8                   instances (1)
35:6,8                    111:8,23,24 112:10    incident (10)           infusing (1)              136:19
hours (9)                 152:17                 61:12 68:23 78:18,19    179:5                   instruct (1)
22:15 25:21,24 26:6    identify (4)                87:9,14 88:5,24      infusion (62)             125:3
  27:7,9 31:6 144:8     112:4,12 134:8             111:4,10              15:2,14 16:9 18:22      instruction (3)
  171:19                  139:10                incidents (1)              19:5,13,18 20:5,7      131:6 136:5 163:12
human (87)             identifying (2)           127:15                    20:13,18 34:5,12      instructional (1)
11:23 13:5,11 14:20     33:23 108:5             include (5)                55:6 62:6 66:4,12      17:5
  15:25 38:25 39:5     IFU (15)                  29:21 30:17,19 86:21      66:23 67:23 68:8,9    instructions (49)
  53:2,5,17 54:12,23    20:18 75:10 104:20         161:21                  68:13 69:19 76:12      11:25 14:24 15:6
  57:2,11 58:9 64:2       112:19 113:14,16      included (8)               78:21 79:7,7,16,23       16:25 17:16,21,23
  79:10 80:24 81:8        113:20 115:25          13:3,8 18:4 27:18         87:15,21 90:8 91:6       43:4,12,16,22 44:7
  83:17 85:17 100:18      116:11 117:14,19         29:19,23 112:23         93:10,16 97:14           53:14 54:12 55:20
  102:8 103:16            117:21 118:4             137:11                  99:11 104:20             58:17 59:6 60:8
  111:16 112:9,16,20      138:17,23             includes (3)               110:11,14,17,22          62:22 75:2 79:19
  113:6 115:13,17,22   IFUs (9)                  118:15 119:20 173:19      113:17 114:3             80:23 81:10 83:18


                                    TSG Reporting - Worldwide      877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 58 of 71                                     PageID
                                      4798

                                                                                                           Page 10

  94:9 113:9,16          52:25 120:25 179:12    issuance (3)                116:1 117:1 118:1        42:1 43:1 44:1 45:1
  114:11,14,18,24       interest (2)             7:25 27:12,24              119:1 120:1 121:1        46:1 47:1 48:1 49:1
  124:9 125:13 126:2     151:22 158:13          issue (24)                  122:1 123:1 124:1        50:1 51:1 52:1 53:1
  127:3,7,13,17,24      interface (1)            18:18,19,22 19:3           125:1 126:1 127:1        54:1 55:1 56:1 57:1
  128:6 133:18           53:13                     34:11 50:10 55:6         128:1 129:1 130:1        58:1 59:1 60:1 61:1
  135:20 136:14         International (2)          61:25 67:15 74:5         131:1 132:1 133:1        62:1 63:1 64:1 65:1
  137:20,24 140:3,12     40:19 157:5               80:6 87:14 104:4         134:1 135:1 136:1        66:1 67:1 68:1 69:1
  162:20 163:9          introduce (2)              119:3 128:3 137:4        137:1 138:1 139:1        70:1 71:1 72:1 73:1
instructor (1)           3:18 131:24               163:13,13 164:20         140:1 141:1 142:1        74:1 75:1 76:1 77:1
 158:17                 introduced (5)             164:24 165:6 170:8       143:1 144:1 145:1        78:1 79:1 80:1 81:1
insulin (104)            86:23 131:16,18,19        177:7,18                 146:1 147:1 148:1        82:1 83:1 84:1 85:1
 15:21 18:7,9,9,13,15      132:13               issued (6)                  149:1 150:1 151:1        86:1 87:1 88:1 89:1
  19:13,18 20:4,24      introducing (2)          7:16 13:12 57:3 58:10      152:1 153:1 154:1        90:1 91:1 92:1 93:1
  34:4,10,11 46:6        64:5 131:18               140:11,22                155:1 156:1 157:1        94:1 95:1 96:1 97:1
  61:25 64:18,23 65:6   inversion (2)           issues (14)                 158:1 159:1 160:1        98:1 99:1 100:1
  69:12,13,22 70:13      134:11 138:19           16:24 31:20 54:13,14       161:1 162:1 163:1        101:1 102:1 103:1
  71:5,6,8,13,15,17     invert (1)                 55:12 61:16,18           164:1 165:1 166:1        104:1 105:1 106:1
  71:21 72:2,4,9,10      130:19                    80:24 83:17,18           167:1 168:1 169:1        107:1 108:1 109:1
  72:18,22 74:7 75:9    investigate (1)            148:9,15 165:22,24       170:1 171:1 172:1        110:1 111:1 112:1
  75:15,23 76:3,8        85:6                   itemized (1)                173:1 174:1 175:1        113:1 114:1 115:1
  77:5,11,18,20 78:24   investigated (1)         6:19                       176:1 177:1 178:1        116:1 117:1 118:1
  79:3 82:13,22 84:6     148:10                 items (1)                   179:1 180:1 181:1        119:1 120:1 121:1
  85:2 86:13 88:8       investigation (16)       143:17                     182:1,4 183:1,7          122:1 123:1 124:1
  89:2,9 90:7,13,14      11:20 14:17 18:10                                  184:1 185:1,19           125:1 126:1 127:1
  90:17 92:20,23           19:10 20:8 36:13                J             Jane (1)                    128:1 129:1 130:1
  93:15 94:4,9 97:3        61:11,12 63:5,22     J (190)                   8:22                       131:1 132:1 133:1
  98:4,6,17 99:19          66:14 72:13 85:14    1:1,14 2:1 3:1 4:1,6     January (24)                134:1 135:1 136:1
  105:2,10 113:21          94:2 108:24 165:5      5:1 6:1 7:1 8:1 9:1     69:13,17,18,21 74:8        137:1 138:1 139:1
  114:4,12 124:5,20     investigations (2)        10:1 11:1 12:1 13:1       75:14,20 76:19,22        140:1 141:1 142:1
  125:9,15,20,21         40:6 92:3                14:1 15:1 16:1 17:1       77:4 78:14 81:6,20       143:1 144:1 145:1
  126:4,5,11,16,18,21   invoices (1)              18:1 19:1 20:1 21:1       81:20 91:6 92:22         146:1 147:1 148:1
  126:21,25 127:11       10:25                    22:1 23:1 24:1 25:1       93:17 95:8 96:5,17       149:1 150:1 151:1
  128:16,16,25          involve (1)               26:1 27:1 28:1 29:1       97:7,13 98:15 99:8       152:1 153:1 154:1
  129:24 130:20          79:11                    30:1 31:1 32:1 33:1    Jennifer (3)                155:1 156:1 157:1
  134:12 135:22         involved (21)             34:1 35:1 36:1 37:1     1:19 3:16 183:14           158:1 159:1 160:1
  136:2,7,16 137:10      18:14 31:20 36:21        38:1 39:1 40:1 41:1    Job (1)                     161:1 162:1 163:1
  163:3,9,18 165:14        44:4,14 45:8,10,15     42:1 43:1 44:1 45:1     1:23                       164:1 165:1 166:1
insulinization (1)         45:18 46:23 47:3       46:1 47:1 48:1 49:1    jog (1)                     167:1 168:1 169:1
 135:12                    56:10 68:13 105:15     50:1 51:1 52:1 53:1     34:22                      170:1 171:1 172:1
integrated (1)             105:18,21 107:3,7      54:1 55:1 56:1 57:1    John (1)                    173:1 174:1 175:1
 113:6                     150:13 159:25          58:1 59:1 60:1 61:1     32:17                      176:1 177:1 178:1
integrating (1)            179:10                 62:1 63:1 64:1 65:1    join (1)                    179:1 180:1 181:1
 112:20                 involvement (2)           66:1 67:1 68:1 69:1     41:7                       182:1,4 183:1,7
intended (3)             58:11 173:25             70:1 71:1 72:1 73:1    joined (2)                  184:1 185:1,19
 118:23 121:15 129:10   involves (1)              74:1 75:1 76:1 77:1     41:16 147:14            judge (1)
intending (1)            171:22                   78:1 79:1 80:1 81:1    JR (190)                  139:21
 132:16                 involving (1)             82:1 83:1 84:1 85:1     1:1,15 2:1 3:1 4:1,6    judgments (1)
intent (2)               61:13                    86:1 87:1 88:1 89:1       5:1 6:1 7:1 8:1 9:1    63:3
 31:16 125:11           IPAF (1)                  90:1 91:1 92:1 93:1       10:1 11:1 12:1 13:1   July (23)
intention (1)            156:25                   94:1 95:1 96:1 97:1       14:1 15:1 16:1 17:1    7:16 8:2,20,25 10:7
 130:17                 irrespective (1)          98:1 99:1 100:1           18:1 19:1 20:1 21:1      22:22 23:8 24:4,13
interact (3)             80:25                    101:1 102:1 103:1         22:1 23:1 24:1 25:1      24:18,24 25:14,14
 20:6 118:4 174:8       ISO (10)                  104:1 105:1 106:1         26:1 27:1 28:1 29:1      25:18,19 26:7,19
interacting (1)          59:10 169:9,13,15,18     107:1 108:1 109:1         30:1 31:1 32:1 33:1      27:5,13,25 41:6,17
 44:4                      169:25 170:5,9         110:1 111:1 112:1         34:1 35:1 36:1 37:1      182:14
interaction (3)            180:15,19              113:1 114:1 115:1         38:1 39:1 40:1 41:1   June (4)


                                     TSG Reporting - Worldwide      877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 59 of 71                                   PageID
                                      4799

                                                                                                          Page 11

  25:2,7 29:20 163:22     128:22 129:8          leader (1)                28:21,24,24 29:4,9        61:16 87:11 98:14
                        Kristin (5)              38:25                      30:6 149:4,7,10,16      108:4 110:16
         K              8:7 9:8 77:9,16         leads (1)                   149:18 150:5 156:2      112:18 142:9 143:9
Karen (1)                 124:23                 71:13                      161:9 185:15            153:4 176:21
32:18                                           learn (1)                listed (7)              looks (2)
keep (2)                           L             172:23                   14:19 88:18 147:24      24:4 25:20
30:21 60:18             lab (3)                 learned (1)                 156:21 160:7         lost (1)
keeping (1)              151:17 153:3 154:22     95:23                      169:18 185:4          8:16
132:16                  lab's (1)               learns (1)               literature (5)          lot (7)
kept (1)                 152:10                  128:12                   12:3,7,11,22 119:16     30:19 39:2,7 152:7,8
26:19                   label (3)               leave (3)                litigation (14)            159:2 177:2
Kevin (3)                154:2,20 155:20         55:11,14 130:23          36:9,24 37:8 38:7      Luci (5)
2:3 3:21 9:21           labeling (35)           leaving (2)                 40:7,12,15 41:18      8:7 9:5 29:2 74:20
keyboard (1)             42:18 43:3,12,15        49:24 50:2                 45:25 46:17 53:10       75:21
174:10                     44:22 46:18 49:17    led (1)                     61:8 178:7,16        Luer (3)
kind (6)                   49:20 54:12 55:20     91:7                    little (11)              86:14 133:2,24
20:16 34:7 128:3           58:16 59:5 60:22     left (2)                  21:14 22:15 27:6,17
  130:7 147:15             62:17,22 83:18        41:7 137:25                41:2 50:18 90:19              M
  169:10                   149:18 150:10,15     legal (3)                   100:17 119:9         M (5)
Kings (1)                  150:17,23 151:2,9     3:14 53:10 91:22           120:25 171:21        4:10 171:14 175:8
2:5                        151:12,20 152:7      legally (1)              LLC (6)                   179:17 180:12
Klimowicz (3)              153:15,19 154:3,15    35:25                    1:16 3:12 35:21 36:2   Machines (1)
55:14 112:3,6              155:12 160:15,16     let's (5)                   36:6,16              40:19
know (94)                  162:8 165:14          71:23 143:2 155:22      Lock (3)                magazines (1)
5:10 6:9 7:14,23 8:6    labels (6)                 166:10,10              86:14 133:2,24         152:24
  18:8 19:5 23:9,16      151:24 153:22 154:8    letter (8)               lockage (1)             maintained (1)
  23:20,22 24:8,25         154:9,25 155:21       6:20 22:21 66:8,22       15:3                   56:21
  27:6,7,11 29:18,20    laboratory (1)             108:13 164:12,19      logged (1)              making (3)
  30:10,13 31:2,16       45:2                      182:14                 26:22                  63:2,9 67:18
  32:12,15 34:21        labs (1)                letters (1)              long (4)                malfunction (2)
  38:11 39:12 40:9       175:17                  66:19                    21:22 22:12 38:11      65:7,23
  43:22 44:14,21 45:7   laid (3)                level (1)                   40:17                malfunctioned (1)
  45:9 48:25 50:6        16:25 78:25 137:6       108:21                  long-term (1)           65:11
  56:17 57:23 60:11     language (2)            lift (1)                  172:11                 management (4)
  60:17,20 65:16 66:3    153:14,17               157:7                   look (27)               41:13 59:11 98:22
  66:7,11 69:12 71:3    Lapina (1)              light (1)                 14:13 19:21 20:22        134:15
  71:6,14 72:20 73:22    41:8                    152:2                      28:18 33:8,9,12      manager (1)
  87:18 88:11,20        lapse (1)               lighting (5)                49:18 87:24 107:22   38:19
  89:25 92:4 95:15,15    54:19                   149:10 160:2,2,3,4         113:19 125:2         managerial (1)
  96:3 101:17 102:6,7   lapsed (1)              limitations (1)             136:18 141:12        38:21
  103:3,4 104:15,19      128:14                  173:20                     142:21 143:16        manipulated (1)
  109:24 110:23,24      laptop (3)              limited (7)                 144:4 155:22         155:10
  110:25 112:6           7:9 8:11 30:18          53:17 107:14 139:21        156:24 166:11        manner (5)
  113:12 119:4          larger (1)                 167:17,18,25 168:5       167:3 168:22 169:3   15:9 63:15,19 78:22
  123:18 126:7,9         177:5                  Line (8)                    169:8 172:8,13,17      136:21
  127:19,20 135:18      late (5)                 184:8,10,12,14,16,18    looked (26)             manual (6)
  136:20,23 140:7,15     16:15 66:13 112:20        184:20,22              15:11,23 16:2,13,23    73:12,23 74:3 113:19
  141:2,3 142:11,17        151:14 152:19        lines (2)                   17:3,6,15,19 20:17     128:5 136:12
  145:19 155:18,20      Law (1)                  174:19,20                  31:18 44:20 45:5     manuals (2)
  161:23,25 173:10       1:16                   link (2)                    63:25 66:19 70:12    60:8 162:20
  176:6 180:15          laws (1)                 82:9 83:8                  108:7 109:13         manufactured (2)
knowledge (6)            152:20                 liquid (8)                  116:20 132:15,18     60:15 86:9
60:14 82:23 94:15       lay (1)                  92:19 94:24 97:9 99:7      142:12 151:22        manufacturer (6)
  95:5 112:25 185:13     16:10                     99:13 113:25 114:6       162:19 177:6,11      47:10 61:5 107:5
known (5)               lead (3)                   135:9                 looking (13)              111:17 154:13,23
92:24 93:4 117:2         86:16 114:4 136:15     list (15)                 31:3 33:16 34:10       manufacturing (1)


                                     TSG Reporting - Worldwide      877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 60 of 71                                 PageID
                                      4800

                                                                                                       Page 12

  44:5                  meant (1)                 106:7,10 107:18,20      141:17 142:4,8       128:6
March (1)               79:25                     107:24 109:23           145:15 146:9 167:2   mocked (3)
87:10                   mechanical (1)            111:6,22 113:9          171:8 175:10         154:7,8 155:2
mark (12)               173:7                     115:11 119:8,14         180:14,23 181:13     mode (2)
5:23 7:10 9:14 10:11    medical (125)             127:17,21 128:5         182:5                176:20 179:24
  10:11 22:19 28:5      7:8 13:4,6 16:4 30:7      129:9 131:16 132:9    message (3)            model (2)
  32:21 93:21 120:7       30:11,14,16,24 31:3     133:15,16 138:18      106:11,16,21           18:11 19:6
  141:19,21               31:19 33:6,10,11,17     145:16,20,25          met (1)                modes (7)
marked (14)               33:22 37:13 42:10       146:15 147:4          4:16                   175:23 176:19 178:11
6:4 9:24 10:16 12:25      42:15,16,20,23 43:3     162:18 163:3          method (3)               179:22 180:5,16,20
  23:3 28:10 35:3         43:7,8,10,16,19         165:12 166:17         14:10 88:15 89:6       moment (3)
  120:13 123:14,21        44:5,7,15 45:4,8,10     170:6                 methodologies (2)      7:11 34:20 58:7
  123:24 141:25           45:13,16,19,20,22     Medtronic's (17)        116:12 161:6           moonlighting (1)
  142:22,23               45:24 46:8,16,18,22   75:10 79:18 82:4        methodology (2)        41:12
market (11)               46:25 47:5,24 48:18     86:21 94:15 95:14     118:15 174:25          morning (5)
1:17 64:6 111:9           50:10 52:6 53:25        95:16 98:12,22        methods (1)            3:20 4:13,15 69:11
  131:15,17,18,19,21      54:5,8 55:2 56:8,9      106:18 111:17,17      175:17                   170:16
  131:23 132:11,17        56:12,14,15,18,22       134:15 164:23         mid (1)                motor (2)
marketed (1)              57:2,5 58:16 59:5       165:5,10,17           151:14                 106:15,20
86:23                     59:12 60:12,22 61:3   member (3)              mid-1990s (1)          motorcycle (7)
marketing (2)             61:4,13,15,20         159:10,13,19            151:3                  148:6,9,12 157:20,22
38:23 139:5               105:22 107:4,9,13     members (2)             mid-90s (1)              158:2,5
Master's (1)              120:17 150:5,8        74:16 117:3             150:12                 motorcycles (1)
51:21                     156:3,14,17,19,23     memberships (1)         migrates (1)           158:8
material (14)             159:7 160:10,13,25    159:10                  126:18                 Move (1)
16:13 17:5 29:21          161:2,7,8,13,13,17    membrane (5)            Miller (2)             157:9
  31:17 34:25 55:13       161:20,22,24 162:2    55:13 85:25 132:14      1:19 183:14            moved (2)
  82:20 85:8 88:18        163:21 164:2 166:6      132:18,21             mind (2)               108:8,10
  94:16,23 104:18         167:5,8,16,18         membranes (2)           34:19 110:19           moves (1)
  132:21 163:23           168:24 169:4,11,14    55:17 132:8             minimal (1)            172:19
materials (18)            169:16 174:3,7,14     memorized (1)           143:21                 moving (2)
6:23 7:11,15,17,18        176:13 178:2,15,19    70:7                    MiniMed (2)            75:4 88:9
  10:25 11:14 22:9        178:21 179:2,6,7      memory (4)              3:25 49:6              multiple (3)
  28:16,21 29:5,24        180:6,17,21           34:22 75:18 172:11      minimize (1)           5:15 94:7 153:22
  30:7 31:12 60:9       medication (29)           172:12                127:9                  muscle (1)
  133:5 163:21 164:4    42:18 44:22 149:18      mention (2)             minimized (2)          172:19
matter (15)               150:9,15,17,23        117:17 133:2            113:23 127:12
3:5 11:21,21 14:16        151:2,8,9,10,20       mentioned (10)          minimizes (1)                    N
  18:10 19:11,12 20:9     152:6 153:6,11,12     9:3 10:3 27:16 72:24    127:4                  N (12)
  21:5 46:5,8,10,14       153:15,15,20,21,25      82:19 119:9 123:8     minimum (1)            2:2 4:10,10 171:14,14
  68:14 93:24             154:15,25 155:8,15      134:2 172:20          154:16                   175:8,8 179:17,17
matters (1)               155:20 160:14,16        178:19                minutes (2)              180:12,12 182:2
67:7                      179:5                 mentioning (2)          21:25 144:25           name (6)
McConnell (6)           medications (3)         73:2 133:24             Mischaracterizes (1)   3:13 155:15,16,19
102:11,16 103:12,22     152:19 154:8 155:15     Merrell (49)            97:16                    184:2,3
  103:24 104:5          Medtronic (68)          2:11 3:23,23 4:12       misreading (1)         narrow (1)
McConnell-Montal...     1:9 3:6,24,25 14:20       5:22 6:6 9:14 10:2    150:25                 114:9
29:16                     14:24 15:5,24 16:6      10:10,18 22:19 23:5   mistake (1)            National (1)
mean (12)                 16:14 17:7,11 18:6      28:5,12 50:22 51:9    103:23                 158:17
13:16 25:3 49:23          34:4,9 49:5,11,16       56:2 63:7,17 64:13    mistaken (1)           nature (1)
  67:15 80:3 91:23        49:19 50:9,13 66:11     64:16 66:17 70:10     87:12                  144:3
  127:21 145:18           78:25 79:14 81:7        80:19 84:20 87:2      mistakes (1)           NE (1)
  163:15 168:17           86:3 88:15 89:6         92:6 96:2,14 99:2     173:13                 2:14
  170:17 171:25           90:12 93:5 94:11        100:13 101:16         misuse (1)             necessarily (1)
means (2)                 95:12 97:24 98:19       104:14 114:19         136:10                 13:24
65:3 133:10               102:9 103:17 106:3      115:2 120:7 121:7     mitigate (1)           necessary (2)


                                     TSG Reporting - Worldwide     877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 61 of 71                                  PageID
                                      4801

                                                                                                         Page 13

  61:22 119:22          notation (1)            5:10 53:19 146:5          52:18 54:25 55:11       14:3,7 16:22 17:14
necessity (1)           24:2                    occasions (1)             55:19 56:21 57:19       29:6 33:18 34:15
163:17                  note (12)               139:25                    58:6,20 59:3 63:8       49:2,4,10,16 54:2,5
need (16)               64:9,13 108:25          occur (4)                 63:18 64:13 65:2,13     54:8,16 62:13,18,19
5:9 11:11 20:10 75:22     112:22 120:17         73:11 96:19 97:12         65:18 66:18 67:3,12     62:21 64:3,21,23
  78:9 86:24 88:10        124:17 133:3,9,15       114:8                   67:18,25 68:15          65:6,10 67:4,14
  90:11 117:15 130:3      134:20 135:16         occurred (18)             69:20 70:5,11,16        74:10,13,17 80:6,18
  130:5 138:24            146:18                61:13 74:6 76:25 77:3     71:3,23 72:8 73:4       81:14 86:25 91:25
  152:16 154:17,18      noted (11)                81:2,5,19 82:9,18       73:10,18 76:5,20        102:20 104:6 121:4
  170:3                 13:8 16:19 26:13 94:5     83:6,12 88:5 91:14      77:2,15,25 78:16        123:19 131:11,14
needed (7)                109:6 134:13 135:2      92:17 95:7,10,18        80:2 82:11 83:3,15      132:19,20,24 138:4
90:15 129:24 138:18       136:7,11 138:12         97:23                   84:10,21 85:9 87:13     139:14 140:11,23
  138:19,20 144:15        185:15                occurrence (1)            88:4,16,21 89:18        162:8,24 165:7,9,11
  164:25                notes (5)               108:21                    90:19 91:4,16,19        165:17 166:24
needs (3)               68:21 70:2 100:16       occurring (8)             97:8 99:3,16,23         169:12,22 170:14
48:4 118:21 159:15        121:12 183:6          73:9 86:11 94:2,14        100:14,23 101:8,21      170:21,25 171:4
neurologist (1)         notice (10)               97:20,21 98:10          103:6 115:10 121:8    opportunity (1)
53:22                   1:15 5:18,24 6:11,24      113:11                  121:19 123:2,11,13    76:14
never (29)                7:5 10:5 29:9 35:22   off-highway (1)           124:2,3 130:9 133:6   opposed (3)
42:9,12,13,14 43:2,6      182:10                157:22                    134:2 141:9 142:7     117:6 174:7 180:7
  43:10,14 45:15,18     notification (4)        off-road (1)              142:14 143:16         opposite (1)
  46:23 47:3,7 54:25    163:22 164:2,10,19      158:5                     144:4 145:25          129:11
  56:21 58:14,15        number (42)             offered (2)               146:10 150:20         order (6)
  60:24 61:2 86:23      1:23 3:3,9 6:15 11:19   153:12 158:2              155:24 160:5,17       108:14 109:6 110:2
  99:17 116:10 131:6      11:21 12:5 18:11      offering (1)              161:9 166:14 167:3      135:7 151:24
  131:21,23 133:4         19:6 50:25 51:7       85:19                     168:14 169:8            154:19
  176:12 177:25           72:16 100:5,12        offhand (25)              170:23 171:8 175:5    ordering (1)
  178:14                  109:9 110:11,12,13    12:4 23:15,22 34:25       175:19 179:14         154:19
new (2)                   110:17,22,24 111:2      39:12 46:22 56:16       180:10,23             organization (1)
122:8 135:15              122:11 129:12,20        56:20 57:6 58:19,25   old (1)                 44:3
newspapers (1)            131:14 132:5,6          59:9 60:23 66:25      109:10                  orientation (6)
152:24                    140:18 141:9 145:6      69:14,25 104:12       older (2)               75:9,15 76:7,17,22
night (7)                 145:13 151:18           119:19 127:20         151:21,21                 77:5
68:24 69:4 75:19          160:5 167:3,11,14       142:11,17 147:5       once (3)                original (2)
  76:18 80:12 96:9        168:25 173:23           162:10 180:18,22      97:24,24 152:12         21:11 103:23
  99:8                    176:7 181:4 182:9     office (1)              ones (8)                outcome (1)
NJ (1)                  numbers (6)             38:22                   20:19 31:14 33:7        98:16
2:6                     70:6 109:7,8,17,18      Offices (1)               56:10 60:2 61:9       outside (7)
non-billable (3)          168:18                1:16                      135:15 156:5          11:13 12:13 113:4
38:15,17 39:7                                   Oftentimes (1)          opened (1)                158:22 167:14
non-leading (1)                    O            53:6                    33:13                     176:14 178:16
40:22                   O (5)                   oh (8)                  operation (3)           over-the-counter (10)
non-litigation (1)      4:10 171:14 175:8       103:7 114:20 133:13     157:7,7,13              44:20,22 46:20 151:9
36:19                     179:17 180:12           134:6 142:14 143:3    operator (1)              151:20 152:6 154:7
non-prescription (1)    object (3)                168:17 177:10         156:25                    154:14 155:11
42:18                   84:21 99:3 123:11       oil (1)                 opined (1)                160:14
non-videotaped (1)      objection (13)          114:6                   134:6                   over/underdelivery ...
35:16                   55:23 64:10,14 66:6     okay (128)              opinion (18)            84:6
nonprescription (1)       85:22 91:21 95:20     5:3,12,22 6:15 7:10     55:5,7,10 67:19 73:13   overall (2)
150:16                    96:10 97:15 101:11      8:18,24 11:9,13         73:19 78:8 81:15,22   36:22 178:11
nonresponsive (3)         104:8 146:3 166:20      12:19 13:9,18 18:2      85:19 111:21 112:8    overdelivery (13)
84:22 99:4 123:12       objections (1)            20:2,22 24:22 25:22     115:11 133:21         71:4,13 72:3,18 74:7
North (4)               183:4                     26:2,4 29:23 32:18      134:3 140:2 146:5       82:13,21 85:2 98:17
45:2 51:11,21 159:24    obvious (1)               36:11,23 41:5 45:6      166:15                  135:12,22 136:15
Notary (3)              146:6                     46:10,14,23 47:17     opinions (64)             137:10
1:20 183:15 185:25      obviously (3)             47:23 48:16 50:8      11:16 12:13,23 13:23    overinsulinization (1)


                                     TSG Reporting - Worldwide     877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 62 of 71                                     PageID
                                      4802

                                                                                                           Page 14

  135:11                120:24                  24:14                    plaintiff (9)             138:23
overlapped (1)          participants (4)        performance (1)          1:7 2:7 3:22 21:8         post-incident (3)
41:15                   120:19 121:10,13        148:11                     41:20,25 42:7 45:25     30:25 34:16,18
overview (1)              122:2                 performed (5)              61:7                    post-market (1)
147:15                  particular (13)         47:7 60:24 61:2,7        Plaintiff's (1)           105:22
                        20:3 31:12 33:17 66:4     102:8                  23:13                     post-treatment (1)
           P              137:5 145:16          period (1)               plaintiff/defendant ...   31:21
P (3)                     146:12,13 147:12      45:6                     41:23                     potential (26)
1:19 2:2,2                148:8 153:11 170:5    permission (1)           Plaintiffs (2)            15:3,8 47:25 54:18
P-Cap (20)                175:3                 41:13                    23:7,17                     78:20 79:2 80:22
15:3,8,14,21 16:7       particularly (2)        personal (2)             planned (1)                 82:12,21 83:2 84:5
  85:20 94:25 96:24     53:13 131:8             158:21,21                170:16                      84:13 85:2 86:6,16
  97:10 98:8 99:8,15    Partly (1)              personally (1)           planning (4)                108:5 112:5,13
  102:9 111:15          38:18                   152:14                   49:2,8,14 165:16            117:12 130:23
  113:25 125:23         parts (5)               perspective (4)          please (5)                  135:21 136:5,6
  126:6 131:16          117:25 135:23 137:18    53:11 174:3 178:23       3:18 4:3 171:20,21          168:22 177:21
  138:22 146:18           141:6 178:12            179:9                    181:10                    178:22
p.m (1)                 passed (1)              Ph.D (2)                 plus (3)                  potentially (1)
181:16                  87:22                   51:10,14                 36:25 37:7 40:14          114:4
page (35)               patent (2)              pharmaceutical (2)       PMA (4)                   Powered (1)
6:16 28:18,22 31:23     161:19,21               152:21,21                48:12 62:2,10,11          157:5
  32:3,5,8 59:22        patents (2)             Philadelphia (3)         point (19)                practical (1)
  119:2 121:9 124:2,4   161:10,12               1:17 3:12 38:22          32:6 50:20 57:9 58:12     156:7
  125:14 126:3 127:8    patient (7)             philosophy (1)             59:4 63:8 68:16         practice (5)
  134:18 135:2 138:4    79:5 110:16 125:8,13    51:17                      73:22 88:20 90:25       38:25 39:2,6,6 46:9
  138:13,13 144:5         143:19 164:12,18      phone (2)                  92:5 93:8 108:4         pre (3)
  147:8,12 150:4        patients (5)            106:23 174:11              112:19 119:17           17:7 30:24 31:21
  166:11 182:3,9        77:10 110:11,13         photographs (1)            128:14 130:4            pre-2000 (1)
  184:8,10,12,14,16       117:12 164:20         70:24                      138:21 179:11           86:14
  184:18,20,22          pedestrian (1)          phrase (1)               pointed (4)               pre-pump (4)
pages (1)               148:23                  150:7                    57:7 92:11 94:20          141:20 142:18 143:6
135:16                  peer (1)                physical (1)               98:20                     182:17
pain (1)                39:3                    172:18                   population (14)           pre-pumps (1)
46:20                   pending (1)             physically (1)           110:16 116:10 117:2       142:24
Pamela (5)              121:22                  20:6                       117:3 118:16 121:6      preceded (2)
1:6 14:23 76:11 99:10   Pennsylvania (1)        physicians (1)             121:15 122:6,11,19      92:25,25
  102:18                1:18                    74:13                      122:24,25 151:22        preexisted (2)
Paradigm (1)            people (12)             pictograph (1)             154:6                   79:12,22
14:25                   117:12 118:15 122:6     134:20                   populations (1)           preference (1)
parameters (1)            122:10,23 130:15      Piedmont (1)             123:4                     90:12
80:18                     145:23 167:21         2:14                     portion (2)               preferred (3)
part (34)                 172:4,8 173:11,13     pinnacle (1)             144:11,17                 88:14 89:6 129:10
9:17 21:15 28:17        people's (2)            31:20                    portions (1)              preliminary (4)
  29:12,17 36:21 44:3   39:4 172:13             pistol (1)               104:16                    4:17 5:4 14:14,16
  44:5 50:8 55:24       perceive (1)            158:20                   pose (1)                  premarket (1)
  57:14 60:13 70:14     172:15                  piston (1)               174:9                     47:4
  73:8 79:8 82:16       percent (11)            124:12                   positions (1)             premium (1)
  83:4 85:12 92:15      36:25 37:7,7 38:8       place (4)                39:9                      35:13
  97:4 98:10 102:3,5      40:14 41:24 110:2     77:10 93:3 111:18        possibility (2)           preparation (5)
  112:22 118:5            131:2,3,4,5             138:9                  126:14,25                 6:13 10:3 21:15,20
  125:23 129:18         percentage (8)          placebo (1)              possible (4)                26:5
  138:10 141:14         41:20 109:15,16,19      155:3                    97:9 114:6 121:2          prepare (8)
  154:21 158:14           109:21 110:9,19,20    placed (2)                 139:10                  5:13 21:13 22:3,6,9
  169:23 176:18         perfect (2)             106:3,24                 post-2013 (1)               25:14,18 43:7
  178:10                131:2,4                 placing (1)              17:7                      prepared (5)
participant's (1)       perform (1)             75:3                     post-2014 (1)             38:16 102:24 103:3,4


                                     TSG Reporting - Worldwide       877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 63 of 71                                  PageID
                                      4803

                                                                                                         Page 15

  170:23                privy (1)                 176:9 177:18,23         134:21 135:20           131:15,22 138:20
preparing (3)           95:24                     178:22 180:2            140:4 162:13,17,20      147:13 155:16
22:17 25:23 27:19       probably (17)           professional (4)          162:21,24 163:8         176:4
prescribed (2)          5:3 18:25 22:14 31:10   53:11 158:14,25           171:3                 putting (2)
93:2 136:21               36:20 37:11 41:22       159:9                 providing (11)          117:21 132:10
prescription (12)         65:3 70:5 71:10       professionals (4)       49:2 54:15 55:4,7,10
42:17 44:19,23 79:13      140:24,25 141:8,10    159:25 172:3,22           65:10 110:10                     Q
  79:22 150:16,17         151:6 175:17,21         173:3                   118:22 131:11         qualifications (1)
  151:10 152:18         problem (4)             professor (2)             163:11 165:11         65:14
  153:6 155:8 160:15    129:16 130:12 164:20    175:15,20               prudent (1)             question (16)
prescription-type (1)     176:22                professors (1)          111:16                  5:6 19:2 40:23 47:20
46:21                   problems (1)            175:13                  psychology (4)            50:4 57:19 89:15,17
present (5)             66:10                   program (2)             51:15,22 52:2 53:8        89:19 90:19 91:22
2:20 76:11 99:11        procedure (2)           105:22 159:17           Public (4)                92:15 121:18,21
  151:23 153:5          88:14 126:16            programming (1)         1:20 149:3 183:15         144:14 158:10
presentations (2)       proceedings (1)         70:22                     185:25                questions (16)
160:6,10                183:4                   project (3)             publications (2)        4:17 10:5 11:11 14:11
presented (1)           process (14)            40:10 47:14 152:12      160:6,9                   14:18 16:23 28:13
155:10                  45:16 47:4 48:18 62:3   projects (4)            published (2)             56:4 58:3 90:18
pressure (1)              62:7,8 77:17 105:16   36:21 44:24 152:13      152:5 161:10              147:7 171:9 173:24
113:3                     105:19 112:21           153:4                 pump (86)                 179:15,22 180:24
pretty (1)                120:23 127:25         promoting (1)           18:7,9,10,12,13,15      quick (3)
23:19                     128:20 172:9          39:6                      19:13,18 20:4,7,12    124:5,16,19
prevented (1)           processes (1)           promulgated (1)           20:24 21:3 33:24,25   quickly (2)
86:10                   63:23                   152:6                     34:4,11,11 60:16,19   171:12 179:20
prevention (1)          produce (1)             proper (11)               61:25 64:18,20,21     quite (1)
156:9                   103:8                   15:24 79:9 81:8 88:6      64:23,25 65:6,11,12   144:15
previously (2)          produced (5)              111:15 112:8 113:6      65:20,25 66:4,24      quote (2)
57:20 143:7             15:18 21:8 69:2 120:9     117:9 118:14 119:7      68:9,13,24 69:2,2     120:18 121:12
primarily (5)             123:16                  134:7                   69:13,22 70:13 71:2   quote/unquote (4)
40:7 54:11 158:13       product (56)            proposals (1)             71:15,17,22 72:2,5    112:18 115:19 117:18
  160:20 165:20         11:24,25 14:21 16:3,5   38:16                     72:9,17,21 75:9,25      118:6
primary (1)               16:7,15 17:10 48:13   protection (2)            76:3 79:7,12,13,16    quoted (1)
166:16                    53:12 60:7,8 61:3     158:21,22                 79:23 86:13 90:5,7    123:7
prime (10)                61:13,13 63:25 64:5   prototypes (1)            93:2 105:2,10
73:12,18,23 74:3          64:6 80:7 81:11       118:2                     106:12,16 110:11                 R
  109:3,21,21 110:20      82:5 83:24 86:4,22    provide (21)              110:13 113:19         R (1)
  111:4 128:22            92:24 111:8 112:16    15:6 29:6 39:15 49:16     114:12 124:5,12,20     2:2
priming (1)               115:20 116:25           53:25 54:4,7 65:5       125:15 126:4 128:5    Rabi (1)
72:24                     119:14 122:8,9          76:14 79:18 81:10       135:24 141:21          32:24
principal (1)             128:8 131:25            109:16 110:9 124:8      143:8,11,17 162:22    Rachel (1)
37:23                     132:13,16 133:10        133:23 134:3,19         163:3,9 165:14         11:21
principle (3)             136:10 139:2,6,9,11     135:17 139:18           182:19                ran (1)
120:4 122:13 123:9        146:12 149:21           165:7,17              pumps (1)                117:18
principles (11)           159:18 167:24         provided (45)           46:6                    Randy (5)
138:8 156:11 166:18       168:3,6 174:8,11,14   7:12,15,24 8:5,9        purpose (4)              15:17 33:3 103:19
  168:10,19 174:12        174:15,19,23            10:22 11:14 12:8,25   118:24 119:12,23           112:24 146:17
  174:18,22 175:12        175:24 180:8            13:21 14:24 15:16       147:11                rare (2)
  179:12,13             products (28)             16:13 17:6 18:3,20    purposes (1)             108:22,22
prior (20)              44:8 45:4 46:22 52:25     22:21 27:16 31:15     122:18                  rate (4)
14:15 20:24 22:16         62:23 63:10 64:12       31:18,24 57:21 58:4   pursuant (1)             35:7,8 85:4,11
  24:13,18,21,24 36:4     117:5 122:4,17          60:15 75:2 79:6       1:15                    ratio (1)
  37:16 39:24 40:18       146:7 167:20 168:2      94:17 109:17          put (15)                 132:3
  40:24 46:9,14 51:20     168:4,11,20,21          113:17 114:12         5:17,19 28:2 67:11      Raymond (1)
  58:10 76:18 99:14       169:15,17 170:8         125:13 126:2            104:6 111:8 117:25     157:8
  109:4 120:16            172:25 173:8 175:3      127:17,24 133:17        126:21 128:24         read (11)


                                     TSG Reporting - Worldwide     877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 64 of 71                                      PageID
                                      4804

                                                                                                             Page 16

   9:12 31:23 32:15      record (16)               133:12                   156:7                      73:3 74:20,21 81:23
   118:12 135:3           4:16 50:25 51:8 58:5    regarding (32)           reliable (1)                85:10 94:5 100:20
   144:11,13,17 162:3       64:10 69:8 72:6,10     15:2,7 23:13 25:11       129:15                     100:22 102:24,25
   185:2,11                 100:4,11 142:15         30:24 42:15,19 49:2    relied (12)                 103:3,4,8,11,14,23
reading (1)                 145:6,13 181:6,8        54:8 55:8 62:22         11:15 12:12 13:10          103:25 104:3,16,17
 88:22                      184:5                   64:18,20,21,23 66:9       17:8 20:8,11 67:3        112:22 119:2
real (3)                 recorded (4)               66:23 68:23,24            74:18,20 104:23          132:22,25 133:3,8
 71:10 171:12 179:20      3:4 68:23 71:15,17        76:16 79:9 86:25          114:13 116:20            133:20 134:13,18
realized (1)             recording (5)              106:9,23 107:20        relief (1)                  135:2,17 141:3
 129:8                    71:20 72:2,17,21          112:7,25 119:3          46:20                      146:19 160:25
really (10)                 108:18                  121:4 134:16 163:3     relooked (1)                162:11,12,16,25
 65:14 80:6,9,13,25      records (18)               165:17                  108:8                      163:5,6,14 164:17
   83:16 84:24 87:20      7:8 11:10 17:12 23:23   regardless (1)           rely (9)                    165:8,9 166:8,12
   89:19 178:20             26:20 30:7,11,14,17    174:13                   96:18 97:4 98:24           170:4,10,12,13,19
reason (13)                 30:24 31:3,19 33:7    register (1)                117:4 119:3 130:25       170:22,24 171:5,5
 87:20,25 131:22,24         33:10,12,18,23         72:16                      131:6 168:8 169:21       171:24 182:15
   184:4,8,10,12,14,16      68:25                 registered (1)           relying (9)              reported (4)
   184:18,20,22          recreational (1)          36:3                     12:21 13:22 97:11        108:14 109:9 110:3
reasons (1)               149:7                   regular (1)                 116:23 119:19            111:10
 185:5                   refer (1)                 181:9                      128:5 129:13          Reporter (4)
recall (61)               67:16                   regulation (9)              130:12 166:4           3:16 4:3 181:7,11
 9:2 18:11 21:4 22:18    reference (13)            58:22 59:2,4 60:22      remember (8)             reporting (4)
   23:12 30:16,22 32:6    13:3,7 59:20 100:21       101:20,23 102:4,5       40:10 75:5 76:17         3:16,18 72:2 108:18
   32:10 33:9,20,21         118:25 120:5 121:3      152:8                     104:10 109:2,7,14     reports (5)
   34:2,25 40:13 44:16      150:22 162:11         regulations (27)            153:16                 104:7 160:18,20,22
   44:19 45:3 46:7,7        163:20 167:11,14       47:9,13,19 48:2,4       removal (1)                 161:5
   46:12,21 57:6,16         170:3                   49:6,11,25 50:11,14     89:7                    represent (2)
   58:2,8,12,19,25       referenced (10)            56:17 57:4,10 58:16    remove (4)                34:8 121:14
   59:13 62:8 66:8,12     6:12 12:14,15 81:22       101:7,9,13,15 102:2     75:7 94:8 126:20        representative (5)
   66:22 67:2 69:25         95:11 100:19,23         152:7,8 153:8             130:19                 106:20 118:16 120:20
   73:2 75:17 76:15         105:6,6 164:3           154:13,15,24           removed (8)                 120:22 122:19
   77:15,19,21 87:17     references (15)            165:13,18               90:13,16 92:22 94:3     representatives (2)
   89:14,16 90:8,17       12:5 13:7 59:22,24,25   regulatory (8)              95:4 97:2 128:24       122:24 154:6
   99:21 103:7,10           60:2 119:2 166:8,11    48:11,15,17,20,24          129:25                requested (2)
   104:12 110:12            166:16,23 167:15        49:3,22 67:10          removing (8)              5:18 6:24
   118:11 143:10,14         167:19,22 168:7       relate (4)                75:23 77:23 89:3 91:9   requests (1)
   144:22 156:16,19      referred (1)              156:2 158:24 160:25        98:3,4 113:22          6:16
   162:9 163:11 174:4     53:7                      161:3                     163:19                required (1)
receive (1)              referring (2)            related (21)             rendered (1)              164:24
 164:13                   150:19 166:9             16:24,24 31:20 39:3,8    140:2                   requirement (3)
received (10)            refill (3)                 40:11 44:6 71:5        repeat (2)                49:3 101:20,22
 8:6,20,21,25 28:25       74:25 75:19 88:25         102:21 128:3            5:7 47:16               requirements (12)
   51:20 76:2 97:24      refilled (2)               148:15 151:8 159:7     repeating (1)             16:11 49:7,17,20,22
   103:24 106:10          75:14 93:13               161:25 162:22           122:13                     50:2,11 63:22 101:5
receiving (2)            refilling (11)             163:13 165:21          rephrase (5)                101:9,18 154:20
 9:6 164:12               77:17 88:7 89:13,24       166:6 167:19 172:4      5:7 47:22 48:7,9        requiring (1)
recess (3)                  92:11 96:17 99:18       177:2                     150:25                 121:25
 51:3 100:7 145:9           114:14 124:10         relates (2)              report (91)              research (15)
recognition (1)             127:25 144:21          137:19 174:3             7:13,16 8:2,23 10:7      14:14 43:24 44:6,21
 164:24                  refills (1)              relating (2)                12:6,15,24 13:8,10       58:23 150:14 151:8
recollection (3)          87:15                    59:5 67:14                 14:19 16:11,20 17:2      151:18 152:10,10
 27:21 88:20 185:14      regard (9)               relevant (9)                17:19 18:4 25:15,18      152:16 153:7
recommendations (3)       39:5,20 42:16,17         20:11 33:15 34:2 81:7      25:23 26:5 27:12,24      154:21 172:3
 17:24 54:23,24             43:19 48:12 77:4        81:13 156:23 162:2        28:2,7,19 36:25          175:16
recommended (1)             89:7 165:24             164:14 169:7              54:9,11 57:8,9        researchers (1)
 33:24                   regarded (1)             reliability (1)             59:23 60:3,5 67:18     172:3


                                      TSG Reporting - Worldwide       877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 65 of 71                                      PageID
                                      4805

                                                                                                            Page 17

researching (1)          7:5                     riders (1)                  133:11 137:4,4         146:8
 150:14                 responsibilities (3)      148:12                     148:23 149:4 156:8    send (1)
reservoir (101)          38:21 39:3 178:10       riding (2)                  157:8,14,18,20         26:16
 14:25 15:15 16:8       responsibility (1)        158:4,5                    158:2,6 159:3,11      sense (2)
  18:17,19 19:3,5,14     133:10                  rifle (2)                   163:21 164:2 168:3     5:7 47:21
  19:18 20:5,7,13,18    responsible (3)           158:17,18               sample (2)               senses (1)
  34:5,12 62:5 66:4      146:21 176:8,10         right (8)                 118:19 119:10            172:5
  66:23 68:9 69:18      result (8)                18:25 89:19 136:19      sampling (1)             sent (1)
  74:25 75:3,8,10,15     54:19 135:12,25            136:23 142:25          122:22                   8:16
  75:22,24 76:8 77:5       136:22 152:9             163:25 178:23         saw (5)                  separate (2)
  77:12,18,23,24           176:23,24 177:3          180:8                  66:9 68:21 87:6 88:11    57:21 185:16
  78:21,23 79:17        resulting (2)            right-handed (1)            129:3                 September (3)
  87:15,21 88:7,8,25     15:21 97:10              137:25                  saying (1)                1:12 183:8,10
  89:2,7,8,13 90:12     results (3)              risk (52)                 20:17                   sequence (1)
  90:15 91:10 92:20      34:14 117:8 118:23       15:24 45:18,21,23       says (5)                  88:6
  92:23 93:14,14 94:3   retail (1)                  46:18 47:7,13,19       35:22 80:10 122:5       series (2)
  94:8,25 95:4,4         148:25                     59:11 60:24 61:3,6       143:23 144:3           152:13 153:4
  96:24 97:2 98:3,7     retractions (1)             61:14,17,20 79:9      school (3)               serving (1)
  99:7,13,14,18,19       57:25                      81:8 85:24 111:16      43:25 51:18 148:22       36:24
  104:20 113:21,22      reuse (1)                   112:8,9,23 113:6,24   science (6)              set (59)
  114:2,14 124:10,13     104:18                     127:4,9,11 130:21      51:22 52:2 53:3          15:2,14 16:9 17:23
  124:13 125:10,22      Revel (2)                   130:25 131:7,25,25       171:25 172:2,24          18:22 19:5,13,18
  125:23 126:19,23       124:5,20                   132:2,3,4 134:7,8     scientific (1)              20:5,7,13,18 30:11
  127:2 128:16,24       reversed (1)                135:21 139:8,10        14:10                      34:5,12 55:6 62:6
  129:5,23 130:20        76:7                       146:20 153:5 156:6    Scranton (1)                66:4,12,23 67:23
  133:19 134:12         review (20)                 156:11 167:11          52:3                       68:8,13 69:19 76:12
  135:8,14 138:3,9,16    20:11,22 27:23 29:6        169:11,14,16,19       screen (7)                  78:21 79:7,16,23
  138:22 143:20            29:17 32:8 33:12         170:2,2,7              69:21,22 70:8,11,12        83:13 87:15,21 90:8
  144:21 147:2             57:15 62:24 63:18     risks (6)                   71:7 106:16              91:6 93:10,16 97:14
  162:23 163:3,10,18       67:20 70:17 77:8       47:25 137:15 139:4      screens (1)                 99:11 104:21 114:3
  165:15                   78:17 82:20 85:8         153:10 172:15          70:25                      115:14,16 124:5,9
reservoirs (2)             88:21 105:2 109:11       177:21                second (7)                  124:14,15,16,20,20
 66:13 113:17              177:17                Rita (4)                  15:23 79:8 129:18          133:18 135:14
residential (1)         reviewed (38)             8:7 9:11 162:4,25          143:18 144:5             138:23 143:19,20
 148:24                  5:19 6:13 9:5,9 11:15   Road (1)                    161:16 166:13            144:20 162:23
respect (42)               20:19 21:6 28:16       2:14                    section (7)                 163:4,10 165:15
 11:23 13:23 16:22         29:12,16,19,25 30:2   roadway (1)               16:12,19 17:2,18        sets (3)
  17:14,25 20:14           30:3,15 32:5,12,18     160:3                      121:10 133:15          110:14,17,22
  31:22 33:6 36:17         32:21,24 33:3,19      Robson (8)                  160:17                setting (2)
  53:13 55:20 57:4         34:3,15,24 57:14       37:17,25 38:6 39:24     see (28)                  148:24 149:3
  63:14 65:25 66:20        58:14,15,21 59:13        41:7,7,17 147:14       6:17,20 8:10 9:18       seven (1)
  67:7,22 75:10 81:14      102:14 103:21         rough (2)                   16:5 17:15 28:22       167:11
  83:21 95:19 96:5,16      104:20 105:25          181:9,12                   29:10,15 30:7 33:13   severe (1)
  97:13 102:22 104:4       123:18 142:10,18      RPR (2)                     60:6,9 70:20 82:21     135:13
  115:13,15 121:24         164:6                  1:20 183:14                82:22 85:7 110:10     sheet (1)
  127:22,24 138:3       reviewers (1)            run (2)                     110:13 118:3           185:17
  146:25 148:9,14        167:8                    36:13,15                   119:13 124:6,22       short (3)
  150:9 153:14 163:8    reviewing (5)                                        138:5 143:3 147:9      51:3 100:7 145:9
  165:13 169:4 177:7     22:8 24:8 27:18 39:3               S                147:25 169:3          short-term (1)
  180:20                   58:9                  S (2)                    seeing (3)                172:12
responded (1)           rewinding (1)             2:2 182:8                34:2 75:5 77:15         shortly (1)
 117:13                  124:11                  safe (2)                 seen (7)                  152:19
response (4)            ride (1)                  66:5 173:17              76:5 89:21 90:21        shot (3)
 120:16 157:15 165:5     158:8                   safety (26)                 109:11 143:10,12       69:22 70:9,11
  165:10                rider (2)                 54:22 60:7 62:15,23        143:14                shots (1)
responses (1)            157:21 158:3               63:3,9,19 64:2,11     sell (1)                  70:13


                                      TSG Reporting - Worldwide      877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 66 of 71                                     PageID
                                      4806

                                                                                                            Page 18

show (3)                sold (2)                    154:12,23,23 161:2       169:9,9,15,18,25      strike (11)
 84:8 97:11 141:15       110:14,17                  161:8,22 162:6,9         180:15,20              36:4 37:3 39:23 42:25
showed (1)              solution (3)                165:13,24 166:7,22    standpoint (4)              48:22 54:10 60:25
 69:16                   129:3 131:9,12             167:25,25 168:5,24     64:2,2 172:2,22            65:4 126:12 140:9
showing (1)             somebody (3)                169:7,9,10,14         stands (1)                  170:12
 77:21                   24:9 120:2 130:14          176:23 177:7,13        58:4                    studies (18)
shown (1)               sorry (26)                  180:5                 start (7)                 45:5 102:10,15
 98:19                   12:14 13:15,16 30:21    specifically (44)         3:3 9:4 71:23 77:19        115:19,25 116:7,19
shows (1)                  47:15 48:8 49:23       15:17 25:5,11 29:7         135:5 141:21             116:22,25 117:11
 94:22                     60:17 104:3 105:17       34:9 44:21 46:12         182:19                   118:6 119:24
side (2)                   106:14 114:20            57:7 62:19 68:16      started (45)                151:18 153:22
 36:14 155:14              121:17 126:8             77:14 85:6,13 89:15    14:9 17:8 19:22 20:12      154:2,4,5,10
sight (1)                  137:22 140:24            89:16,20 96:6            20:23,25 21:4,7       study (10)
 172:6                     142:11,25 143:5          104:12 109:24            37:6 42:3 75:11        117:19,21 118:10
signal (4)                 147:19,20 157:7          114:11 116:9,16,21       78:12 90:6,10,24         119:7,12 120:3
 107:9,19 135:5,6          168:17 175:25            127:23 129:19            104:24 105:4,9,14        123:3 154:2 172:8
SIGNATURE (1)              177:10,24                150:7,11 151:17          113:10 115:8 120:8       172:23
 185:9                  sort (12)                   152:10 153:3,17          123:15,16,20 125:3    studying (2)
significant (4)          13:25 14:5 19:17 40:4      156:14,16 160:10         125:14 126:3 127:7     148:22 179:11
 136:22 144:19 148:13      53:25 71:25 83:15        160:13 162:10            127:18,22 128:4       stuff (4)
   148:19                  107:16,19 108:20         166:6 167:5,16,18        129:19 130:2,8,13      31:18 123:7 155:11
similar (6)                177:25 178:15            168:16 169:5 170:3       134:10 135:19            173:10
 18:9,12 19:24 38:2     sounds (1)                  170:19                   136:4,14 137:6,12     subbed (1)
   76:4 142:21           34:24                   spend (6)                   137:14 140:17          175:20
similarly (2)           source (3)                22:8,16 25:13,17           182:16                subbing (1)
 104:25 135:20           116:18 123:19 126:10       33:15 144:8           starting (3)              175:13
simple (1)              sources (3)              spending (1)              60:15 75:3 138:12       subject (6)
 120:3                   82:12 114:2,23           30:22                   starts (1)                33:24,25 60:16,19
simply (1)              space (2)                spent (10)                124:11                     71:2 79:7
 69:3                    148:24 157:19            22:12,14 24:3,23        state (10)               submission (2)
single (2)              spacing (1)                 25:22 26:20,22 27:4    36:3 45:2 51:11,21       46:24 47:4
 154:12,12               152:2                      31:3 144:18              95:15 133:20 135:7    submissions (2)
sitting (6)             span (1)                 spill (1)                   154:15 165:23          48:12,15
 46:15 49:9 59:3 66:2    141:7                    98:6                       166:2                 subparts (1)
   110:18 145:3         speak (8)                spoke (3)                statement (3)             6:20
situations (1)           21:19,22 22:5 24:11      5:20 22:2 106:19         67:19 76:15 150:21      subproduct (1)
 133:11                    25:4 74:9 106:19,19   spoken (3)               states (4)                174:19
six (4)                 speaking (3)              24:20 74:12,15           1:2 3:7 125:6 136:17    Subscribed (1)
 6:16 90:7,9 128:10      21:16 24:9 56:11        sporting (1)             statistic (2)             185:22
size (2)                Specialist (1)            149:8                    109:11,14               subset (2)
 151:25 154:16           3:15                    Spouse (1)               stenographic (1)          168:2,5
skimmed (1)             specific (70)             1:6                      183:6                   substance (1)
 31:25                   13:2,7 16:10,11 18:19   squirting (1)            step (5)                  94:24
skip (1)                   18:21 19:6,16 20:18    113:21                   89:3 125:2 129:20       subtype (1)
 5:4                       27:20 33:10 44:16     staff (1)                   136:20 137:5           168:5
slash (1)                  47:24 56:9 58:19       41:13                   steps (6)                suggest (2)
 41:7                      59:2,20,24 61:16,18   stand (3)                 16:11 86:5 89:12,24      90:22 95:9
slip (4)                   62:8 68:13 72:18       57:18,20 104:5             90:3,23               Suite (1)
 54:19 128:23 130:17       74:3 75:18 88:19      standard (17)            stop (1)                  1:17
   148:18                  115:4 118:25           16:2,5,17 17:4,13,20     129:6                   sum (1)
slipped (1)                119:15,18,20 120:5       59:14,21 60:13,21     store (1)                 170:14
 128:15                    130:7 133:21,21,23       64:4 86:13 134:22      172:10                  summary (1)
small (1)                  134:4 136:18,20          169:10,13 170:6,9     street (2)                147:21
 36:21                     145:20 146:15         standards (12)            1:17 158:4              supplement (1)
Society (4)                147:3 150:5 151:12     17:23 59:18 165:20      strength (1)              103:22
 159:11,14,20,24           151:22 153:17            166:19 168:23          172:19                  supplemental (4)


                                     TSG Reporting - Worldwide       877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 67 of 71                                     PageID
                                      4807

                                                                                                           Page 19

   102:25 103:4,8        172:6                  temporary (63)              96:21 97:5,16 98:10   thought (5)
   170:24               take (26)                67:14,21 68:10,18          98:25 99:6 103:18      49:12 63:23 101:12
supplemented (1)         5:10 20:3 42:9 45:15      69:5 71:4,5,12,16        105:3,8,12 106:24        109:8 115:3
 104:3                     49:15 50:18 53:24       71:21 72:4,6,11,19       107:22 109:12         three (16)
support (7)                54:9 55:11 58:8,13      72:23 73:6,14,20,25      139:18,20 144:13       14:17 22:15 27:7
 92:9 93:13 94:18          79:14 82:15 84:23       74:5 78:2,13,19          144:18 171:6             28:18,22 31:5 35:5
   98:22 120:6 121:4       100:2 110:18 112:2      81:3,4,18,24 82:3,8   testing (31)                100:12 130:16
   166:23                  137:8 144:24 155:5      82:18 83:5,11 84:25    14:2,5 16:21 34:3,7,9      139:17 141:7 144:8
supporting (1)             155:22 158:12           85:4,11 86:17,18         34:13,14,16,17,22        145:7 168:7,12,18
 75:13                     160:24 172:23           91:7 92:13,17 97:10      68:8 97:23 112:19     throw (1)
supports (1)               173:14 176:12           102:19 107:20            115:17 116:14          135:14
 69:4                   taken (12)                 108:5,23 109:5,22        117:15 118:14,18      thumb (3)
supposed (3)             1:15 4:18 51:4 68:22      111:4 112:4,12           118:21 119:11          7:11,20 9:21
 31:15 94:7 116:6          79:15 86:5 100:8        113:11 114:15            120:18,23 121:11      time (73)
sure (21)                  109:20 140:17           125:16 126:5,11,15       122:14,16,21,22,22     5:9,11 22:2,8,16 24:3
 7:20 11:12 12:17          145:10 183:6,8          127:9,12,16 163:15       128:21 161:6             24:5,22 25:13,16,17
   23:19 28:20 47:20    takes (1)                  165:6 177:13,16       thanks (2)                  25:20,22 26:3,4,12
   48:3,9 50:4 99:25     130:17                 ten (2)                   175:6 181:13               26:12,13,14,20,22
   124:3 135:4 139:7    talk (1)                 27:9 167:15             thereabouts (1)             27:4 30:23 31:2
   139:12,15,22 144:2    121:10                 tend (1)                  25:21                      33:15,16 38:10,13
   145:2,23 166:13      talked (3)               141:2                   thesis (1)                  38:14,15,17 39:8
   171:23                100:17 170:18,20       Tennessee (2)             155:6                      40:17 41:8,14,15,16
surrounding (2)         talking (2)              1:3 3:8                 thing (8)                   45:6 50:24 51:8
 80:24 83:19             14:12 80:9             Terminus (1)              15:23 81:13 93:24          57:13 60:14 71:9
surveillance (1)        task (9)                 2:13                       105:5 116:8,13,15        76:12,18 86:8 90:25
 105:22                  75:19 112:23 117:24    terms (4)                   146:22                   91:2,12 99:18 100:4
Surviving (1)              128:12 130:4 137:5    81:2 108:23 153:13      things (14)                 100:11 102:4
 1:6                       137:18 176:18           165:21                 5:4,15,16 16:2 87:4        105:17 109:3
Susan (2)                  177:2                test (7)                    92:3 100:15,15           111:22 117:18
 102:11 103:12          taught (1)               78:9 120:18,19             122:5 130:15             127:13 128:23
Suzanne (1)              175:16                    121:10,13,14             151:23 172:4             131:3,5 133:14
 29:15                  TBV (1)                    122:20                   173:12,13                134:17 144:19
swear (1)                177:8                  tested (5)               think (70)                  145:7,14 150:13,24
 4:3                    teach (1)                14:7 16:17 17:11         5:2,17,21 7:18 8:19        151:4 153:18
switched (1)             175:20                    68:12 78:7               8:24 12:2 13:2,6         162:15 163:25
 9:20                   teaching (2)            testified (17)              22:12 23:18 27:10        181:4
sworn (2)                175:12,18               4:8,24 51:16 70:16         27:16 31:5,8 33:19    times (16)
 4:7 185:22             team (1)                   77:13 93:22 96:11        35:4 38:10 41:21       4:21,23,24 46:3 90:7
system (11)              98:22                     99:17 102:11,15          42:6 46:16,19 51:16      90:9 94:7 128:11
 66:10,24 111:14        team's (1)                 104:23 106:9 112:7       56:3 58:21 65:2          139:16,17,19,23
   115:16 117:23         134:15                    124:25 128:19            66:13 67:10 69:14        140:6,14 175:19
   137:16,17 146:13     technical (6)              129:2,22                 80:20 83:22 88:10        176:4
   168:6 174:13,23       159:18 160:18,20,22    testify (2)                 88:12 94:10 100:24    title (4)
systems (6)                160:24 161:4          76:14 99:12                101:19,21 105:11       37:21 66:24 124:4
 156:13 167:20 168:4    technically (2)         testifying (1)              106:11,15 108:11         147:8
   168:21 172:25         35:20 51:17             99:21                      108:13,16 109:10      titled (1)
   173:16               techniques (3)          testimony (57)              119:21 120:5 127:3     167:7
                         174:13,22,25            17:12 18:3 35:10           129:6 133:13 136:3    titles (1)
            T           technology (1)             57:16,20 70:17,20        139:16,23 140:16       39:8
T (6)                    161:18                    70:23 74:19,21,24        145:22 155:11         today (15)
 4:10 171:14 175:8      television (1)             75:12,21 76:4,6,16       156:22 160:12          5:14 6:23 7:3 12:8,25
   179:17 180:12         152:24                    76:25 77:3,9,16          162:10,19 165:25         22:6,10 46:15 49:9
   182:8                tell (7)                   87:5 89:11,14,20,21      168:12 170:17,17         59:3 66:2 170:11,21
table (4)                24:25 115:6 119:5         90:21 91:4,5 92:9        171:9 172:19             171:6 181:5
 77:11,17,20,23            122:15 130:14           93:7,12,15,20 94:11      173:21 175:14,17      told (2)
tactile (1)                171:21 176:7            95:9,22,23 96:8,18       175:20,21              128:12 170:11


                                     TSG Reporting - Worldwide      877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 68 of 71                                    PageID
                                      4808

                                                                                                          Page 20

tools (1)                   185:11                  130:16 132:6            92:11 95:7 96:22        173:19 174:8
 156:7                   transcription (1)          139:25 142:16,20        98:11,13 99:9 101:3   user (38)
top (27)                  184:7                     142:24 143:3            104:22 108:17         19:22 20:12,23,25
 11:19 76:9 77:12 88:8   transcripts (1)            157:25 158:6            132:7                   21:3 52:24 53:13
  89:2,8 92:19 93:15      29:10                   two-plus (2)            understands (1)           98:3 105:2 116:10
  94:24 96:23,23 98:7    transfer (13)             87:11,13               63:13                     118:16 119:24,25
  99:14,19 111:14         75:8,24 77:24 89:8      Tylenol (1)             understood (2)            120:2 121:6 122:6
  113:25 124:17,19          90:14,16 94:3 97:2     155:17                 83:9 90:11                122:11,19,24,24
  125:10,22 126:23          98:5 113:22 126:20    type (12)               unique (5)                123:4 125:4 126:2
  127:2 129:4 133:14        128:25 130:20          86:10 114:5 115:22     174:6 178:20 179:2        127:16 128:9 130:5
  135:8 138:22           transitioned (1)           130:24,25 146:19        180:5,19                130:14 131:2,4
  163:18                  172:12                    154:16 174:11,25      unit (1)                  136:19,21 137:6,23
topic (10)               TRAURIG (1)                176:23,24 180:8       130:19                    149:24 154:6
 16:23 17:14,25 52:17     2:12                    types (10)              United (2)                164:25 179:10,11
  52:20 67:13 86:25      treating (1)              82:24 84:3 108:18      1:2 3:7                 users (12)
  112:7 132:19            74:12                     168:10 173:12,25      units (7)               117:7,8 118:3,10,22
  144:22                 treatment (2)              174:24 175:2 177:3    69:16,17,20 70:21         119:13 120:20
topics (2)                30:25 76:3                180:2                   72:25 73:13 78:22       121:15 122:2,7,9
 20:14 172:21            tremendous (1)           typical (1)             University (4)            133:11
total (9)                 132:4                    64:7                   45:2 51:11,21 52:3      utility (2)
 22:14 25:20,22 26:4     trend (1)                typically (3)           unresponsive (1)        132:2,3
  69:16 71:7 110:21       107:9                    31:19 173:2 177:4      93:11                   utilize (2)
  176:8 178:3            trending (1)                                     up-to-date (1)          20:4 21:7
totals (1)                107:4                             U             10:21                   utilizes (1)
 71:6                    trial (5)                Uh-hum (2)              update (2)              60:20
touch (1)                 4:25 91:25 139:18       44:18 111:12            120:15 153:8            utilizing (2)
 126:23                     141:4,5               unanticipated (1)       updated (3)             77:16 166:16
Track (1)                tried (1)                139:4                   10:8 103:25 159:15
 52:2                     171:7                   unattended (1)          Urgent (2)                         V
tracked (1)              trips (1)                15:20                   163:21,25               vacation (1)
 107:24                   148:18                  underdelivery (5)       usability (32)          175:14
tradition (1)            true (3)                 79:3 136:2,6,16         13:5 102:10,15          vacuum (1)
 113:14                   42:4 183:9 185:12         137:10                  112:18,19 115:19      146:23
traditional (1)          try (6)                  undergraduate (2)         115:22,24 116:7,12    valid (2)
 36:15                    12:19 70:5 108:20       148:22 175:16             116:19,22,25          118:23,23
train (1)                   115:4 117:7 128:21    underlying (1)            117:11,19,20 118:6    validate (2)
 77:10                   trying (5)               171:4                     118:10,14,21 119:7    116:11 117:16
trained (2)               28:15 92:7 144:14       underside (1)             119:12,23 120:3       validation (4)
 94:6 128:19                155:4 173:9           85:25                     122:14,16,20,22       47:8 117:16 121:11
trainer (2)              TSG (2)                  understand (18)           123:3,9 154:5 161:6     121:14
 123:25 128:12            3:15,17                 4:18 5:5,6 12:17        USB (1)                 Vardi (1)
training (31)            tubing (3)                 19:23 23:6 63:16      8:13                    32:4
 11:22 53:12 60:19        125:24 135:8,10           67:15 80:17 92:7      use (40)                various (4)
  64:3 75:25 77:21       turn (4)                   105:9,13 115:3        15:13,13 33:24 55:20    6:20 30:7 31:19 41:19
  105:5,7 116:24          28:14 35:2 67:12          122:3 129:5 131:10      58:17 59:6 62:22      vehicle (1)
  119:6,20 123:22           124:2                   155:4 165:19            79:17 80:23 83:18     174:15
  128:11 129:23          turning (1)              understanding (48)        92:24 93:4 96:20      vent (72)
  130:15 141:14,20        35:18                   23:10 37:22 55:9 62:4     98:24 113:9 114:11    15:4,8 67:15,22 68:11
  141:21 142:19          two (33)                   67:24 68:2,2,4,6,17     118:10,19 119:13        68:18 69:6 71:4,5
  143:8,12,17 144:9       11:22 39:8 43:18 46:6     69:5,15,23 70:25        119:25 120:18,22        71:13,21 72:4,7,7
  144:20 156:25             51:7 57:7,21 58:14      72:5,9 73:8 74:4        121:25 122:6            72:11,19,23 73:6,15
  157:6,15,18 169:24        58:22 59:6 87:9         76:10 77:7,25 78:4      134:13 135:15           73:21,25 74:5 78:2
  182:17,19                 88:4,23 97:25 99:11     78:10 80:20 81:17       136:9 137:16,21         78:13,20 81:3,5,18
transcript (6)              100:5 101:25 103:9      82:7,23 83:7 84:2       140:12 150:7            81:18,19,24 82:3,8
 29:11 88:13,22             109:17,18 113:20        84:18 86:7,12 88:12     155:13,19 161:17        82:18 83:5,11 84:5
  105:25 183:9              122:5,11 128:2          89:4,12,23 90:2,4       167:9 173:16,17,19      84:7,25 86:17 91:8


                                      TSG Reporting - Worldwide      877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 69 of 71                                     PageID
                                      4809

                                                                                                            Page 21

  92:13,17 93:9 94:13   1:1,15 2:1 3:1,4 4:1,6     179:21 180:1 181:1      161:8 165:16              41:1 42:1 43:1 44:1
  94:14,23 97:11,19       4:13 5:1 6:1,8 7:1       182:1,4 183:1,7       watched (1)                 45:1 46:1 47:1 48:1
  98:16 102:19            8:1 9:1 10:1,13 11:1     184:1 185:1,19        88:17                       49:1 50:1 51:1 52:1
  107:20 108:6,23         12:1 13:1 14:1 15:1    vision (2)              watching (1)                53:1 54:1 55:1 56:1
  109:5 111:4,14          16:1 17:1 18:1 19:1    148:4,15                75:6                        57:1 58:1 59:1 60:1
  112:4,13 113:11         20:1 21:1 22:1 23:1    Vitae (2)               water (1)                   61:1 62:1 63:1 64:1
  114:16 125:16           24:1 25:1 26:1 27:1    10:12 182:13            144:15                      65:1 66:1 67:1 68:1
  126:5,11,15 127:10      28:1 29:1 30:1 31:1    vs (1)                  waterproof (3)              69:1 70:1 71:1 72:1
  127:12,16 163:16        32:1 33:1 34:1 35:1    1:8                     86:22 131:17,22             73:1 74:1 75:1 76:1
  165:6 177:14,16         35:20,23,25 36:1,2                             way (15)                    77:1 78:1 79:1 80:1
vents (10)                36:5,8,12,14,16,17               W             12:20 37:4 67:11            81:1 82:1 83:1 84:1
15:22 78:22 86:15,19      37:1,2,6,10,11,14      W (1)                     81:21 112:15 116:8        85:1 86:1 87:1 88:1
  86:20 94:13 97:19       37:16 38:1,3,3 39:1    1:6                       118:4 119:7 126:13        89:1 90:1 91:1 92:1
  109:22 113:2 135:9      39:11 40:1 41:1        Wagner (1)                129:9,11 144:10           93:1 94:1 95:1 96:1
verification (1)          42:1,3,7,8 43:1 44:1   167:11                    145:22 165:25             97:1 98:1 99:1
47:14                     45:1 46:1 47:1 48:1    wait (1)                  166:10                    100:1 101:1 102:1
version (9)               49:1 50:1 51:1,10      115:7                   ways (1)                    103:1 104:1 105:1
13:4,11 21:7 95:3         52:1 53:1 54:1 55:1    waited (1)              107:25                      106:1 107:1 108:1
  100:21,24,24            56:1 57:1 58:1 59:1    132:12                  we'll (3)                   109:1 110:1 111:1
  124:18 147:14           60:1 61:1 62:1 63:1    want (14)               12:6 13:9 142:14            112:1 113:1 114:1
versions (1)              64:1 65:1 66:1 67:1    9:4 28:14 56:4 67:12    we're (5)                   115:1 116:1 117:1
113:20                    68:1 69:1 70:1 71:1      80:17 87:3 114:9      80:5 87:11 100:3            118:1 119:1 120:1
versus (2)                72:1 73:1 74:1 75:1      122:10 131:6            173:9 180:25              121:1 122:1 123:1
3:6 41:20                 76:1 77:1 78:1 79:1      144:24 171:17         we've (4)                   124:1 125:1 126:1
vial (41)                 80:1 81:1 82:1 83:1      173:18 181:8,12       50:15 59:7 99:24            127:1 128:1 129:1
75:4,7,7,9,16,23,23       84:1 85:1 86:1 87:1    wanted (8)                171:18                    130:1 131:1 132:1
  76:9 77:6,11,18,20      88:1 89:1 90:1 91:1    4:16 14:18 21:13 35:2   Weaver (9)                  133:1 134:1 135:1
  77:22 88:8 89:2,9       92:1 93:1 94:1 95:1      50:21 58:5 121:16     8:8 9:11 29:2 162:4         136:1 137:1 138:1
  90:13,14,17 91:9,10     96:1 97:1 98:1 99:1      124:23                  162:14,18,21 163:2        139:1 140:1 141:1
  92:23 93:15,15 94:4     100:1 101:1 102:1      ward (2)                  163:7                     142:1 143:1 144:1
  94:9 95:3 97:3 98:4     103:1 104:1 105:1      135:5,6                 Web (1)                     145:1 146:1 147:1
  99:19 113:3 125:4,9     106:1 107:1 108:1      warn (1)                152:25                      148:1 149:1 150:1
  125:21 126:21           109:1 110:1 111:1      16:24                   went (5)                    151:1 152:1 153:1
  128:15,17 129:2,24      112:1 113:1 114:1      warned (1)              20:2 62:9 110:7             154:1 155:1 156:1
  134:12 163:18           115:1 116:1 117:1      163:2                     129:22 152:14             157:1 158:1 159:1
Vicente's (1)             118:1 119:1 120:1      warning (16)            West (1)                    160:1 161:1 162:1
32:8                      121:1 122:1 123:1      17:22 66:19 80:14       2:5                         163:1 164:1 165:1
video (13)                124:1 125:1 126:1        130:4 131:7 134:21    Western (4)                 166:1 167:1 168:1
3:3 50:23 51:8 75:5       127:1 128:1 129:1        134:25 135:6 136:8    1:3,3 3:8,8                 169:1 170:1 171:1
  87:6,8 88:11,17         130:1 131:1 132:1        136:11,17,24 137:9    wet (1)                     172:1 173:1 174:1
  100:4,11 145:7,14       133:1 134:1 135:1        138:21,24 163:12      135:14                      175:1 176:1 177:1
  181:4                   136:1 137:1 138:1      warnings (33)           Wide (1)                    178:1 179:1 180:1
Videographer (11)         139:1 140:1 141:1      11:25 14:25 15:6 17:5   152:25                      181:1 182:1,4 183:1
2:20 3:2,15 4:2 50:23     142:1 143:1 144:1        17:16,21 43:7,11,15   wife (1)                    183:7 184:1 185:1
  51:6 100:3,10 145:5     145:1 146:1 147:1        43:21 44:6 53:15      87:22                       185:19
  145:12 181:3            148:1 149:1 150:1        79:19 81:10 128:6     William (193)             Williams (2)
videos (4)                151:1 152:1 153:1        133:9,18 136:25       1:1,14 2:1 3:1,4,12,21    1:16 2:4
94:20 97:25 98:20,21      154:1 155:1 156:1        138:16 140:3,12,23      4:1,6 5:1 6:1 7:1 8:1   wireless (1)
videotape (5)             157:1 158:1 159:1        147:25 153:14,20        9:1 10:1 11:1 12:1      161:17
1:14 5:24 6:11 35:12      160:1 161:1 162:1        155:14 162:7,13,17      13:1 14:1 15:1 16:1     witness (21)
  182:10                  163:1 164:1 165:1        163:9 167:22,23,25      17:1 18:1 19:1 20:1     4:4 55:24 63:4,14
videotaped (2)            166:1 167:1 168:1      wasn't (16)               21:1 22:1 23:1 24:1       66:7 76:6,24 77:2
35:10,14                  169:1 170:1 171:1      49:2,8,13,13,18 50:5      25:1 26:1 27:1 28:1       85:23 91:23 95:21
view (3)                  171:17 172:1 173:1       65:17 71:10 82:24       29:1 30:1 31:1 32:1       96:12 97:17 99:6
62:15 111:3,7             174:1 175:1 176:1        83:9 86:19 89:19        33:1 34:1 35:1 36:1       101:14 104:10
Vigilante (219)           177:1 178:1 179:1        123:24 154:23           37:1 38:1 39:1 40:1       120:15 146:4


                                     TSG Reporting - Worldwide      877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 70 of 71                                    PageID
                                      4810

                                                                                                           Page 22

  166:22 182:3 184:3    yeah (23)                13 (2)                   2:17-cv-2101 (1)        34:23 66:13 132:11
worded (1)              41:4 67:9 68:19 71:10    38:11 138:14             1:10                      141:5
71:10                     74:2 75:17 76:10       1300 (1)                 2:47 (1)                2018 (29)
work (54)                 80:20 89:15 91:23      1:17                     181:16                  1:12 7:16 8:2,20,25
24:14,18 27:13,21         97:17 101:14 103:7     132.7 (3)                2:49 (1)                  10:20 22:22 23:8,21
  35:9,19,20 36:8,9       110:23 113:12          69:17,20 70:21           181:4                     24:4,13,18,24 25:2
  36:11,18,22 37:2,5      127:19 137:13          14 (9)                   200 (1)                   25:7,19,19 26:7,19
  37:8,16,25 38:2,8,9     140:24 143:23          1:12 75:14 96:5,17       2:13                      27:5,13,25 87:10
  39:4,23 40:4,8,14       145:2 155:5 165:16       99:8 132:12 138:4      2000 (22)                 141:4,5 182:14
  40:15,24,25 41:18       171:11                   183:8,10               13:11,13,19 56:25         183:8,10 185:23
  41:24 42:19 43:25     year (10)                141 (2)                    57:11 58:9 59:7       21 (1)
  44:6,13,18 45:13      23:21 39:11 108:10       182:17,19                  93:7 100:18,21,23     121:9
  61:23 140:20            110:4,7,8,14 140:20    147847 (1)                 101:4 102:3 111:22    217-CV-2101 (1)
  141:11 148:24,24        140:22 141:11          1:23                       113:16 115:12         3:10
  152:4 153:13          years (14)               14971 (1)                  116:2,17,21 118:8     22 (4)
  154:11,21,22          38:11,20 41:19 46:13     59:10                      166:4 167:4           69:24 70:24 134:18
  158:25 159:5            87:9,11,13 88:4,23     14th (14)                2000/2001 (1)             135:16
  160:21,23 173:4,4       107:24 130:16          69:17 74:8 75:20         44:10                   23 (3)
  178:9,16                132:12 141:7 159:3       76:22 77:4 78:14       2000s (1)               135:2,17 182:14
worked (11)             yesterday (3)              81:6,20 92:22 93:17    16:16                   23rd (7)
19:23 40:18 41:5,11     21:21 22:14,17             95:8 97:7,13 98:15     2001 (4)                24:4,13,18,24 25:14
  42:9,12,13 44:24      YouTube (3)              15 (3)                   41:10 44:12,14 45:7       25:18 29:20
  46:7 117:4 151:13     94:20 98:20,21           21:24 132:12 138:5       2003 (6)                24-hour (2)
working (2)                                      150 (1)                  37:19 38:7 40:20 41:6   106:2,7
140:8 141:6                       Z              4:23                       41:17 147:13          25 (3)
workplace (2)           Z535.6 (1)               1515 (1)                 2004 (2)                59:23 119:2 166:11
149:4 174:15            60:7                     1:16                     150:23 151:3            25th (1)
workshop (1)                                     15th (10)                2004/2005 (2)           10:20
156:15                              0            69:13,18,21 74:8         150:13 151:7            26 (1)
workshops (6)           08033 (1)                  76:18 78:14 81:6,20    2005 (3)                6:19
155:23,25 156:10,18     2:6                        91:6 95:8              93:22 150:24 151:4      26.825 (1)
  156:20,22                                      16 (1)                   2012 (1)                69:16
workspace (1)                       1            132:12                   165:7                   27 (1)
160:3                   1 (6)                    171,179 (1)              2013 (7)                144:5
workstation (1)         5:23 6:3,10 110:2        182:6                    97:25 98:23 108:12      28 (1)
160:3                     182:10 184:5           19102 (1)                  113:18 134:17         182:15
World (1)               1:57 (1)                 1:18                       144:5 163:22
152:25                  145:7                    1990s (2)                2014 (4)                          3
wouldn't (10)           10 (2)                   16:15 152:20             108:12 113:18 138:3     3 (4)
52:15,18 73:19 87:19    73:19 182:13             1992 (1)                   138:16                10:12,15 182:13
  96:6,7 111:9,10       10:07 (2)                167:11                   2015 (10)                 184:7
  155:16 178:25         1:18 3:13                1997 (3)                 29:20 36:6 37:6,13,19   3.0 (1)
write (3)               11 (4)                   41:6 44:13 45:7            38:7 95:22 132:11     73:17
43:3 141:3 153:19       60:2 168:8,13,19         1998 (1)                   140:10,17             3.1 (3)
writing (1)             11:05 (1)                40:20                    2016 (29)               72:24 73:13,16
8:22                    50:24                    1999 (2)                 13:4,22 46:11 56:25     3.2 (1)
written (1)             11:16 (1)                93:7 152:7                 57:11,14 58:9 59:8    73:16
74:22                   51:8                     1999/2000 (1)              69:13 75:14 76:23     30 (2)
                        12 (2)                   132:18                     77:4 78:14 93:17      140:21 141:10
          X             138:13,13                                           96:5,17 99:8 100:18   30305 (1)
X (7)                   12:13 (1)                          2                100:24 101:4          2:15
4:10 171:14 175:8       100:5                    2 (7)                      120:16 121:23         30XI00235100 (1)
  179:17 180:12         12:59 (1)                9:15,23 12:8,16,25         122:12 123:5,7        1:20
  182:2,8               100:12                     182:12 184:6             132:11 141:3 166:4    31 (1)
                        120 (1)                  2:09 (1)                   168:25                182:14
          Y             182:16                   145:14                   2017 (4)                31st (14)


                                        TSG Reporting - Worldwide     877-702-9580
  Case 2:17-cv-02101-SHL-cgc Document 153-1 Filed 10/17/18 Page 71 of 71          PageID
                                      4811

                                                                                  Page 23

  7:16 8:2,20,25 10:7   26:15
  22:22 23:8 25:14,19   750 (2)
  26:7,19 27:5,13,25    108:14 110:7
333 (1)
2:14                              8
35 (2)                  8 (9)
42:7 108:11             2:5 141:21,25 142:9
395 (2)                   142:13 143:7,11,16
35:8,17                   182:19

          4                        9
4 (3)                   9 (1)
22:20 23:2 182:14       182:12
4,175,180 (1)           9/14/18 (1)
182:5                   3:13
40 (1)                  90 (4)
5:2                     38:8 108:9 110:3,7
495 (1)                 90s (2)
35:10                   16:15 151:14
                        95 (6)
           5            36:25 37:7,7 38:8
5 (3)                     40:14 151:7
28:6,9 182:15           97 (1)
50 (1)                  44:12
136:13
510(k) (5)
46:24 48:13 62:7,12
  64:12
523 (6)
18:6,8 61:25 65:6
  114:11 125:15
57 (5)
124:2,4 125:14 126:3
  127:8
58 (3)
125:14 126:3 127:8

          6
6 (5)
120:8,12 123:14
  182:10,16
60 (1)
41:24
60/40 (1)
41:23
65 (1)
42:6

          7
7 (9)
141:19,24 142:9,12
  142:18 143:6,9
  163:22 182:17
7.75 (3)
25:21,24 26:6
7/31/2018 (1)


                                       TSG Reporting - Worldwide   877-702-9580
